Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 1 of 192 PageID 44805




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

  UNITED STATES OF AMERICA for the
  use and benefit of GLF CONSTRUCTION
  CORPORATION, a Florida profit
  corporation,

         Plaintiff,

  v.                                                        Case No: 8:17-cv-01932-T-36AAS
                                                            Consolidated with:
                                                            Case No. 8:17-cv-02650-T-36TGW
  FEDCON JOINT VENTURE, a Florida
  joint venture, DAVID BOLAND, INC., a
  Florida profit corporation, JT
  CONSTRUCTION ENTERPRISE
  CORPORATION, and WESTERN
  SURETY COMPANY,

        Defendants.
  ____________________________________

  FEDCON JOINT VENTURE,

         Counter-Plaintiff,

  v.

  GLF CONSTRUCTION CORPORATION
  and FIDELITY AND DEPOSIT
  COMPANY OF MARYLAND,

        Counter-Defendants.
  ___________________________________/

                                OPINION AND ORDER

  I.     INTRODUCTION

         This cause came before the Court during a thirteen-day bench trial held in October and

  December of 2019. Following the trial, the parties attended a mediation conference on January
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 2 of 192 PageID 44806




  22, 2020 (Doc. 230) and submitted proposed findings of fact and conclusions of law on May 1,

  2020. Docs. 249, 251.

           Upon due consideration of the testimony, exhibits received into evidence, argument of

  counsel, and the applicable law, and being fully advised in the premises, the following, issued

  pursuant to Federal Rule of Civil Procedure 52(a), constitutes the Court’s findings of fact and

  conclusions of law. 1

  II.      FINDINGS OF FACT 2

           A. Overview of the Parties

           1.         GLF Construction Corporation (“GLF”) is a corporation organized and

  existing under the laws of Florida, and at all times material hereto was engaged in the business

  of providing heavy civil contracting services. 3 GLF’s principal office and place of business is

  in Miami, Florida. Id. In addition to being registered in the state of Florida, GLF is also

  registered to do business in Louisiana. 4

           2.         FEDCON Joint Venture (“FEDCON”) is a Florida-based joint venture

  comprised of David Boland, Inc. and JT Construction Enterprise Corporation (“JT




  1
    Throughout this Opinion and Order, the Court may adopt, without attribution, language proposed by one party to the
  dispute. In all such instances, the findings or conclusions in question have become those of the Court, based on the
  Court’s review of the evidence and the law. To the extent that any of the Court’s findings of fact may be considered
  conclusions of law, or vice versa, they should be considered as such.
  2
    These consolidated cases involve two complex and highly technical construction projects, each composed of two
  work fronts, the construction of which was subject to many factors over the course of numerous months, such as
  completion of predecessor activities and high river restrictions. The prime contracts and subcontracts are extensive.
  The parties entered over 3,400 exhibits into evidence. The trial transcript spans over 2,800 pages. Unfortunately, the
  parties’ proposed findings of fact fall short in citing to this immense record. Factual findings are proposed with
  improper support, incomplete support, or no support at all. Incorrect calculations of damages are offered. Exhibits that
  are not in evidence are cited. Trial exhibit numbers are utilized rather than document numbers on CM/ECF, requiring
  the Court to match the trial exhibit to the corresponding document on CM/ECF. Against this backdrop, and without
  the expected assistance from the parties, the Court endeavored through the record to fashion these findings of fact.
  3
    Joint Pretrial Statement, Doc. 134 ¶1. Unless noted otherwise, all citations to the parties’ Joint Pretrial Statement
  reference Section IX thereof, which lists those facts admitted by the parties which required no proof at trial.
  4
    Id.

                                                             2
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 3 of 192 PageID 44807




  Construction”), with its principal office and place of business located in Titusville, Florida. 5

  Subsequent to its formation, FEDCON registered to do business in Louisiana and began

  providing general contracting services. 6 David Boland, Inc. is a corporation organized and

  existing under the laws of Florida, with its principal office and place of business located in

  Titusville, Florida. 7 In addition to being registered in Florida, David Boland, Inc. is also

  registered to do business in Louisiana and provides general contracting services as a joint

  venturer of FEDCON. 8 JT Construction is a corporation organized and existing under the laws

  of Florida, with its principal office and place of business located in Orange City, Florida. 9 In

  addition to being registered in Florida, JT Construction is also registered to do business in

  Louisiana. 10

          3.        Western Surety Company (“Western”) is a corporation organized and existing

  under the laws of South Dakota, with its principal office and place of business located in Sioux

  Falls, South Dakota. 11 At all times material hereto, Western was duly authorized to engage in

  the business of executing surety bonds in Florida and Louisiana. 12 Fidelity and Deposit

  Company of Maryland (“F&D”) is a corporation organized and existing under the laws of

  Illinois. 13 At all times material hereto, F&D was duly authorized to engage in the business of

  executing surety bonds in Maryland and is authorized to do business in Florida. 14

          B. Overview of the Projects


  5
    Id. at ¶2. Given this joint venture, the Court refers to David Boland, Inc. as “FEDCON” on occasion throughout
  this Opinion and Order, which is a practice also utilized by the parties in their proposed findings of fact.
  6
    Id.
  7
    Id. at ¶3.
  8
    Id.
  9
    Id. at ¶4.
  10
     Id.
  11
     Id. at ¶5.
  12
     Id.
  13
     Id. at ¶6.
  14
     Id.

                                                         3
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 4 of 192 PageID 44808




                   i. The Prime Contracts and the Subcontract Agreements

           4.      On October 18, 2013, FEDCON entered into a written contract No. W912P8-

  14-C-0002 with the United States Army Corps of Engineers (the “Corps” or “USACE”)

  known as Resilient Features, WBV, HSDRRS, Mississippi River Levee, Oak Point to

  Augusta, WBV-MRL 2.2, Plaquemines Parish, Louisiana (the “2.2 Project”). 15 The 2.2 Project

  called for FEDCON to repair and raise substandard levees along a section of the Mississippi

  River between the cities of Oak Point, Louisiana and Augusta, Louisiana. 16

           5.      Pursuant to the prime contract with the Corps for the 2.2 Project (the “2.2

  Project Prime Contract”), and in accordance with the Miller Act, 40 U.S.C. § 3131, FEDCON,

  as principal, and Western, as surety, executed and delivered a payment bond to the Corps for

  the 2.2 Project. 17

           6.      On January 22, 2014, FEDCON entered into a written subcontract agreement with

  GLF for work on the 2.2 Project (the “2.2 Project Subcontract Agreement”). 18 Pursuant to the terms

  of the 2.2 Project Subcontract Agreement, GLF, as principal, and F&D, as surety, executed and

  delivered to FEDCON a payment and performance bond. 19

           7.      Similarly, on December 5, 2013, FEDCON entered into a written contract No.

  W912P8-14- C-0011 with the Corps known as Resilient Features, WBV, HSDRRS, Mississippi

  River Levee, Augusta to Oakville (A), WBV­MRL 1.2a, Plaquemines Parish, Louisiana (the

  “1.2a Project”). 20 The 1.2a Project called for FEDCON to repair and raise substandard levees along

  a section of the Mississippi River between the cities of Augusta, Louisiana and Oakville,



  15
     Id. at ¶7.
  16
     Id.
  17
     Id. at ¶11.
  18
     Id. at ¶9.
  19
     Id. at ¶12.
  20
     Id. at ¶8.

                                                   4
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 5 of 192 PageID 44809




  Louisiana. 21

             8.     Like the 2.2 Project, FEDCON, as principal, and Western, as surety, executed and

  delivered to the Corps a payment bond for the 1.2a Project, pursuant to the terms of the prime

  contract with the Corps for the 1.2a Project (the “1.2a Project Prime Contract”), and in accordance

  with the Miller Act, 40 U.S.C. § 3131. 22

             9.     Also like the 2.2 Project, FEDCON entered into a written subcontract agreement

  with GLF for work on the 1.2a Project (the “1.2a Project Subcontract Agreement”) on April 3,

  2014. 23 Pursuant to the terms of the 1.2a Project Subcontract Agreement, GLF Construction, as

  principal, and F&D, as surety, executed and delivered to FEDCON a payment and performance

  bond. 24

             10.    GLF was involved in FEDCON’s bid for the projects, as FEDCON teamed

  up with GLF to develop a joint approach for how the projects could be performed and

  executed. 25 FEDCON used the information gathered from meetings with GLF’s personnel to

  develop its bid. 26 During at least one of these meetings, GLF and FEDCON discussed production,

  as that would determine how long the projects would take to construct and implicate FEDCON’s

  costs for the projects. 27 GLF and FEDCON also discussed what GLF needed or wanted in terms

  of a work platform, an access road, and the materials and provision thereof. 28 FEDCON used the

  production information to develop “prebid schedules” so that it knew the duration of the project,

  and, in terms of GLF’s requests for an access road or a temporary work platform, FEDCON



  21
     Id.
  22
     Id. at ¶13.
  23
     Id. at ¶10.
  24
     Id. at ¶14.
  25
     Testimony of David Boland, Doc. 232 at 97:2–4, 22–25, 98:1–3.
  26
     Id. at 98:8–11.
  27
     Id. at 98:18–24.
  28
     Id. at 99:5–7.

                                                        5
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 6 of 192 PageID 44810




  ensured that it priced such work accordingly. 29

           11.       Both the 2.2 Project Subcontract Agreement and the 1.2a Project Subcontract

  Agreement expressly incorporated the respective prime contract for the projects, providing, in a

  section labeled “Contract Documents”:

                    1.A This Subcontract Agreement consists of the terms and
                    provisions of this agreement including all documents or specific
                    portions of documents referred to herein or in the Exhibits attached
                    hereto and hereby incorporated by reference thereby making them a
                    part hereof, the Prime Contract between the Owner and the
                    Contractor, including all general, supplementary and special
                    conditions, drawings, specifications, addenda, forms, and
                    documents forming a part of said Prime Contract and any
                    modifications to the Prime Contract subsequent to the execution of
                    this Subcontract Agreement; all of which are hereinafter referred to
                    as the “Contract Documents.” 30

           12.       Additionally, both the 2.2 Project Subcontract Agreement and the 1.2a Project

  Subcontract Agreement require GLF, as subcontractor, to furnish and pay for all labor, testing,

  materials, scaffold, transportation, machinery, tools, apparatus, required shop drawings, services,

  and equipment necessary to perform certain work described in an attached Exhibit “A,” which,

  in turn, required GLF to furnish and provide these things to complete the work as depicted on the

  contract drawings and set forth in specifications pertaining to concrete, sheet piling, pile load

  tests, steel pipe piles, and scour protection. 31

           13.       Generally, the sequence of the work on both projects involved: (a) demolition of

  the scour protection and degrading of the existing earthen levee; (b) construction of temporary

  flood protection (“TFP”), which is an earthen levee that is faced with stone to provide flood

  protection on a temporary basis while the levee is breached and construction is in process; (c)



  29
     Id. at 99:8–15.
  30
     Docs. 216-116 at 1; 216-132 at 1.
  31
     Docs. 216-116 at 2; 216-117 at 1; 216-132 at 2, 15.

                                                           6
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 7 of 192 PageID 44811




  driving of steel sheet piles, which were used to prevent water from seeping underneath the

  floodwall; (d) driving of steel pipe piles; (e) placement of the stabilization slab; (f) placement of

  reinforcing steel and the concrete foundation on the stabilization slab; and (g) placement of

  reinforcing steel and the concrete wall on the foundation. 32

          14.       Per the subcontracts for each project, GLF was to provide work on two work

  fronts for each project. 33

          15.       In accordance with FEDCON’s coordination and scheduling of the work to

  be performed by its subcontractors, construction of the access road, construction of the TFP,

  and degrading of the levee and construction of the work platform, all of which were to be

  performed by FEDCON’s subcontractor, HDB Construction, Inc. were predecessor work

  activities to GLF’s performance of its work activities including driving sheet pilings, driving

  pipe pilings and forming and pouring the concrete T-walls (furnishing and placement of steel

  rebar which was performed by a separate subcontractor on each project was also a

  predecessor activity to GLF’s pouring the concrete T-walls). 34

          16.       FEDCON received both compensable and non-compensable extensions of

  time from the Corps on each project such that the actual completion date aligns with the

  adjusted contract completion date for both projects and, as a result, FEDCON was not

  assessed any liquidated damages by the Corps on either project. 35

                   ii. 2.2 Project

          17.       The 2.2 Project involved a 6,800-foot lineal foot floodwall constructed of

  concrete, steel sheet piles, steel pipe piles as a foundation, concrete foundation, and a concrete


  32
     See Testimony of David Boland, Doc. 232 at 87:22–25, 90:23–25, 91:1–25, 92:1–25, 93:1–19.
  33
     Docs. 216-116 at 2; 216-132 at 15; Testimony of David Boland, Doc. 233 at 55:18–25, 56:1.
  34
     Doc. 134 ¶19.
  35
     Id. at ¶34.

                                                         7
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 8 of 192 PageID 44812




  wall. 36 The 2.2 Project was comprised of 118 “monoliths,” which is a 60-foot section of concrete

  wall. 37

             18.     The 2.2 Project Prime Contract limited FEDCON to working in 500 linear foot

  segments during high river season, which was from December 15 to June 15. 38 This section

  provided: “At such time that the Mississippi River is at or above elevation +11.0 feet, NAVD 88

  (2004.65) at the Carrolton gage (New Orleans District), all construction work shall cease until such

  time as the elevation subsides below +11.0 feet.” 39 Further, delays to FEDCON’s operations from

  ceasing work when the Mississippi River exceeded elevation +11.0 feet were subject to the

  provisions of Section 00700 Contract Clause, entitled “DEFAULT (FIXED-PRICE

  CONSTRUCTION) (FAR 52.249-10), which provided, in part, that the time for completing the

  work shall be extended if, in the judgment of the Contracting Officer, the findings warrant such

  action. 40

             19.     FEDCON was required to “leave at least 300 linear feet of continuously

  undisturbed existing levee or completed levee/floodwall” between each 500 linear foot segment. 41

  The 2.2 Project Prime Contract similarly limited FEDCON to work in 500 linear foot segments

  during hurricane season, which was from June 1 to November 30. 42 The 2.2 Project Prime Contract

  required construction from Stations 480+00 to 487+00—approximately Monolith 063 to Monolith

  075—to be performed outside of hurricane season. 43 Further, the 2.2 Project Prime Contract

  limited FEDCON to a maximum of three separate segments during the life of the contract and



  36
     Testimony of David Boland, Doc. 232 at 81:18–22.
  37
     Id. at 83:17–22.
  38
     Doc. 216-11 at 22.
  39
     Doc. 216-12 at 1.
  40
     Id.; Doc. 216-9 at 6.
  41
     Doc. 216-11 at 22.
  42
     Id. at 23.
  43
     Id.; Testimony of Lorenzo Ellis, Doc. 241 at 20:8–10; Testimony of David Boland, Doc. 232 at 106:20–25.

                                                          8
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 9 of 192 PageID 44813




  required FEDCON to leave at least 300 linear feet of continuously undisturbed existing levee, or

  complete levee/floodwall as depicted in the contract drawings and specifications, between each

  500 linear foot segment. 44

          20.        Pursuant to the 2.2 Project Subcontract Agreement, “others” were responsible

  for constructing and maintaining (1) “a temporary access road approximately 12’ wide and

  extending the length of the levee, located adjacent to the temporary work platform on the

  protected side of the levee”; and (2) two temporary work platforms on the protected side of the

  levee, which were required to be “approximately 30’ wide x 600’ long, located 10’ from the

  centerline of the steel sheet pile, and [to] be removed and extended in segments for the entire length

  of the levee as the Work progresses.” 45 As examined in greater detail herein, FEDCON, as

  contractor, and HDB Construction, Inc., as subcontractor, entered into a subcontract agreement,

  dated December 26, 2013, which required HDB to construct, maintain, and remove a temporary

  access road and two temporary work platforms for the 2.2 Project. 46

                  iii. 1.2 Project

          21.        The 1.2a Project was located approximately one mile south of the 2.2 Project.47

  The 1.2a Project was of similar construction as the 2.2 Project, although the monoliths were a little

  shorter in length. 48

          22.        Under the 1.2a Project Subcontract Agreement, “others” were responsible for

  construction and maintaining (1) “a temporary access road approximately 15’ wide and extending

  the length of the levee, located adjacent to the temporary work platform on the protected side of




  44
     Doc. 216-12 at 22–23.
  45
     Docs. 216-117 at 2; 134 ¶18.
  46
     Docs. 216-114 at 14, 215-115 at 1.
  47
     Testimony of David Boland, Doc. 232 at 81:25, 82:1.
  48
     Id. at 81:25, 82:1–2.

                                                           9
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 10 of 192 PageID 44814




   the levee” and (2) two temporary work platforms, on the protected side of the levee, approximately

   30 feet wide by 600 feet long and located 10 feet from the centerline of the steel sheet pile, which

   would be removed and extended in segments for the entire length of the levee. 49 Like the 2.2

   Project, FEDCON, as contractor, and HDB Construction, Inc., as subcontractor, entered into a

   subcontract agreement, dated March 11, 2014, which required HDB Construction to construct,

   maintain, and remove a temporary access road and two temporary access roads on the protected

   side of the levee. 50

           23.       Also like the 2.2 Project, the 1.2a Project Prime Contract required all construction

   work to cease when the Mississippi River reached or exceeded elevation +11 feet until the river

   subsided below such elevation. 51

           C. Procedural History

           24.       GLF filed a lawsuit for the 2.2 Project, which includes three counts: (1) a Miller

   Act Payment Bond claim pursuant to 40 U.S.C. § 3133(b)(3) against FEDCON, David Bolan, Inc.,

   JT Construction, and Western for damages resulting from FEDCON’s various purported breaches

   of the 2.2 Project Subcontract Agreement; (2) a breach of contract claim against FEDCON, David

   Boland, Inc., and JT Construction, in which GLF alleges that FEDCON breached the 2.2 Project

   Subcontract Agreement; and (3) an unjust enrichment claim, pleaded in equity and in the

   alternative, against FEDCON, David Boland, Inc., and JT Construction. 52

           25.       In turn, FEDCON filed a counterclaim against GLF and F&D. 53 The counterclaim

   contains two counts: one count against GLF for its alleged material breach of the 2.2 Project



   49
      Doc. 216-132 at 17.
   50
      Doc. 219-881 at 1, 14–15.
   51
      Doc. 216-50 at 12.
   52
      GLF Constr. Corp. v. FEDCON Joint Venture, et al., No. 8:17-cv-02650-T-36TGW (M.D. Fla.) (hereinafter, “GLF
   II”), Doc. 1 ¶¶37–59.
   53
      GLF II, Doc. 66.

                                                        10
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 11 of 192 PageID 44815




   Subcontract Agreement (Count I) and one count against F&D for its alleged breach of the payment

   and performance bond (Count II). 54

           26.       GLF also filed a lawsuit against FEDCON, David Boland, Inc., JT Construction,

   and Western regarding GLF work on the 1.2a Project. 55 The operative, amended complaint for the

   1.2a Project raises the same causes of action as GLF’s complaint for the 2.2 Project: (1) a Miller

   Act Bond Payment claim, pursuant to 40 U.S.C. § 3133(b), against FEDCON, David Boland, Inc.,

   JT Construction, and Western for damages resulting from FEDCON’s various purported breaches

   of the 1.2a Project Subcontract Agreement; (2) breach of contract against FEDCON, David

   Boland, Inc., and JT Construction; and (3) an unjust enrichment claim against FEDCON, David

   Boland, Inc., and JT Construction, pleaded in equity and in the alternative. 56

           27.       FEDCON also filed a counterclaim against GLF and F&D in the lawsuit for the

   1.2a Project, which, like the counterclaim for the 2.2 Project, contains two claims: (1) one claim

   of breach of contract against GLF, in which FEDCON alleges that GLF breached the 1.2a Project

   Subcontract Agreement; and (2) one claim for breach of bond against F&D. 57

           28.       The Court consolidated these two lawsuits on May 9, 2018. 58 The Court held a

   thirteen-day bench trial from October 21, 2019 – October 24, 2019, October 28 – October 31,

   2019, and December 2, 2019 – December 6, 2019.

           D. The AZ Sheet Piling Materials and the PZ Sheet Piling Materials

           29.       Beginning with GLF’s claim on the 2.2 Project arising from FEDCON’s

   decision to substitute AZ 13-770 (“AZ”) steel sheet piling materials for the specified PZ-22




   54
      Id. at ¶¶28–39.
   55
      Docs. 1, 38.
   56
      Doc. 38 ¶¶32–50.
   57
      Doc. 13 ¶¶19–29.
   58
      Doc. 45 at 1–2.

                                                    11
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 12 of 192 PageID 44816




   (“PZ”) steel sheet piling materials, the parties stipulated to GLF’s entitlement to receive

   payment of the reasonable costs that it incurred in its efforts to drive the AZ steel sheet piling

   materials for thirty-eight (38) days prior to FEDCON’s decision not to proceed with the AZ

   steel sheet piling materials, switch back to the specified PZ sheet piling materials, and

   remove the AZ materials. 59

           30.        The Contract Specifications are based upon the use of PZ steel sheet piling

   materials, but the Specifications also permit FEDCON to substitute for the PZ steel sheet

   piling materials with an approved equal material. 60

           31.        In its estimate and bid for the 2.2 Project, FEDCON included the cost of AZ

   steel sheet piling material. 61 Additionally, a purchase order by FEDCON to Skyline Steel

   for the AZ materials included a provision that, if it became necessary for FEDCON to

   purchase PZ materials instead of the AZ materials, there would be an adjustment to the

   purchase order in the amount of $0.36/SF. 62 As such, FEDCON realized cost savings by

   including the price for AZ materials in its bid for the 2.2 Project, as reflected by this language in

   FEDCON’s purchase order. 63

           32.        After FEDCON was awarded the 2.2 Project Prime Contract, FEDCON

   prepared a submittal package for the AZ sheet piling material and submitted it to the Corps

   for approval. 64 The Corps approved the use of the AZ steel sheet piling material, subject to

   FEDCON demonstrating the drivability of the AZ steel sheet piling to the required tip

   elevation in the field. 65 FEDCON notified Skyline Steel of the qualified approval of the AZ


   59
      Doc. 134 ¶35.
   60
      Id. at ¶36.
   61
      Id. at ¶37.
   62
      Id.
   63
      Testimony of Jason Whitworth, Doc. 234 at 191:2–23; Doc. 219-784 at 1.
   64
      Doc. 134 ¶38.
   65
      Id.

                                                          12
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 13 of 192 PageID 44817




   steel sheet piling materials and advised Skyline that it would be required to demonstrate the

   drivability of the AZ steel sheet piling materials. 66

           33.        The 2.2 Project Subcontract Agreement was based upon FEDCON

   furnishing GLF with the specified PZ steel sheet piling materials and provided that sheet

   piles in accordance with Section 31 41 16.00 12 of the Specifications would be furnished

   and GLF’s scope of work included driving the steel sheet piling materials. 67

           34.        On March 3, 2014, FEDCON provided GLF with a copy of the Corps-approved

   AZ steel sheet pile submittals. 68 Prior to March 3, 2014, FEDCON had not informed GLF that it

   intended to submit the substitute AZ steel sheet piling materials for PZ steel sheet piling material,

   upon which the Specifications were based. 69

           35.        On July 15, 2014, the first delivery of AZ steel sheet piles occurred. 70 FEDCON

   did not perform or conduct any testing to demonstrate the drivability of the AZ sheet piling

   materials prior to delivery of the materials on the 2.2 Project. 71 GLF’s efforts to drive the AZ

   sheet pile materials became the testing to confirm drivability of the materials. 72

           36.        On July 18, 2014, GLF attempted to drive the AZ steel sheet piles for the first

   time. 73 On August 7, 2014, GLF outlined its position to FEDCON regarding the steel sheet pile

   driving issue. 74 On August 15, 2014 FEDCON conducted a conference call with GLF and various

   consultants to discuss the AZ steel sheet pile driving issue and to arrange for a “test driving” of




   66
      Id.; Testimony of David Boland, Doc. 233 at 156:16–19; Docs. 219-952 at 1; 219-742 at 1.
   67
      Doc. 134 ¶39.
   68
      Id. at ¶40.
   69
      Id.
   70
      Id. at ¶41.
   71
      Doc. 199 at 1.
   72
      Id.
   73
      Doc. 134 ¶42.
   74
      Id. at ¶43.

                                                         13
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 14 of 192 PageID 44818




   the AZ steel sheet piles. 75

           37.       GLF unsuccessfully attempted to drive the AZ steel sheet piling materials for

   several weeks. 76 At some point between August 1, 2014, and August 17, 2014, a consultant

   engaged by GLF transmitted a report to GLF regarding the installation of the sheet piles. 77 GLF

   did not provide this report to FEDCON, and Joseph Beaird, vice president and chief operations

   officer of GLF, testified that GLF did not do so because he did not necessarily agree with the

   report’s conclusion. 78 He disagreed that providing the report to FEDCON may have accelerated

   FEDCON’s decision not to use the AZ materials. 79

           38.       After communication between GLF and FEDCON regarding the issues that

   GLF encountered in attempting to drive the AZ steel sheet piling materials, it was decided

   that representatives of FEDCON and GLF, together with consultants that had been retained

   by both parties, would meet on site on August 19 and 20, 2014 to observe GLF’s attempts to

   drive the AZ steel sheet piling materials. 80

           39.       On August 20, 2014, GLF conducted the driving of the AZ steel sheet piles with

   representatives and consultants for FEDCON and GLF observing. 81 This field test to determine

   the drivability of the AZ sheet piling materials demonstrated that there were drivability issues. 82

           40.       On August 22, 2014, GLF sent a letter to FEDCON, summarizing the recent

   events and requesting direction. 83 On August 26, 2014, the Corps notified FEDCON that its

   work on the 2.2 Project was behind schedule, and FEDCON was directed to submit a


   75
      Id. at ¶44.
   76
      Id. at ¶45.
   77
      Doc. 220-206 at 1–3.
   78
      Testimony of Joseph Beaird, Doc. 239 at 34:18–25.
   79
      Id. at 35:2–7.
   80
      Id.
   81
      Id. at ¶46.
   82
      Testimony of David Boland, Doc. 233 at 157:13–17.
   83
      Doc. 134 ¶48.

                                                          14
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 15 of 192 PageID 44819




   narrative reflecting how it was going to complete the work within the contract duration. 84

   FEDCON prepared and submitted a recovery schedule that revised the sequencing and logic

   for the work activities and reflected a revised plan to complete within the prime contract

   duration. 85 These revisions mitigated a portion of the prior delays to the 2.2 Project and all

   of the delays associated with the change from AZ steel sheet piling to PZ steel sheet piling. 86

            41.       On August 28, 2014, FEDCON informed GLF of the plan to change the type of

   steel sheet piles to the PZ sheet piles and directed GLF to remove the driven AZ sheet piles. 87

            42.       After receiving FEDCON’s direction to remove all of the AZ materials, GLF

   notified FEDCON that GLF would be submitting a Request for Change Order for all costs

   incurred in its attempts to drive the AZ steel sheet piling materials, as well as all of the costs

   for removal and stacking of the AZ steel sheet piling materials for pick up by Skyline Steel,

   pursuant to FEDCON’s direction. 88 In response, FEDCON advised that it would issue a

   change order for the costs associated with the test installation, pulling, and removal of the

   AZ steel sheet piling. 89

            43.       On September 4, 2014, FEDCON agreed that “the withdrawal and stacking costs

   to remove the AZ piles” constituted “a change to GLF’s contract” and that the test driving efforts

   on August 19, 2014 were reimbursable. 90 FEDCON also acknowledged GLF’s assertion that the

   selection of the AZ materials and subsequent reversion to the PZ materials constituted a change

   to the 2.2 Project Subcontract Agreement, the cost of which GLF was evaluating, and reserved




   84
      Id. at ¶47.
   85
      Id.
   86
      Id.
   87
      Id. at ¶49.
   88
      Id. at ¶50.
   89
      Id. at ¶51.
   90
      Doc. 219-854 at 1.

                                                   15
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 16 of 192 PageID 44820




   its judgment until GLF submitted such costs for FEDCON’s assessment. 91

               44.    On September 25, 2014, all of the AZ steel sheet piles were removed from the

   2.2 Project site. 92 On September 28, 2014, FEDCON advised GLF that it awaited receipt of

   GLF’s request for equitable adjustment. 93 On November 4, 2014, FEDCON inquired as to the

   status of GLF’s request for equitable adjustment relating to the AZ materials. 94 On the same day,

   GLF submitted its request for equitable adjustment (“REA”) for the costs associated with its

   attempts to drive the AZ steel sheet piling materials and the costs associated with the removal

   of the AZ materials and preparation of same for pick up by Skyline Steel, which request

   reflected $476,733.17 in direct costs and $60,800.00 in extended general conditions for a

   total of $537,573.17. 95 On November 25, 2014, GLF submitted its REA binder to FEDCON. 96

               45.    On February 24, 2015 FEDCON responded to GLF’s REA, in which it denied

   GLF’s request for the costs associated with GLF’s efforts to drive the AZ materials, except for

   the FEDCON-directed test driving on August 20 and 21, 2014, and offered $30,902.79 for the

   costs for test driving, removal of the AZ materials, and preparation of same for pick up by Skyline

   Steel. 97

               46.    GLF’s claim for FEDCON’s decision to change the sheet piling materials from

   PZ to AZ is in the amount of $469,453.06. 98 The claim includes GLF’s direct costs of labor,

   equipment and supervision, plus reasonable mark-up in accordance with the 2.2 Project

   Subcontract Agreement, in connection with GLF’s attempts to drive the AZ materials, and



   91
      Id.
   92
      Doc. 134 ¶52.
   93
      Id. at ¶53.
   94
      Id. at ¶54.
   95
      Id. at ¶56.
   96
      Id. at ¶55.
   97
      Id. at ¶57.
   98
      Doc. 218-766 at 2.

                                                   16
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 17 of 192 PageID 44821




   pursuant to FEDCON’s direction to remove and stack the AZ materials once the decision was

   made to revert back to the specified PZ materials. 99

           47.        During trial, Lorenzo Ellis, who served as project engineer and then project

   manager for GLF, testified regarding the details of this claim. 100 Although Mr. Ellis did not prepare

   the claim, he was involved in gathering information, he provided input, and he reviewed it before

   GLF submitted it to FEDCON. 101

           48.        FEDCON has stipulated that it will pay GLF the reasonable costs associated with

   attempts to drive and remove the AZ materials. 102 However, as part of the stipulation between

   the parties, FEDCON has asserted its defense that portions of GLF’s costs in its claim are not

   recoverable under the 2.2 Project Subcontract Agreement, including 1) amounts not supported

   by GLF’s certified payroll and 2) amounts not supported by GLF’s daily time sheets. 103

   FEDCON maintains that other costs included in GLF’s claim are either unreasonable or delay

   related costs and are not recoverable pursuant to the provisions in Paragraphs 6.B, 10.A, and 12.B

   of the 2.2 Project Subcontract Agreement. 104 FEDCON also contends that the equipment costs

   included in GLF’s claim should be based on EP-1110 rates and not the Blue Book rates. 105

   Lastly, FEDCON contends that portions of GLF’s costs are delay related damages and are

   therefore precluded by the terms and conditions of the 2.2 Project Subcontract Agreement. 106

           49.        According to FEDCON, GLF is owed only $139,801.80, which FEDCON

   credited towards the amount that GLF purportedly owes FEDCON arising out of its purported



   99
      Testimony of Lorenzo Ellis, Doc. 240 at 177:13–25, 178:1–3.
   100
       See id.
   101
       Id. at 46:6–13, 171:7–23.
   102
       Doc. 134 ¶58.
   103
       Id. at ¶35.
   104
       Id. at ¶58.
   105
       Id. at ¶35.
   106
       Id.

                                                          17
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 18 of 192 PageID 44822




   multiple breaches of the 2.2 Project Subcontract Agreement and its termination. 107 David Boland

   testified that this claim is excessive for a variety of reasons. First, Mr. Boland testified that he

   evaluated the submitted labor component against GLF’s certified (i.e., sworn) payrolls and

   reduced any labor claim amounts that were unsupported by the certified payrolls, which he

   considered to be more reliable than daily reports cited in the claim. 108 Second, Mr. Boland

   testified the most significant reduction he made stemmed from GLF’s use of Blue Book

   equipment rates for the equipment, rather than EP 1110 rates. 109 The Court previously advised

   towards the conclusion of the trial that it would utilize the EP 1110 rates, rather than the Blue

   Book rates. 110 Third, David Boland testified that he eliminated all delay-related damages on the

   basis of the “no damage for delay” provision in the 2.2 Project Subcontract Agreement. 111

   FEDCON witnesses testified that delays attributed to FEDCON resulting from the use of the AZ

   materials were originally determined to be 45 days and that revisions to logic and sequencing in

   the recovery schedule submitted by FEDCON reduced this delay by 39 days. 112

           50.        However, GLF maintains that all of the costs are direct costs of the attempts to

   drive the AZ materials, including the costs of labor and equipment, and supervision for the

   performance of that work, as well as the costs associated with labor and equipment that GLF had

   mobilized to perform the pipe pile driving work that was scheduled by FEDCON to follow the

   driving of the AZ materials by 38 days. 113 GLF further maintains that, to the extent that any of

   the costs are deemed to be delay related costs or damages, the provisions of the 2.2 Project




   107
       Doc. 222-307 at 1.
   108
       Testimony of David Boland, Doc. 232 at 186:5–25, 187:1–3.
   109
       Id. at 187:4–8.
   110
       Doc. 244 at 91:14–25, 92:1–4.
   111
       Testimony of David Boland, Doc. 232 at 187:18–25, 188:1–3.
   112
       Testimony of David Boland, Doc. 233 at 163:11–24; Testimony of Angela Sist, Doc. 235 at 17:7–12.
   113
       Doc. 134 ¶59.

                                                          18
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 19 of 192 PageID 44823




   Subcontract Agreement do not bar or preclude recovery of same. 114

           E. Temporary Access Roads

                    i. The Subcontracts, Section 01100, and EM 385-1-1

           51.       As mentioned above, both the 2.2 Project Subcontract Agreement and the 1.2a

   Project Subcontract Agreement, in describing the work to be performed, required “others” to

   construct and maintain a temporary access road. Jason Whitworth, who served as a construction

   manager on the 2.2 Project and 1.2a Project for FEDCON, testified that it was FEDCON’s

   responsibility to provide access to GLF in order for GLF to have the ability to perform its work.115

   The access roads were needed for the delivery of materials. 116

           52.       The 2.2 Project Subcontract Agreement described the temporary access road to be

   provided as “a temporary access road approximately 12’ wide and extending the length of the

   levee, located adjacent to the temporary work platform on the protected side of the levee.”117

   Similarly, the 1.2a Project Subcontract Agreement described the temporary access road to be

   provided as “a temporary access road approximately 15’ wide and extending the length of the

   levee, located adjacent to the temporary work platform on the protected side of the levee.” 118

           53.       Each subcontract agreement incorporated Section 01100 of the respective prime

   contract, which was the “General Provisions” section. 119 Section 01100(3) stated that the “safety

   provisions as specified herein refer to the Sept[ember] 2008 edition of EM 385-1-1.” 120 Section

   01100(3)(g) addressed “Haul Roads,” providing that, “[w]henever practical, one-way haul roads




   114
       Id.
   115
       Testimony of Jason Whitworth, Doc. 234 at 115:11–14, 117:17–22, 199:14–17.
   116
       Testimony of David Boland, Doc. 232 at 210:11–17.
   117
       Doc. 216-117 at 1.
   118
       Doc. 216-132 at 17.
   119
       See Testimony of David Boland, Doc. 233 at 13:17–19.
   120
       Docs. 216-316 at 4; 216-49 at 12.

                                                         19
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 20 of 192 PageID 44824




   shall be used on this contract.” 121 The 2.2 Project Prime Contract provided that haul roads “shall

   be graded and otherwise maintained to keep the surface free from potholes, ruts, and similar

   conditions that could result in unsafe operation.” 122 The 2.2 Project Prime Contract also provided:

                    One-way haul roads for off-the-road equipment: e.g., belly dumps,
                    scrapers, and off-the-road trucks shall have a minimum usable width
                    of 25-feet. One-way haul roads for over-the-road haulage equipment
                    only (e.g., dump trucks, etc.) may be reduced to a usable width of
                    15-feet. When the Contracting Officer determines that it is
                    impractical to obtain the required width for one-way haul roads
                    (e.g., a road on top of a levee), a usable width of not less than 10-
                    feet may be approved by the Contracting Officer, provided a
                    positive means of traffic control is implemented.” 123

           54.        Similarly, the 1.2a Project Prime Contract stated:

                    When the Contracting Officer determines that it is impractical to
                    obtain 15’ minimum width for one-way haul roads (e.g., a road on
                    top of a levee), a usable width of not less than 10-feet may be
                    approved by the Contracting Officer, provided a positive means of
                    traffic control is implemented. 124

           55.        EM 385-1-1 is a Safety and Health Requirements Manual published by the

   Corps. 125 The parties agree that EM 385-1-1 is part of the Contract Documents for the projects. 126

           56.        Section 4 of the EM 385-1-1 is entitled “Temporary Facilities” and subsection

   04.B is entitled “Access/Haul Roads.” 127 Subsection 04.B requires “[a]ccess/haul roads” to be

   “designed in accordance with current engineering criteria” and requires the Contractor to “provide

   the GDA with a copy of the Access/Haul Road Plan for review and acceptance.” 128 Work on the

   haul road is prohibited from commencing until the GDA accepts the plan. 129 This subsection also


   121
       Docs. 216-316 at 66; 216-49 at 14.
   122
       Doc. 216-316 at 7.
   123
       Id.
   124
       Doc. 216-49 at 14.
   125
       See Doc. 216-81 at 1.
   126
       Testimony of David Boland, Doc. 233 at 14:16–18.
   127
       Docs. 216-82 at 30, 216-83 at 1.
   128
       Doc. 216-83 at 1.
   129
       Id.

                                                          20
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 21 of 192 PageID 44825




   sets forth the items that such plan must address, including: drainage controls, “Maintenance

   requirements, including roadway hardness and smoothness and dust control”; and “Equipment

   usage, traffic density and hours of operation.” 130 Other requirements are also listed. 131

           57.         Craig Hildebrandt, vice president of operations for David Boland, Inc., refused to

   acknowledge the applicability of section 4.B of EM 385-1-1 to the temporary access roads

   constructed by FEDCON. 132

           58.         As mentioned above, FEDCON entered into subcontracts with HDB Construction

   for the construction, maintenance, and removal of a temporary access road for the 2.2 Project and

   the 1.2a Project.

           59.         The subcontract between HDB Construction and FEDCON for the 2.2 Project

   required HDB to construct, maintain, and remove a temporary access road for the 2.2 Project as

   directed by FEDON, which included the following:

                    1. A compacted, level earth surface for use by cranes, concrete
                    trucks, and other heavy vehicles during construction.

                    2. Existing soil shall be utilized as fill.

                    3. Approximately 12’ wide and extended the length of the levee,
                    located adjacent to the temporary work platform.

                    4. A continuous layer of separator geotextile over the compacted
                    earth and six (6) inches of compact aggregate over the geotextile. 133

           60.         The subcontract between HDB and FEDCON for the 1.2a Project required HDB

   to construct, maintain, and remove a temporary access road, including entries, on the protected

   side of the levee as directed by FEDCON, which included:

                    1. A stabilized, compacted, and level earth subgrade with a compact
                    aggregate surface for use by crane, concrete trucks, and other heavy

   130
       Id.
   131
       Id. at 2–3.
   132
       Testimony of Craig Hildebrandt, Doc. 234 at 259:5–25, 260:1–21.
   133
       Doc. 216-114 at 14.

                                                         21
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 22 of 192 PageID 44826




                    vehicles during construction.

                    2. Existing soil shall be utilized as fill.

                    3. Approximately 15’ wide and extending the length of the levee,
                    located adjacent to the temporary work platform.

                    4. A continuous layer of separator geotextile over the stabilized and
                    compacted earth and six (6) inches of compacted, imported
                    aggregate over the geotextile.

                    5. Maintenance of the temporary access road does not include
                    importing of additional aggregate material beyond the six (6) inches
                    of compacted aggregate. Should additional imported aggregate
                    material be needed for the maintenance of the temporary access
                    road, through no fault of the Subcontractor, a subcontract agreement
                    change order will be issued in accordance with Item VIII of Exhibit
                    D. 134

           61.        Thus, FEDCON determined, per its subcontract with HDB for the 2.2 Project, that

   the temporary access road to be provided to GLF would be constructed using a “continuous layer

   of separator geotextile over the compacted import soil and six (6) inches of compacted aggregate

   over the geotextile.” 135 Similarly, FEDCON determined, per its subcontract with HDB for the 1.2a

   Project, that the temporary access road to be provided to GLF would be constructed using a

   “continuous layer of separator geotextile over the stabilized and compacted earth and six (6) inches

   of compacted, imported aggregate over the geotextile.” 136

           62.        HDB’s subcontracts for the 1.2a Project and the 2.2 Project each contained

   Paragraph 1.A from the subcontract agreements between GLF and FEDCON regarding “Contract

   Documents.” 137 Alonzo Harrison, HDB’s president, testified as to his belief that EM 385-1-1

   applied to the scope of work, including the temporary access roads, on the basis that it was




   134
       Doc. 219-881 at 1, 14.
   135
       Doc. 216-114 at 14; Testimony of Alonzo Harrison, Doc. 238 at 20:9–13.
   136
       Doc. 219-881 at 14; Testimony of Alonzo Harrison, Doc. 238 at 20:9–13.
   137
       Docs. 216-114 at 1; 219-991 at 1.

                                                          22
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 23 of 192 PageID 44827




   incorporated by reference into HDB’s subcontract. 138 Harrison also testified that HDB did not

   propose the scope of work to be performed regarding the construction of the temporary access

   road; the design belonged to FEDCON. 139

              63.     When asked whether FEDCON provided HDB with any engineering data or

   recommendations or design regarding the construction of the access road during HDB’s time on

   the project or at least during the first year, Harrison indicated that FEDCON had not provided

   anything aside from the contract itself and an overlay of the project showing where the project

   was. 140

              64.     In discussing the 2.2 Project, David Boland testified that he was not aware of

   FEDCON engaging the services of any engineering firm to provide a design for the temporary

   access road that resulted in the continuous layer of separator geotextile over compacted earth and

   six inches of compacted aggregate over the geotextile. 141 The construction of the temporary access

   roads utilizing a layer of geotextile fabric and six inches of rock, as called for in both HDB

   subcontracts, would have come from FEDCON’s preconstruction department, although he was

   unsure who developed the specifications. 142 Although Hildebrandt maintained that he would not

   normally see an engineer determining this scope of work and that HDB’s subcontract was “pretty

   typical” in his experience, he admitted that he had not seen any engineering work that was

   performed in connection with the scope of work. 143

                    ii. Early Communications between GLF and FEDCON Regarding the Access
                        Roads

              65.     On February 1, 2014, Ken Yerk, an estimator and project manager of GLF, wrote


   138
       Testimony of Alonzo Harrison, Doc. 238 at 16:1–2, 21:18–20.
   139
       Id. at 20:9–13.
   140
       Id. at 25:24–25, 26:1–3.
   141
       Testimony of David Boland, Doc. 233 at 7:23–25, 8:1–3.
   142
       Testimony of Craig Hildebrandt, Doc. 234 at 258:4–18.
   143
       Id. at 258:23–25, 259:1–4.

                                                          23
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 24 of 192 PageID 44828




   to FEDCON regarding “the main travel way to access the test pile area” for the 2.2 Project, which

   was north of the Chevron plant, explaining that “firm and unyielding access, travel ways and crane

   pads” were necessary. 144 In a February 12, 2014 e-mail to Whitworth regarding the 2.2 Project,

   Yerk emphasized that “[a]ccess roads with sufficient width and stability must be installed and

   maintained” and asserted GLF’s position that “FEDCON/Boland is responsible for providing

   adequate access to the site.” 145 On August 24, 2014, Yerk emphasized, in the context of the 1.2a

   Project, FEDCON’s responsibility to provide “safe and fluid access to the project, as GLF would

   not “sacrifice safety for production.” 146 Yerk testified that GLF’s position insofar as what it needed

   regarding the access road never changed during his time on the projects. 147

           66.        Whitworth likewise described the access road on the 2.2 Project as “vital to

   efficient movement of materials and receiving of deliveries” on February 18, 2014. 148 The access

   plan provided by FEDCON to GLF for the 2.2 Project did not have any specific information

   regarding any approval of the design of the access road. 149

           67.        On May 5, 2014, FEDCON, through Hildebrandt, recognized the importance of

   the temporary access road on the 2.2 Project as the shared access road for GLF, FEDCON, and for

   the other subcontractors and deliveries of materials such as pipe piles, sheet piles, concrete and

   steel rebar that were being furnished. 150 On June 12, 2014, as GLF geared up to start sheet pile

   driving on the first work front of the 2.2 Project, and prior to walking the cranes, GLF notified

   FEDCON of deficiencies in the construction of the access road on the 2.2 Project. 151 Ellis testified



   144
       Docs. 219-741 at 1; Testimony of Ken Yerk, Doc. 237 at 30:24–25 31:1–2, 12–13.
   145
       Doc. 216-862 at 1.
   146
       Doc. 216-223 at 1.
   147
       Testimony of Ken Yerk, Doc. 237 at 33:9–12.
   148
       Doc. 216-312 at 1.
   149
       Testimony of Joseph Beaird, Doc. 238 at 183:22–25.
   150
       See Doc. 219-867 at 1.
   151
       Doc. 219-870 at 1; Testimony of Lorenzo Ellis, Doc. 240 at 74:18–22.

                                                          24
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 25 of 192 PageID 44829




   that, as of that date, GLF had yet to begin “any real production,” yet the “roads were already

   rutting.” 152

                   iii. FEDCON Explores Engineering Solutions

           68.        In June and July of 2014, FEDCON communicated with George Bloom, P.E., an

   engineer of Tensar, regarding the access road for the 1.2a Project, which Bloom referred to as the

   “haul road.” 153 Tensar, a manufacturer of materials used in access roads, manufactures TX160.154

   On June 18, 2014, Mr. Bloom issued the following design recommendations to Pearson and

   Childers for the temporary access road: (1) 8 inches of 610 or 57 limestone; (2) one layer of Tensar

   TX 160; and (3) existing stabilized subbase; but (4) “[i]f you were to exclude the TX 160, your

   required fill would be 25 in.” 155

           69.        On July 14, 2014, Mr. Bloom provided the following additional recommendation

   for the “north haul road”: (1) 12 inches of Limestone (#610 or 57); (2) one layer of Tensar TX160;

   (3) one layer of 7 oz NW Geotextile; and (4) prepared subgrade. 156

           70.        Notwithstanding these recommendations from Mr. Bloom, David Boland was

   unaware of any changes made to HDB’s subcontract after Pearson and Childers received these

   recommendations. 157 Similarly, FEDCON never provided HDB with any engineering data or

   recommendations regarding the construction of the access road on the 2.2 Project. 158

           71.        On September 26, 2014, Hildebrandt contacted an engineer with Royal

   Engineering to inquire if the engineer would be able to “provide engineering service to help with”




   152
       Testimony of Lorenzo Ellis, Doc. 240 at 75:11–13.
   153
       Docs. 219-894 at 1, 3; 219-896 at 1; Testimony of David Boland, Doc. 233 at 27:4–9.
   154
       Testimony of David Boland, Doc. 233 at 27:1–3; Doc. 219-894 at 1, 3.
   155
       Doc. 219-894 at 1.
   156
       Doc. 219-896 at 1.
   157
       Testimony of David Boland, Doc. 233 at 30:7–11,
   158
       Testimony of Alonzo Harrison, Doc. 238 at 25:24–25, 26:1–3.

                                                           25
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 26 of 192 PageID 44830




   the projects. 159 Around this time, GLF commenced the production of driving sheet piling on the

   2.2 Project after the delay and removal of the AZ materials. 160 In his communication to Royal

   Engineering, Hildebrandt described the roads as being constructed with “a geotextile separator

   fabric and 6” of aggregate as a wearing surface on the existing subgrade” and acknowledged that

   “[t]his system has held up poorly to the construction traffic to date . . . and we are just beginning

   the project.” 161 Hildebrandt explained that a large amount of rutting occurred when the subgrade

   became saturated from either rains or the Mississippi River’s rise and that adding aggregate was

   only a temporary solution. 162 FEDCON was concerned that costs may become excessive based on

   the required maintenance that had been performed. 163 As such, FEDCON inquired whether Royal

   Engineering “could help in designing a modification to our existing roadway that would be

   economical but would provide a significant reduction in the required maintenance.” 164

           72.        Hildebrandt testified that, at that time, FEDCON was allowing the access roads to

   be used during and after rain events, which led to significant “rutting,” which required repairs and

   maintenance. 165 The purpose of reaching out to the engineering firm was to determine whether

   there could be an “improvement” or “upgrade” to the access roads such that they would be able to

   perform better in those events and there would be less of a wait to use the roads. 166 By virtue of

   two prior projects that David Boland, Inc. had performed in the New Orleans area, David Boland,

   Inc. was aware of the type of rain events that each of these projects could experience. 167

           73.        Royal Engineering responded with a lumpsum proposal and a scope of work that


   159
       Doc. 219-793 at 1; Testimony of Craig Hildebrandt, Doc. 234 at 208:6–8.
   160
       Testimony of David Boland, Doc. 233 at 31:22–25, 32: 1–3.
   161
       Doc. 219-793 at 1.
   162
       Id.
   163
       Id.
   164
       Id.
   165
       Testimony of Craig Hildebrandt, Doc. 234 at 208:18–24.
   166
       Id. at 208:25, 209:1–5.
   167
       Testimony of David Boland, Doc. 233 at 32:23–25, 33:1–4.

                                                          26
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 27 of 192 PageID 44831




   included a “greater design effort” than FEDCON’s request. 168 FEDCON asked for a revised

   proposal, as FEDCON wanted “something more basic with just simple cross-section that [it] could

   utilize.” 169 FEDCON ultimately did not engage Royal Engineering’s services for upgrading the

   access roads because Royal Engineering declined. 170

           74.        Hildebrandt also communicated with a company called Duradek to explore a

   polymer mat solution in conjunction with the access roads, whereby polymer mats would be

   connected, but this proposed solution was abandoned as a result of the vehicles traversing the

   access road having different wheel bases and concerns regarding those vehicles’ ability to stay on

   a narrow track. 171

           75.        Joel Boland of David Boland, Inc. also communicated with T. Howard Hornsby,

   Jr., a materials engineer with Burns Cooley Dennis, Inc. 172 On October 24, 2014, Hornsby advised

   Joel Boland of certain methods for a stabilized roadbed. 173 Assuming the roadbed could be lime-

   treated, one option was to mix 12 to 18 inches of lime and place a granular surface on top of the

   lime-treated soils. 174 “Liming” would depend on “how wet/weak the soils” were. 175 Another option

   was to utilize a combination of geotextile fabric and grid with a granular material. 176 The third

   option was to use crane mats, but “[b]ased on the length of the job, I would imagine crane mats

   are out as an option due to constructability and cost. 177 Finally, he advised that “fabric/grid and

   stone should work no matter the condition.” 178


   168
       Testimony of Craig Hildebrandt, Doc. 234 at 209:15–21.
   169
       Id. at 210:1–8.
   170
       Id. at 210:15–25, 211:1–8.
   171
       Id. at 211:25, 212:1–22.
   172
       See Doc. 216-169 at 1.
   173
       Id.
   174
       Id.
   175
       Id.
   176
       Id.
   177
       Id.
   178
       Id.

                                                          27
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 28 of 192 PageID 44832




           76.         On November 23, 2014, Hildebrandt also contacted Hornsby regarding an idea he

   had to enhance the subgrade soil, which involved “mix[ing] in Portland” in small sections, using

   a loader to scrape up 12 inches, placing Tensar structural geogrid, and then “plac[ing] the 12” back

   and roll[ing] the entire 18”,” which he estimated could be accomplished over a 6 to 8 hour period

   of time. 179

           77.         On December 8, 2014, Hornsby responded with four proposed design and

   construction options for the temporary access roads: (1) layer of geotextile fabric and 30 inches of

   crushed stone; (2) Tensar geogrid and geotextile fabric and 18 inches of crushed stone; (3) 12

   inches of cement treated subgrade and 16 inches of crushed stone; and (4) geogrid, geotextile, 24

   inches of sand, and 6 inches of crushed stone. 180 On the same date, Mr. Hornsby sent Mr.

   Hildebrandt a memorandum which addressed his recommendations and included the same four

   options for the design of the temporary access roads for both projects. 181 In his memorandum, Mr.

   Hornsby stated, “The table below provides our recommended construction roadway aggregate

   sections (four options) based on the in-situ subgrade strengths and our understanding of the

   planned daily construction truck traffic.” 182

           78.         The materials included in Option 1 proposed by Mr. Hornsby included the same

   materials that were included in the scope of work in the subcontracts between FEDCON and HDB,

   but the thickness of the crushed stone was five (5) times the thickness included in those

   subcontracts. 183

           79.         In October of 2014, Yerk requested updates regarding the status of the access




   179
       Doc. 219-807 at 1–2.
   180
       Doc. 219-806 at 1.
   181
       Doc. 219-807 at 3.
   182
       Id. at 4.
   183
       Testimony of David Boland, Doc. 233 at 42:5–15.

                                                         28
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 29 of 192 PageID 44833




   roads for the 1.2a Project and 2.2 Project. 184 Additionally, from November of 2014 through the

   beginning of January of 2015, GLF reiterated the need for the access roads to be upgraded and

   maintained. 185 Lorenzo Ellis of GLF testified that, from the onset of the projects, GLF had notified

   FEDCON that the roads were “woefully inadequate” for the type of work that GLF was doing. 186

            80.       However, notwithstanding the information that FEDCON had received from

   Royal Engineering and Burns Cooley Dennis, as well as the previous information from Mr. Bloom

   of Tensar, regarding design options for the temporary access roads that had “held up poorly to the

   construction traffic to date,” Jason Whitworth wrote to GLF on December 9, 2014, regarding the

   2.2 Project and stated that the temporary access road was “consistent with typical construction of

   temporary access roads in the area . . . .” 187 Whitworth claimed that the parameters of the temporary

   access road were defined “by the confines of the project requirements which were discussed during

   the preconstruction meeting at length” with Jeff Falati, who “approved Fedcon’s Access Plan on

   8 April 2014 (revision approved on 20 June 2014).” 188 While claiming that the access road

   complied with FEDCON’s obligations under the 2.2 Project Subcontract Agreement and was

   “consistent with typical construction of temporary access roads in the area,” Whitworth

   nonetheless advised that FEDCON acknowledged that “further enhancements to the temporary

   access road” would allow GLF to work on days otherwise classified as adverse weather days. 189

   As such, FEDCON continued to pursue “alternate engineering solutions to minimize rain impacts”

   to the road, despite FEDCON’s belief that these enhancements were “over and above” FEDCON’s

   obligations, and GLF would be provided “an excusable delay for those days it cannot perform



   184
       Docs. 219-877 at 2; 219-902 at 2.
   185
       Docs. 219-910 at 1; 219-918 at 1; 219-919 at 1; 217-93 at 1.
   186
       Testimony of Lorenzo Ellis, Doc. 240 at 77:3–8.
   187
       Doc. 219-879 at 1.
   188
       Id.
   189
       Id.

                                                            29
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 30 of 192 PageID 44834




   critical path activities” as a result of inability to traverse the road. 190

           81.        Whitworth admitted during trial that his statement that the temporary access road

   was “typical” of access roads in the area was not based on his personal knowledge, as he did not

   have any experience in surveying prior projects in southeastern Louisiana, except to the extent that

   he may have “seen things” regarding “other construction projects” during the course of “four

   years,” although he never “specifically went out and said, hey, how did they build this?” 191 On the

   other hand, around this time, representatives of GLF toured other local projects and saw that the

   roads on other projects were usable during rain events and immediately thereafter. 192 FEDCON

   did not retain an engineer in January of 2015 or even within the three months after January of

   2015, despite its communications with engineers. 193

                   iv. The Corps’ Response

           82.        On March 6, 2015, Francesco Senis, GLF’s President and CEO, wrote to Jeff

   Falati and objected to the temporary facilities for the 2.2 Project, including the quality of the

   temporary access road. 194 He forwarded previous communications from GLF to FEDCON

   regarding the 2.2 Project, including: an October 25, 2014 letter from GLF requesting a status

   update regarding FEDCON’s representation that it had engaged an engineer to design an access

   road capable of supporting the project traffic; a November 17, 2014 letter requesting that the access

   roads be upgraded and maintained in accordance with Section 04.B of EM 385-1-1; and a January

   19, 2015 letter with accompanying photographs depicting a deteriorating access road. 195

           83.        David Boland testified, based on his over forty years of experience as a



   190
       Id.
   191
       Testimony of Jason Whitworth, Doc. 234 at 195:3–21.
   192
       Testimony of Ken Yerk, Doc. 237 at 58:7–14, 20–25, 59:1–17.
   193
       Id. at 59:18–23.
   194
       See Doc. 219-935 at 2.
   195
       Id. at 2–12.

                                                          30
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 31 of 192 PageID 44835




   government contractor, that the administrative contracting officer is responsible for enforcing the

   provisions of EM 385. 196

           84.       In November of 2015, Joseph Beaird of GLF contacted Jeff Falati regarding the

   applicability of access/haul road provisions of EM 385-1-1. 197 Mr. Beaird testified that, as an

   engineer, he was trying to understand why Mr. Falati was not enforcing these specifications. 198 In

   response, Mr. Falati acknowledged that he had not encountered the haul roads topic in this context

   before. 199 Mr. Falati acknowledged that both the EM385-1-1 and Section 1100 address haul roads,

   but he advised that “[n]ormally the prime or sub maintains their roadways as appropriate to

   facilitate construction.” 200 He also stated that “[d]ifferent contractors install their roads with

   different materials and maintain them differently. For the most part, the issue is left to the

   contractor’s discretion.” 201

           85.       When asked whether a contractor would be required to provide engineering work

   in accordance with Section 0.4B of EM 385-1-1, assuming that Section 0.4B was applicable, Mr.

   Falati, who testified by deposition, explained that access plans received by the Corps typically do

   not “go into detail in design criteria” and do not include engineering design of new roads, but

   instead consist of a “plan view sheet of the project with some draw in arrows” demonstrating the

   access. 202 Thus, to the extent that engineering work needed to be done or was done, an access plan

   submittal typically would not include such engineering work and access plans are often approved

   without engineering work. 203 As such, the Corps did not require any engineering calculations for



   196
       Testimony of David Boland, Doc. 232 at 128:18–25, 129:1–2.
   197
       Doc. 216-262 at 1.
   198
       Testimony of Joseph Beaird, Doc. 239 at 28:21–25, 29:1–2.
   199
       Doc. 216-262 at 1.
   200
       Doc. 216-262 at 1.
   201
       Id.
   202
       Testimony of Jeff Falati, Doc. 235 at 203:2–16.
   203
       Id. at 203:17–25.

                                                         31
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 32 of 192 PageID 44836




   the access plan submittal. 204 Of course, whether the Corps required access plans to be engineered

   upon submission is an issue distinct from whether the access roads, as constructed, were

   engineered. David Boland also recognized that the Corps did not design the access roads such that

   FEDCON had to submit a specific design for approval. 205

           86.        Mr. Falati also explained that the Corps typically stays out of disputes with

   subcontractors and prime contractors regarding haul roads, unless there is something “imminently

   dangerous.” 206 Rather, it is the “responsibility of the prime [contractor] and subcontractor to

   coordinate amongst themselves.” 207 The Corps did not issue a warning, citation, or complaint about

   the condition of the access road on either the 2.2 Project or the 1.2a Project; however, as stated,

   the contractor is ultimately responsible for the safety of personnel on a job site. 208

                    v. Impact of Conditions of Access Roads

           87.        There were days when the work could not proceed because of the conditions of

   the access roads. 209 FEDCON also shut down the access roads when it rained or when the roads

   were otherwise sufficiently saturated to cause issues for people to drive on them. 210 By way of an

   example of the impact that rain would have on the access roads, an e-mail from an HDB

   superintendent to FEDCON personnel, dated April 14, 2015, advised FEDCON to keep traffic off

   of the “temporary [h]aul roads” for at least two days after the rain stopped as a result of the “severe

   erosion and soft roadways” that were “tor[n] up” every time a subcontractor operated a piece of

   equipment or a vehicle. 211



   204
       Id. at 205:9–19.
   205
       Testimony of David Boland, Doc. 233 at 23:25, 24:1–3.
   206
       Id. at 204:6–20.
   207
       Testimony of Jeff Falati, Doc. 235 at 204:21–23.
   208
       Id. at 221:4–18.
   209
       See Testimony of Jason Whitworth, Doc. 234 at 184:23–25, 185:1.
   210
       Testimony of Rick Batdorf, Doc. 235 at 53:23–25, 54:1–9.
   211
       Doc. 217-148 at 1.

                                                          32
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 33 of 192 PageID 44837




           88.        The manner in which the access roads were designed impacted HDB’s

   maintenance obligation thereof. 212 Specifically, as a result of the rain and high water events, the

   subsurface would become saturated and made the roadways soft or boggy. 213 HDB’s maintenance

   was intended to “put the grader off and scrape off the ruts,” but when HDB did this, it would peel

   off some of the gravel, ultimately resulting in the road no longer being six inches of rock or gravel,

   but around five and one-half inches instead. 214

           89.        David Boland recognized that, if an access road was shut down, such as to avoid

   maintenance or to allow it to dry out, on a day when the weather was otherwise suitable to perform

   work such that no materials could be delivered, GLF would be unable to perform such work.215

   Likewise, if there were days when an access road was not shut down, but was otherwise unusable

   to deliver materials to GLF, despite the weather being suitable, those days were days when GLF

   would have been unable to perform work due to lack of materials. 216 On these days when an access

   road was unusable for a day or two after a rain event, FEDCON issued GLF a noncompensable

   time extension, as that is what FEDCON received from the Corps. 217 David Boland attributed such

   days when GLF could not perform due to the access road—but not due to the actual weather

   outside—to adverse weather. 218 GLF contended that it incurred idle equipment and manpower

   costs on days when its personnel should have been able to work, but for the road being impassible

   and FEDCON not allowing access. 219

           90.        The non-compensable days of time extension failed to address or compensate


   212
       Testimony of Alonzo Harrison, Doc. 238 at 29:23–25, 30:1.
   213
       Id. at 30:2–10.
   214
       Id. at 30:8–17.
   215
       Testimony of David Boland, Doc. 232 at 210:25, 211:1–5.
   216
       Id. at 211:13–18.
   217
       Testimony of Jason Whitworth, Doc. 234 at 185:13–19; 215:13–19; Testimony of Lorenzo Ellis, Doc. 240 at 73:2–
   7.
   218
       See Testimony of David Boland, Doc. 232 at 216: 1–5.
   219
       Testimony of Lorenzo Ellis, Doc. 240 at 73:11–25.

                                                          33
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 34 of 192 PageID 44838




   GLF for the additional costs it was incurring for operating costs including the cost of equipment

   and labor. 220

           91.        Subsequent to the receipt of the proposed engineering design options for the

   temporary access roads from Mr. Hornsby and Burns Cooley Dennis, FEDCON determined that

   performing any of the recommended upgrades to the access roads was cost-prohibitive because,

   even when accounting for any increase in the number of days that would be realized from such

   upgrades, there was no guarantee that roads “could be used during all rain events and after rain

   events.” 221

           92.        In or about December of 2014, FEDCON attempted to get HDB to perform a

   portion of the improvements to the access roads without receiving any additional compensation. 222

   FEDCON wanted HDB to perform essentially five times the original work it had performed by

   installing 30 inches of aggregate at no additional charge. 223 HDB declined, as it was not in a

   position to do that work for free. 224 In response to FEDCON’s attempt, HDB also advised

   FEDCON that the roadways for the projects were not meeting the demands of the actual use. 225

   Mr. Harrison nonetheless advised that, as the existing design was the design contracted for under

   the subcontracts between HDB and FEDCON, HDB was prepared to finish performing its

   contracted work. 226 Harrison also testified that HDB advised FEDCON that the access roads were

   not suitable for use by cranes, concrete trucks, and other heavy vehicles during construction. 227

   HDB opined in a letter to FEDCON that FEDCON should retain an engineer to design the access



   220
       Testimony of Francesco Senis, Doc. 236 at 79:17–25, 80:1–2.
   221
       Testimony of Craig Hildebrandt, Doc. 234 at 213:12–24.
   222
       Doc. 219-810 at 1; Testimony of Alonzo Harrison, Doc. 238 at 36:3–13.
   223
       Doc. 219-810 at 1; Testimony of Alonzo Harrison, Doc. 238 at 36:12–17.
   224
       Testimony of Alonzo Harrison, Doc. 238 at 37:2–7.
   225
       Doc. 219-810 at 1.
   226
       Id.
   227
       Testimony of Alonzo Harrison, Doc. 238 at 65:14–22.

                                                          34
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 35 of 192 PageID 44839




   roads to ensure that they would be better suited for actual use. 228

           93.        GLF wrote several letters to FEDCON, in which GLF took the position that the

   access roads needed to be designed in accordance with Section 4.B of EM 385-1-1. 229 FEDCON

   took the position that GLF was incorrectly seeking to classify the temporary access roads as haul

   roads. 230 While GLF argued that the “haul road” provisions of Section 4.B of the EM 385-1-1 were

   applicable to the temporary access roads, David Boland testified that the provisions of Section

   27.F.05 are more applicable to the situation. 231 That section provides:

                    27.F STRUCTURAL STEEL ASSEMBLY

                                                          ...

                    27. F. 05 Site layout. The Controlling contractor shall ensure the
                    following is provided and maintained:

                    a. Adequate access roads into and through the site for the safe
                    delivery and movement of derricks, cranes, trucks, other necessary
                    equipment, and the material to be erected; and means and methods
                    for pedestrian and vehicular control. Exception: This requirement
                    does not apply to roads outside of the construction site.

                    b. A firm, properly graded, drained area readily accessible to the
                    work with adequate space for the safe storage of materials and the
                    safe operation of the erector’s equipment.

                    c. Pre-planning of overhead hoisting operations. All hoisting
                    operations in steel erection shall be pre-planned. 232

           94.        Mr. Boland opined that “reinforcing steel” constituted “material to be erected”

   under Section 27.F.05a, defining piling that was being driven into the ground as being “erected.”233

           95.        However, not once during the course of the work on either project did FEDCON




   228
       Id. at 65:20–25, 26:1.
   229
       Testimony of David Boland, Doc. 233 at 25:10–15.
   230
       Id. at 25:16–24.
   231
       Id. at 20:19–23.
   232
       Doc. 216-101 at 24–25.
   233
       Testimony of David Boland, Doc. 233 at 22:4–17.

                                                          35
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 36 of 192 PageID 44840




   advise GLF that it believed that Section 27.F.05 of EM 385-1-1 was applicable to the access roads,

   as Mr. Boland maintained at trial. 234

           96.       GLF provided notice to FEDCON of the continuing impact due to the condition

   of the access roads during the Fall of 2015. 235 For the 1.2a Project, GLF advised FEDCON that a

   letter from December of 2014 served as “formal notice, reserving our right to claim for time and/or

   compensation, in accordance with the subcontract agreement, for delays or disruptions resulting

   from safety hazards associated with the access haul road.” 236 GLF also provided FEDCON with

   photographs comparing the access roads on the 2.2 Project and 1.2a Project to another project in

   the area. 237

           97.       By letter dated November 3, 2015, GLF informed FEDCON that GLF would be

   left with no option but to demobilize from the projects until FEDCON “provides the proper access

   in accordance with the contract” if actions were not taken to “engineer, improve and maintain the

   roads on both projects which is the responsibility of FEDCON in order for production to

   continue.” 238

           98.       On November 13, 2015, after GLF’s notification that it may have to demobilize,

   FEDCON agreed to issue change orders to HDB for both projects to perform some reconstruction

   work on the access roads. 239 The scope of work that was included in the change orders issued to

   HDB by FEDCON was for a layer of geotextile fabric, geogrid material, and nine inches of crushed

   concrete. 240 This solution was similar to option 2 provided by Mr. Hornsby almost a year earlier,



   234
       Id. at 25:25, 26:1–4.
   235
       Testimony of Rick Batdorf, Doc. 235 at 65:7–12; Doc. 219-956 at 1.
   236
       Doc. 218-30 at 5.
   237
       See Doc. 219-956 at 3–4.
   238
       Doc. 216-258 at 2.
   239
       Testimony of Mark Ferguson, Doc. 234 at 84:22–25; Testimony of Alonzo Harrison, Doc. 238 at 37:18–22; Docs.
   219-813 at 1; 219-814 at 1.
   240
       Docs. 217-173 at 2; 219-813 at 1; 219-814 at 1; Testimony of Mark Ferguson, Doc. 234 at 84:5–25, 85:1–23.

                                                         36
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 37 of 192 PageID 44841




   in December of 2014, except that Mr. Hornsby recommended 18 inches of crushed stone, which

   was twice as much as what FEDCON provided in the change orders. 241

           99.       Notwithstanding the efforts by HDB to reconstruct the temporary access roads

   pursuant to the change orders received from FEDCON, GLF continued to be impacted by the

   conditions of the temporary access roads on both projects through its termination on the 2.2 Project

   on May 27, 2016, and through the completion of its work on the 1.2a Project in October 2016. 242

           100.      After FEDCON’s termination of GLF on the 2.2 Project, FEDCON’s replacement

   subcontractor, Bo-Mac Contractors, was also impacted by FEDCON’s failure to properly construct

   and maintain the temporary access road on work front one of the 2.2 Project. 243 Dustin Talley of

   Bo-Mac described the access road at work front one to FEDCON as “inadequate” and “more of a

   dirt trail than an access road.” Mr. Talley inquired regarding FEDCON’s plan to improve the road

   and provide site access to the work front. 244 FEDCON Construction Manager Rick Batdorf

   acknowledged that the fill material on top of the aggregate at the southern end of the project made

   it difficult to traverse the access road. 245 While GLF was performing its work, fill material washed

   down the slope from the work platform to the temporary access road as a result of the lack of a silt

   fence at the bottom of the slope. 246 Bo-Mac also had problems with access as a result of this

   condition. 247 FEDCON attempted to address this condition through the change orders issued to

   HDB in November 2015 by way of the placement of silt fence at the bottom of the slope on the




   241
       Doc. 219-806 at 1.
   242
       Testimony of Lorenzo Ellis, Doc. 241 at 62:2–25.
   243
       Deposition of Dustin Talley, Doc. 148 at 43:3–19, 44:23–25, 45:1–9; Docs. 219-844 at 1; 219-845 at 1. During
   trial, the parties agreed to submit the deposition of Dustin Talley, complete with designations and counter-
   designations, to the Court. Doc. 235 at 291:21–25, 292:1–25, 293:1–10.
   244
       Doc. 219-844 at 1.
   245
       Testimony of Rick Batdorf, Doc. 235 at 47:24–25, 48:1–3.
   246
       Testimony of Alonzo Harrison, Doc. 238 at 33:24–25, 34:1–25, 35:1–8.
   247
       Testimony of Rick Batdorf, Doc. 235 at 50:19–24.

                                                         37
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 38 of 192 PageID 44842




   work platform edge of the access road. 248 Mr. Talley also testified by deposition that there were

   issues of trucks getting stuck on, or sliding off, the road at work front two. 249 Unlike the 2.2 Project

   Subcontract Agreement, the subcontract agreement between Bo-Mac and FEDCON called for the

   provision of the temporary access road to be provided by others in the following manner:

   “Construction of a temporary access road and work area from which to drive pile, including

   maintenance of the temporary access road to ensure utilization of the temporary access road within

   a reasonable time after a rain event.” 250

                   vi. Testimony of Lourie and Hull

           101.       During trial, GLF offered the testimony of David Lourie, P.E., a geotechnical

   engineer, whom GLF tendered as an expert witness regarding geotechnical engineering, including

   design for unpaved aggregate access roads and temporary facilities. 251 Based on his personal

   observations of roadway sections and review of project documents, including correspondence and

   photographs, he opined that the access roads were inadequately designed for their intended use. 252

   He testified that he gained an understanding of the intended usage of the access roads from

   reviewing the subcontracts between GLF and FEDCON and the subcontracts between FEDCON

   and HDB. 253

           102.       Mr. Lourie opined that FEDCON did not comply with the requirements for haul

   roads under EM 385-1-1, as FEDCON failed to design the haul roads in accordance with

   engineering criteria. 254 Mr. Lourie saw no evidence that FEDCON had completed any engineering




   248
       Id. at 48:22–25, 49:1–9, 51:9–14.
   249
       Deposition of Dustin Talley, Doc. 149 at 25:15–20.
   250
       Doc. 219-787 at 14.
   251
       Testimony of David Lourie, Doc. 238 at 86:1–8, 92:6–16.
   252
       Id. at 95:5–21.
   253
       Id. at 103:23–25, 104:1–7.
   254
       Id. at 122:1–12.

                                                          38
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 39 of 192 PageID 44843




   design. 255 He opined that, in developing or designing a roadway section to serve its intended

   purpose, FEDCON had failed to properly consider the soil conditions and likely weather

   conditions in southern Louisiana, along with the types of traffic that would traverse the road for

   various construction activities. 256

           103.       Mr. Lourie admitted that he is neither a safety expert nor an expert on EM 385.257

   He also admitted that he was not familiar with EM 385 prior to being engaged as an expert in this

   case. 258 Lourie visited the projects on only one occasion in December of 2015, for an amount of

   time that he could not recall, and could not remember whether he visited the 1.2a Project or the

   2.2 Project. 259 He was not aware of EM 385 when he conducted the site visit. 260 Because there

   were portions of the road that were impassible during his site visit, thereby preventing him from

   seeing the entirety of the subject access road, he acknowledged the possibility that some areas of

   the road could have been in better condition than the areas he observed. 261

           104.       GLF also offered the testimony of Donald Hull, who worked as a project manager

   and then as a regional manner for the Conti Group, which was involved on the WBV 4.2 Project,

   adjacent to the 1.2a Project and the 2.2 Project. 262 Like the 1.2a Project and the 2.2 Project, the 4.2

   Project also involved temporary facilities, such as access roads and work platforms. 263 He testified

   that he has worked on approximately 75 projects that involved some type of temporary facilities

   or work platforms to execute the work. 264 GLF tendered Mr. Hull as an expert in planning and



   255
       Id.
   256
       Id.
   257
       Id. at 137:13–16.
   258
       Id. at 137:17–19.
   259
       Id. at 130:16–20, 131:21–25, 132:1–16.
   260
       Id. at 137:25, 138:1–5.
   261
       Id. at
   262
       Testimony of Donald Hull, Doc. 239 at 72:22–24, 73:1–7.
   263
       Id. at 73:8–13
   264
       Id. at 70:21–25.

                                                          39
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 40 of 192 PageID 44844




   implementation of temporary facilities on heavy civil construction projects. 265

           105.       Mr. Hull opined that the temporary access roads were “completely insufficient for

   supporting pipe and sheet pile installation.” 266 The access roads were insufficient to support the

   vehicles and intended equipment. 267 Based on his review, Mr. Hull explained that FEDCON

   ignored the requirements to support a pile-driving operation and the support required for this type

   of operation. 268 He opined that, because FEDCON was not self-performing this work and,

   therefore, not incurring daily costs, it lacked the same incentive to invest resources to plan and

   implement temporary facilities, such as access roads, as a contractor who is performing the

   work. 269

           106.       Mr. Hull further explained that, on projects with which he has familiarity, it is

   desirable for the work platform and the access road to be designed such that the platform flows

   towards the road and the road flows off to the side of the temporary well. 270 Based on his review

   of the project documentation, Mr. Hull opined that, with respect to the drainage and silt protection

   of the access roads of the 1.2a Project and 2.2 Project, there did not appear to be any drainage

   concept, thereby resulting in the temporary facilities falling apart during the course of project

   construction. 271 He testified that maintenance of the temporary access roads appeared to be

   nonexistent. 272

           107.       Mr. Hull also testified that, in conducting his review of the access roads, he

   referred to Section 4 of EM 385-1-1, which addresses temporary structures. 273 Section 04.B is


   265
       Id. at 78:8–11, 79:1–24.
   266
       Id. at 108:18–24.
   267
       Id. at 98:24–25, 99:1–10.
   268
       Id. at 108:25, 109:1–5.
   269
       Id. at 109:21–25, 110:1–13, 20–25, 111:1.
   270
       Id. at 98:3–15.
   271
       Id. at 16–23.
   272
       Id. at 109:11–13.
   273
       Id. at 87:22–25, 88:1–7.

                                                     40
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 41 of 192 PageID 44845




   within Section 04.274 In his review, Mr. Hull considered Section 04.B because it provides guidance

   on the design of haul roads and the types of items that a contractor needs to take into account in

   the development of temporary facilities. 275 He further testified that EM 385-1-1 has been

   associated with every Corps project that he has worked on, including the project WBV 4.2

   Project. 276

           108.       Significantly, he opined that some type of engineering design or concept needed

   to be performed for the access roads, yet his review of project documentation did not indicate any

   analysis performed by a qualified engineer. 277

                  vii. GLF’s Claims for the Access Roads

           109.       GLF submitted damage claims regarding the access roads for the 2.2 Project and

   the 1.2a Project. 278 As discussed herein, GLF contends that it submitted these claims in accordance

   with Paragraph 13.B of the subcontract agreements.

           110.       In support of its damage claims for breach of the subcontract agreements for each

   project due to FEDCON’s failure to furnish it with a temporary access road in accordance with the

   subcontract requirements, GLF introduced evidence in the form of summaries of its daily reports

   for days when it could not perform work due to the condition of the temporary access roads, its

   time sheets for each such day which include the labor, including supervision, and equipment for

   which GLF incurred cost on each such day which cost was not offset by revenue due to the

   condition of the access road, its payroll records for the labor cost, and equipment records reflecting

   the type of equipment that was to be used and Blue Book information for the daily cost of the




   274
       (Doc. 219-815 at 3, 6).
   275
       Testimony of Donald Hull, Doc. 239 at 88:9–25, 89:1–8.
   276
       Id. at 89:9–18.
   277
       Id. at 99:11–22.
   278
       Docs. 219-1087 at 1; 219-1091 at 1.

                                                          41
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 42 of 192 PageID 44846




   equipment. GLF also introduced evidence of the equipment costs utilizing the EP 1110 equipment

   rates. 279 GLF also introduced into evidence a summary of the costs for each time period. 280 As

   addressed herein, Lorenzo Ellis testified as to the methodology that he utilized to determine the

   amount of the claims, including adjustments, and Patrick Brannon testified as the appropriateness

   of the methodology and reasonableness of the costs.

           111.       The additional costs incurred by GLF due to the condition of the access roads on

   the 2.2 project using the EP-1110 Equipment Rates is $768,591.49. 281 The additional costs

   incurred by GLF due to the condition of the access roads on the 1.2a project using the EP-1110

   Equipment Rates is $614,487.74. 282

           112.       For the 2.2 Project, GLF claims to have lost 43 work days due to the inability to

   use the temporary access road. 283 For the 1.2a Project, GLF claims to have lost 49 work days due

   to the temporary access road. 284

           113.       In compiling the claims for the access roads, Lorenzo Ellis of GLF relied upon

   daily time sheets of GLF foremen. 285 Mr. Ellis acknowledged that some of the daily reports for the

   projects indicated that GLF personnel did not perform work on a particular day as a result of a

   “rain out.” 286 Mr. Ellis testified that, in preparing the claims, he looked more at the project

   documentation than the daily reports. 287 Even so, according to Mr. Ellis, GLF workers commonly

   used “rain out” to account for a situation where it had rained the day before and FEDCON had




   279
       See Docs. 219-1087; 219-1091.
   280
       Id.
   281
       Doc. 219-1087 at 1.
   282
       Doc. 219-1091 at 1.
   283
       Doc. 219-1087 at 1.
   284
       Doc. 219-1091 at 1.
   285
       E.g., Doc. 218-757 at 1–3.
   286
       Testimony of Lorenzo Ellis, Doc. 242 at 64:8–14; Testimony of Lorenzo Ellis, Doc. 241 135:22–25, 136:1–8.
   287
       Testimony of Lorenzo Ellis, Doc. 241 at 135:24–25, 136:1–8.

                                                          42
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 43 of 192 PageID 44847




   blocked off the roads. 288 Indeed, “rain out” references days when GLF personnel did not perform

   work as a condition of the access roads, either because the roads were impassible or shut down.289

           114.       Mr. Ellis conceded during trial that March 12, 2015, April 28, 2015, and June 29,

   2015 were rain days that should not have been included within GLF’s access road claim for the

   2.2 Project. 290 He also conceded that January 15, 2015 was a rain day that should not have been

   included in the access road claim for the 1.2a Project. 291 As such, GLF made a reduction in the

   amount of $67,881.17, utilizing EP 1110 rates, to account for these four days. 292

           115.       As discussed below, GLF advised FEDCON on August 7, 2015, that GLF would

   begin removing “all resources” from work front two on the 2.2 Project beginning on Monday,

   August 10, 2015, “until such time as Fedcon has a fully accepted access plan approved by the

   [Corps] and concurrence from GLF that it meets the intent of our subcontract agreement.” 293 A

   November 21, 2015 e-mail from Lorenzo Ellis to Francesco Senis advised that there was not

   currently “any equipment sitting idle for the Chevron work,” as GLF had “transferred the hammer,

   leads and vibro to other projects . . . .” 294

           F. Work Platforms

                     i. Subcontract Language and Platforms Generally

           116.       The 2.2 Project Subcontract Agreement provided that “others” would construct

   and maintain two temporary work platforms “on the protected side of the levee,” which were

   required to be “approximately 30’ wide x 600’ long, located 10’ from the centerline of the steel

   sheet pile, and [to] be removed and extended in segments for the entire length of the levee as the


   288
       Id. at 136:1–8.
   289
       Testimony of Lorenzo Ellis, Doc. 242 at 64:8–14.
   290
       Testimony of Lorenzo Ellis, Doc. 241 at 9:20–25, 10:1–25, 11:1-6.
   291
       Id.
   292
       Id.
   293
       Doc. 217-116 at 1.
   294
       Doc. 221-205.

                                                           43
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 44 of 192 PageID 44848




   Work progresses.” 295 Similarly, the 1.2a Project Subcontract Agreement provided that “others”

   would construct and maintain

                     two (2) temporary work platforms, including initial entry and final
                     exit ramps, on the protected side of the levee as described below.
                     The temporary work platforms will be approximately 30’ wide x
                     600’ long, located 10’ from the centerline of the steel sheet pile, and
                     will be removed and extended in segments for the entire length of
                     the levee as the Work progresses. A 25’ wide earthen ramp will be
                     provided at each of the two work platforms within the work limits
                     to enable the Subcontractor to walk its cranes from the temporary
                     road or entrance to the work platforms prior to commencing piling
                     work. A similar ramp will be provided upon completion of all piling
                     operations to enable subcontractor to demobilize its crane. 296

            117.      The subcontract between FEDCON and HDB for the 2.2 Project required HDB to

   furnish all labor, materials, and equipment necessary to provide all required “[c]onstruction,

   maintenance, and removal of two (2) temporary work platforms on the protected side of the levee”

   as directed by FEDCON, which included the following:

                     1. A compacted, level earth surface for use by cranes and other
                     heavy vehicles during construction.

                     2. Dimensions of approximately 30’ wide x 600’ long, located 10’
                     from the centerline of the steel sheet pile,

                     3. Removing and extending work platform in segments for the
                     entire length of the levee as the Work progresses. 297

            118.      Similarly, the subcontract between FEDCON and HDB for the 1.2a Project

   required HDB to furnish all labor, materials, and equipment necessary to provide all required

   “[c]onstruction, maintenance, and removal of two (2) temporary work platforms located on the

   protected side of the levee” as directed by FEDCON, which included the following:

                     1. A stabilized, compacted, and level earth surface for use by cranes
                     and other heavy vehicles during construction.

   295
       Doc. 216-117 at 2.
   296
       Doc. 216-132 at 17.
   297
       Docs. 216-114 at 14; 216-115 at 1.

                                                       44
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 45 of 192 PageID 44849




                    2. Dimensions of approximately 30’ wide x 600’ long, located 10’
                    from the centerline of the steel sheet pile.

                    3. Removing and extending the work platforms in segments for the
                    entire length of the levee as the Work progresses. 298

           119.       Thus, the subcontracts with HDB for the projects required HDB to provide a

   compacted level earth surface, but there was no requirement included in the subcontracts to

   compact the surface of the work platform to any specific density. 299

           120.       The purpose of the work platforms on each project was to provide a platform to

   enable GLF to perform its scope of work, which included driving sheet piling materials, driving

   pipe piling materials, and forming and pouring concrete T-walls. The work platforms on the

   projects were constructed by degrading the existing levee from elevation 22 to approximately

   elevation 11 and extending the footprint of the levee at elevation 11 through the installation of

   sloped embankment material to create a compacted level earth surface. 300 The TFP was separate

   but adjacent to the work platform, on the flood side. 301 The work platforms were not part of the

   projects included in the plans issued by the Corps. 302 The access road, which was adjacent to the

   levee, was typically at different elevation than elevation 11—usually elevation 6 or elevation 7. 303

                    ii. Crane Mats and Impacts

           121.       Alonzo Harrison of HDB confirmed that there was not a specific requirement for

   density tests of the surface of the work to be taken. 304 The work platforms that had not been

   compacted yielded to the weight of the cranes, causing the cranes to list and shut off. 305HDB did



   298
       Doc. 219-881 at 14–15.
   299
       Testimony of David Boland, Doc. 233 at 54:22–25.
   300
       Testimony of Lorenzo Ellis, Doc. 240 at 111:2–25, 112:1–25, 113:1–4.
   301
       Testimony of David Boland, Doc. 233 at 52:17–22.
   302
       Id. at 52:1–4.
   303
       Testimony of Lorenzo Ellis, Doc. 240 at 114:4–11.
   304
       Testimony of Alonzo Harrison, Doc. 238 at 44:17–22.
   305
       Doc. 220-280 at 1; Testimony of Jason Whitworth, Doc. 234 at 159:5–11.

                                                          45
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 46 of 192 PageID 44850




   not have any input into the manner in which the work platforms were constructed to determine if

   they would be suitable for the use of cranes and other heavy vehicles during construction. 306

           122.        FEDCON’s failure to provide a compacted work platform to GLF in accordance

   with the requirements of the subcontracts for both projects impacted GLF’s performance of its

   work throughout the duration of the projects, with such impacts including: (1) costs for the

   purchase of crane mat materials that GLF was required to use throughout the course of the projects

   in order to try to provide a stable surface from which to operate its cranes to drive sheet piles, pipe

   pile and pour concrete; and (2) additional labor time required to remove crane mats from the muddy

   surface of the work platform (a crane was usually needed to pry the crane mats from the mud as

   opposed to using a forklift, which is typically used to move crane mats) and move them ahead of

   the crane to allow for continued operations. 307

           123.        Crane mats are large pieces of timber used to distribute the load of a crane over

   the platform. 308

           124.        Jason Whitworth testified that, in his experience, the crane mats are supplied by

   the contractor who supplies the cranes for the project and determines whether to use crane mats. 309

   Whitworth acknowledged the presence of standing water on the work platform in pictures he

   reviewed during his testimony. 310 Ellis explained that there was no drainage provision and,

   consequently, the platforms held water. 311

           125.        On February 18, 2014, following the execution of the 2.2 Project Subcontract

   Agreement, but before the execution of the 1.2a Project Subcontract Agreement, Whitworth of



   306
       Testimony of Alonzo Harrison, Doc. 238 at 67:2–7.
   307
       Testimony of Lorenzo Ellis, Doc. 240 at 121:1–25, 122:1–25, 123:1–25, 124:1–25, 125:1–25, 126:1–3.
   308
       Testimony of Jason Whitworth, Doc. 234 at 138:13–17.
   309
       Id. at 150:9–25, 151:1–14.
   310
       Id. at 154:9–13.
   311
       Testimony of Lorenzo Ellis, Doc. 240 at 122:1–2.

                                                         46
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 47 of 192 PageID 44851




   FEDCON confirmed his understanding to Ken Yerk that FEDCON “will be furnishing temporary

   work platforms per the subcontract, which will be compacted soil” and that “GLF will be utilizing

   timber crane mats.” 312 Mr. Whitworth was never advised by GLF that his understanding was

   incorrect. 313

           126.      On March 21, 2014, Ken Yerk sent a photograph to Jason Whitworth, which he

   claimed depicted an unlevel crane, with the crane mats sinking into the mud. 314 Mr. Yerk explained

   that situation “not only causes an unsafe condition, but causes the operator to overcompensate the

   swing and causes the ground crew to force and manhandle the leads into correct alignment.” 315

           127.      On August 26, 2014, Ken Yerk wrote to FEDCON expressing concern about

   recent discussions to shorten the work platform on the 1.2a Project. 316 Mr. Yerk included a sketch

   that depicted the work platform and the crane sitting on a 26-foot crane mat. 317 Mr. Yerk’s sketch

   depicted the crane mat because “all of [his] drawings included it, so [he] just kept it in there.”318

   Kurt Snodgrass, General Superintendent of GLF, had also sent a sketch depicting a crane on top

   of a crane mat to FEDCON in February of 2014. 319

           128.      Yerk sent other sketches depicting crane mats, which pertained to the 2.2 Project,

   to FEDCON in March and May of 2014. 320 Indeed, Mr. Yerk provided several sketches to

   FEDCON in regard to the crane configuration on the work platform and in those sketches the

   cranes were depicted sitting on crane mats, which Mr. Yerk showed to communicate GLF’s




   312
       Doc. 220-112 at 1.
   313
       Testimony of Jason Whitworth, Doc. 234 at 141:10–16.
   314
       Doc. 219-865 at 1.
   315
       Id.
   316
       Doc. 216-144 at 1.
   317
       Testimony of Ken Yerk, Doc. 237 at 41:25, 42:1–14.
   318
       Id. at 42:15–17.
   319
       Doc. 220-110 at 1–2; Testimony of Jason Whitworth, Doc. 234 at 141:23–25, 142:22–25.
   320
       Docs. 220-133 at 1–2; 220-155 at 1–2.

                                                         47
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 48 of 192 PageID 44852




   expectations for what the crane pad—another term for the work platform 321—would consist of.322

   Depicting a crane sitting on a crane mat demonstrated or communicated GLF’s expectations for

   the work platform by showing that the platform needed to be stable, firm, and unyielding.323

   Regardless of whether crane mats, crushed rock, or existing earth would be utilized, the work

   platform needed to withstand the weather. 324 When Yerk prepared these sketches which depicted

   the cranes sitting on crane mats, he did not intend to communicate to FEDCON that GLF intended

   to provide crane mats. 325

           129.       FEDCON utilized Jersey barriers at the edge of the slope to provide support at

   one point. 326 GLF raised concerns regarding this use of Jersey barriers. 327 GLF retained the

   services of an independent engineer to perform engineering calculations regarding FEDCON’s use

   of the Jersey barriers to support the slope down from the work platform. 328 The engineer, David

   O’Reilly, “examined the proposed crane access path adjacent to [Projects] 1.2a and 2.2” and

   concluded that a system other than the use of Jersey barriers should be utilized by FEDCON to

   restrain the work platform “to provide a safe working condition,” which Yerk communicated to

   FEDCON. 329

           130.       Jeff Mairs, who served as GLF’s chief estimator of GLF’s roadway division at the

   time he left his employment at GLF, testified by deposition. 330 He explained that, in his experience,

   crane mats are supplied by the pile-driving contractor. 331 While Mr. Yerk, as GLF’s lead estimator


   321
       Testimony of Ken Yerk, Doc. 237 at 11:10–12, 34:21–24.
   322
       Id. at 34:15–25, 35:23–25, 36:11–14.
   323
       Id. at 36:11–24.
   324
       Id. at 36:20–25, 37:1.
   325
       Id. at 37:2–6.
   326
       Id. at 43:9–14.
   327
       Id. at 43:21–24.
   328
       Id. at 43:25, 44:1–3.
   329
       Doc. 219-908 at 2; Testimony of Ken Yerk, Doc. 237 at 51:3–25, 52:1–6; Doc. 219-908 at 1.
   330
       Deposition of Jeff Mairs, Doc. 243 at 160:3–25.
   331
       Id. at 173:18–25, 174:1–11.

                                                          48
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 49 of 192 PageID 44853




   on the projects, prepared the bids, Mr. Mairs reviewed them and presented them to management. 332

   Mr. Mairs did not recall discussing the need to include crane mats in the bid estimate with Yerk,

   but knew that GLF had included crane mats. 333

           131.       GLF’s estimate for the 2.2 Project included 50 crane mats and its estimate for the

   1.2a Project included 25 crane mats. 334 These quantities of crane mats included in the initial

   estimate and budget for each project represented the minimal amount for crane mats that GLF

   typically brought onto a job to assemble the cranes and move them into place. 335 The quantities

   and dollar amounts for crane mats included in the initial estimates was not intended to include the

   quantity or cost of crane mats to use with the operation of the cranes throughout the course of the

   work, nor was it sufficient to cover the cost of crane mats that would be needed during the entire

   course of the projects. 336

           132.       During the course of performing its scope of work under the subcontracts, due to

   the condition of the work platforms and FEDCON’s failure to provide GLF with compacted and

   stabilized work platforms, GLF was required to utilize crane mats for all crane operations related

   to sheet and pipe pile driving and concrete pouring throughout the course of the work on both

   projects, and it necessitated the purchase of additional crane mats beyond the limited quantities

   included in the original estimates and budgets. 337 Mr. Ellis testified that GLF purchased

   approximately 90 additional crane mats for each job. 338

           133.       During trial, Mr. Ellis detailed the operation of moving crane mats. Each time



   332
       Id. at 164:17–25, 165:1–6, 167:11–24.
   333
       Id. at 173:12–17, 174:1–5.
   334
       Testimony of Lorenzo Ellis, Doc. 240 at 119:23–25, 120:1–7. See also Docs. 219-973; 219-974.
   335
       Testimony of Lorenzo Ellis, Doc. 240 at 119:25, 120:1–4.
   336
       Testimony of Ken Yerk, Doc. 237 at 37:2–6; Testimony of Lorenzo Ellis, Doc. 240 at 120:13–21.
   337
       Testimony of Ken Yerk, Doc. 237 at 179:11–25, 180:1; Testimony of Lorenzo Ellis, Doc. 240 at 120:22–25, 121:1–
   24.
   338
       Testimony of Lorenzo Ellis, Doc. 240 at 121:16–17.

                                                          49
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 50 of 192 PageID 44854




   when GLF was ready to proceed down one of the projects, the cranes, which were sitting on a set

   of ten or fifteen crane mats, would need to back up, grab the mats one at a time, and swing them

   around to a position in front of the crane, thereby allowing the cranes to proceed to the next

   monolith.339 GLF’s crane operators had to exercise caution in lifting the crane mats, which were

   often sunken into mud, so that metal rods did not break. 340 Mr. Ellis testified that the process of

   moving the crane mats so that the crane could move into the next position typically took as many

   as three or three and one-half hours. 341 When a crane was moving crane mats, the crane was

   actively engaged in something other than its intended purpose—driving pile and pouring

   concrete. 342

           134.       On the other hand, Dustin Talley of Bo-Mac Contractors, LTD., one of the

   replacement subcontractors on the 2.2 Project, testified that the work platforms did not present any

   safety concerns, there was not a need to engineer the platforms, and the “compaction was fine.”343

   Mr. Talley also testified that Bo-Mac used crane mats on the project because the ground conditions

   in Louisiana require the use of crane mats and its estimate included the cost of providing and

   moving the crane mats on a regular basis. 344

                   iii. Testimony of Lourie and Hull

           135.       GLF offered the testimony of David Lourie, P.E., and Donald Hull regarding the

   work platforms. Mr. Lourie’s observation of the work platforms, inclusive of his site visit and

   review of various photographs, led him to conclude, based on an absence of information, that

   “there wasn’t necessarily a design effort put into the platforms.” 345 He explained that his


   339
       Id. at 124:1–15.
   340
       Id. at 125:15–19.
   341
       Id. at 125:20–25, 126:1.
   342
       Id. at 126:7–12.
   343
       Deposition of Dustin Talley, Doc. 148 at 12:4–7, 12:19–25, 13:1–5.
   344
       Id. at 13:9–20.
   345
       Testimony of David Lourie, Doc. 238 at 121:16–25.

                                                           50
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 51 of 192 PageID 44855




   observation of photographs demonstrated some indicators of failures near the edge of the slope of

   a work platform, which would indicate that a “problem” existed. 346 While conceding that he

   focused more on the access roads than the work platforms, Mr. Lourie also opined that, from a

   design perspective, issues that were present in the roadways also persisted in the work platforms

   and that some of the same design considerations used for access roads would be directly

   transferable to the work platforms. 347

           136.       Mr. Hull testified that the work platforms were insufficient to support the cranes

   for installation of the pipe piles and sheet piles. 348 He explained that workers would not have secure

   footing where they were stuck in the mud above their mid-shins and were prone to slips, trips, and

   falls. 349 Additionally, these conditions could lead to certain equipment titling or falling. 350 He also

   opined that crews standing in mud up to their mid-shins each day, who would therefore be unhappy

   with the work platform, would be less productive, whereas a well-designed platform will greatly

   increase a crew’s productivity. 351 According to Mr. Hull, a work platform that is falling apart

   would result in equipment getting bogged down or otherwise prevent equipment from coming in,

   which would also impact productivity, as time would be spent removing the equipment from the

   mud, which contractors do not plan for during the estimate process. 352

           137.       As previously mentioned, Mr. Hull also considered EM 385-1-1 to be applicable.

   In discussing the basis for his opinion that the work platforms were insufficient to provide stable

   platforms to support a pile driving operation, Mr. Hull explained that, in some of the photographs

   that he reviewed, cranes were sitting in mud and water and that contractors with cranes must follow


   346
       Id.
   347
       Id. at 95:22–25,96:1–6.
   348
       Testimony of Donald Hull, Doc. 239 at 87:13–16, 102:5–11.
   349
       Id. at 100:2–13.
   350
       Id.
   351
       Id. at 100:20–25, 101:1–15.
   352
       Id. at 101:16–22.

                                                         51
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 52 of 192 PageID 44856




   the “1% Rule.” 353 This “1% Rule” is referenced within Section 16.T of EM 385-1-1, entitled

   “Crane-Supported Personnel (Work) Platforms,” within a subsection labeled “Operational

   Criteria,” which provides, in part, that “[t]he crane shall be uniformly level within 1% of level

   grade and located on firm footing. Cranes equipped with outriggers shall have them all fully

   developed to load chart criteria following manufacturer’s specifications, as applicable, when

   hoisting personnel.” 354 Mr. Hull explained that ensuring that cranes are within 1% on all corners

   going up through the boom is imperative because otherwise the crane is subject to “side load,”

   which can result in the crane tilting, the boom having a failure in the supports, or the load shifting

   on the rigging. 355

           138.       Mr. Hull acknowledged that crane mats were used on the 4.2 Project. 356 Although

   the work platform on the 4.2 Project was constructed with soil subbase and rock covering, Mr.

   Hull explained that Conti utilized crane mats because he always uses crane mats in southern

   Louisiana. 357 He acknowledged that part of his reason for utilizing crane mats is because cranes

   will tear up a dirt surface or a rock surface. 358 Mr. Hull subsequently clarified that, based on some

   of the photographs that he reviewed, GLF had no choice but to use crane mats as a result of the

   temporary facilities not being properly implemented. 359 One of the problems that occurred as a

   result of improper implementation of the work platform was the sinking of crane mats into the

   mud. 360

                   iv. GLF’s Claims for the Work Platforms



   353
       Id. at 102:16–25, 103:1.
   354
       Doc. 216-93 at 17, 21.
   355
       Testimony of Donald Hull, Doc. 239 at 103:22–25, 104:1.
   356
       Id. at 115:3–5.
   357
       Id. at 115:6–25, 116:1–3.
   358
       Id. at 116:4–7.
   359
       Id. at 143:4–12.
   360
       Id. at 144:1–4.

                                                          52
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 53 of 192 PageID 44857




           139.       GLF submitted damage claims for the work platforms on the 1.2a Project and the

   2.2 Project to FEDCON on April 29, 2016. 361

           140.       The need for crane mats throughout the course of the work on both projects was

   not anticipated by GLF at the time it prepared its estimates and budgets for the projects, and

   became necessary due to the condition of the work platforms as constructed by FEDCON. 362

           141.       GLF seeks $772,365.22 for the 1.2a Project, which accounts for direct labor,

   project management and supervision, equipment, material, allowable markup, bond costs, and

   other costs from October 12, 2014, to September 24, 2016. 363 GLF calculated this sum using the

   EP-1110 Equipment Rates. 364 This sum includes $135,000 for crane mats, 365 which Lorenzo Ellis

   testified was for approximately 90 additional crane mats. 366 Mr. Ellis testified that the remaining

   amount is to account for “[c]rews moving mats when they should be doing something different.” 367

           142.       As discussed above, Mr. Ellis testified that the process of moving crane mats

   forward so that GLF’s cranes could progress down each project typically took as many as three or

   three and one-half hours. In calculating these two damage claims, Mr. Ellis conservatively

   calculated the amount of time as two hours. 368

           143.       During trial, Mr. Ellis explained his calculations for the different components of

   the work platform claim for the 1.2a Project. 369 For example, he discussed his calculations for

   direct labor, including GLF’s crane operators and carpenter crews. 370 For the equipment charges,


   361
       Docs. 218-18 at 2; Doc. 218-740 at 2.
   362
       Testimony of Ken Yerk, Doc. 237 at 179:11–25, 180:1; Testimony of Lorenzo Ellis, Doc. 240 at 120:22–25, 121:1–
   24, 122:1–23.
   363
       Doc. 219-1092 at 1.
   364
       Id.
   365
       Id.
   366
       Testimony of Lorenzo Ellis, Doc. 240 at 127:9–24.
   367
       Id. at 127:25, 128:1–3.
   368
       Id. at 125:20–25, 126:1–8.
   369
       E.g., id. at 128:4–25, 129:1–25, 130:1–25.
   370
       Id. at 129:2–25, 130:1–5.

                                                          53
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 54 of 192 PageID 44858




   Mr. Ellis explained that the amounts accounted for equipment that was idle as a result of GLF

   personnel moving crane mats. 371 Where the cranes were active, they were moving crane mats,

   thereby resulting in other equipment being idle. 372

           144.       For the 2.2 Project, GLF seeks $783,313.97, which accounts for direct labor,

   project management and supervision, equipment, material, allowable markup, bond costs, and

   other costs from October 1, 2014, to May 28, 2016. 373 The work platform claim for the 2.2 Project

   was prepared in the same manner as the work platform claim for the 1.2a Project. 374 This sum also

   includes $135,000 for crane mats. 375 GLF calculated this sum using EP-1110 Equipment Rates.376

           G. Availability of Two Work Fronts at All Times to GLF

                     i. Introduction

           145.       Each subcontract agreement required GLF to “furnish all labor, materials, and

   equipment necessary to provide all required . . . [m]anpower, materials, and equipment necessary

   to work two independent work fronts simultaneously.” 377 David Boland confirmed that FEDCON

   accordingly requested that GLF provide manpower and equipment for work to be performed on

   two work fronts simultaneously on both projects. 378

           146.       The basis for these damage claims is that “FEDCON had predecessor work to do”

   and, for GLF to perform its work, FEDCON was required to “build TFP and degrade the levee to

   allow [GLF] to access [its] work.” 379 Lorenzo Ellis also described these damage claims as claims

   “for idle manpower and equipment” because “there were several months” during the projects


   371
       Id. at 132:19–23.
   372
       See id at 132:24–25, 133:1–10.
   373
       Doc. 219-1088.
   374
       Testimony of Lorenzo Ellis, Doc. 240 at 137:7–11.
   375
       Doc. 219-1088.
   376
       Id.
   377
       Docs. 216-117 at 1; 216-132 at 15.
   378
       Testimony of David Boland, Doc. 233 at 55:18–22.
   379
       Testimony of Lorenzo Ellis, Doc. 240 at 138:2–15.

                                                           54
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 55 of 192 PageID 44859




   where one or both work fronts were unavailable to GLF, and so GLF had “this equipment sitting

   out there and the manpower out [t]here at $40,000 a day just waiting.” 380

           147.       During trial, David Boland agreed with the premise that FEDCON had to

   complete the predecessor work activities for the two work fronts on each project in order for GLF

   to perform its work. 381 He confirmed that FEDCON had to provide two work fronts to GLF on

   each project, which doubled the responsibility of FEDCON and HDB, as FEDCON’s

   subcontractor, as well as FEDCON’s material suppliers, for the predecessor work. 382

           148.       After HDB constructed the temporary access roads, it was necessary for FEDCON

   to perform the following predecessor work activities: (1) construct the TFP; (2) degrade the levee

   to elevation 8; and (3) construct the temporary work platform to provide access to GLF and the

   platform from which it was agreed GLF would perform its work. 383 However, Lorenzo Ellis and

   Patrick Brannon testified that, for various periods on each project, FEDCON failed to provide GLF

   with the completed predecessor activities such that work could be performed at two work fronts

   simultaneously. 384

           149.       GLF brings two damage claims for FEDCON’s failure to make two work fronts

   available: a claim for the failure to make two work fronts available on the 2.2 Project and a claim

   for the failure to make two work fronts available on the 1.2a Project.

                    ii. 2.2 Project

           150.       On the 2.2 Project, GLF claims that FEDCON’s failure to perform predecessor

   work impacted GLF’s performance of the work under the 2.2 Project Subcontract Agreement



   380
       Id. at 138:16–22.
   381
       Testimony of David Boland, Doc. 233 at 56:2–9.
   382
       Id. at 56:10–15.
   383
       See Doc. 134 ¶19; Testimony of Lorenzo Ellis, Doc. 240 at 111:2–12.
   384
       Testimony of Lorenzo Ellis, Doc. 240 at 138:2–22, 158:14–23; Testimony of Patrick Brannon, Doc. 243 at 23:11–
   12, 25, 24:1–9. See generally Docs. 219-1089; 219-1093.

                                                          55
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 56 of 192 PageID 44860




   during two periods of time: (1) from May 17, 2015, to July 11, 2015; and (2) from September 20,

   2015, to May 28, 2016. 385 GLF claims that this failure impacted 147 days, all of which occurred

   during the second period of time and after the high river receded towards the end of September of

   2015. 386 Mr. Ellis testified that the work was shut down between these two periods, from July 11,

   2015 to September 20, 2015. 387 In this claim, GLF seeks $475,618.21, which utilizes EP 1110

   rates. 388

            151.      The 2.2 Project Prime Contract provided that, “[a]t such time that the Mississippi

   River is at or above elevation +11.0 feet, NAVD 88 (2004.65) at the Carrolton gage (New Orleans

   District), all construction work shall cease until such time as the elevation subsides below +11.0

   feet.” 389 FEDCON Senior Project Manager Mark Ferguson testified that a high-river event

   occurred in mid-March of 2015. 390 On March 16, 2015, the Corps granted a waiver to FEDCON

   to continue operations on the 2.2 Project as follows: (1) allowing pile driving to continue until the

   river reached elevation +14.0 feet; (2) stating that no new levee degrading, slope pavement

   demolition, or excavation would be allowed once the river reached elevation +11.0 feet; and (3)

   stating that all other phases of construction were required to cease once the river reached +15.0

   feet. 391 Mr. Ferguson testified that, consequently, FEDCON could not build TFP or degrade. 392

            152.      On July 8, 2015, Jeff Falati further advised FEDCON that pile driving operations

   had to cease when the Mississippi River reached elevation +14.5 feet and that all operations had

   to cease when the Mississippi River reached elevation +15 feet. 393 On July 9, 2015, the Corps


   385
       Doc. 219-1089 at 1.
   386
       Id.; Testimony of Lorenzo Ellis, Doc. 240 at 156:13–25.
   387
       Testimony of Lorenzo Ellis, Doc. 240 at 156:17–19.
   388
       Doc. 219-1089 at 1.
   389
       Doc. 216-12 at 1.
   390
       Testimony of Mark Ferguson, Doc. 234 at 107:1–9.
   391
       Doc. 221-33 at 1.
   392
       Testimony of Mark Ferguson, Doc. 234 at 107:15–18.
   393
       Doc. 221-80 at 1.

                                                            56
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 57 of 192 PageID 44861




   directed all work on the 2.2 Project to cease because the river reached elevation +14.5 feet. 394

           153.       On August 6, 2015, in response to FEDCON’s inquiry regarding whether sheet

   and pipe pile driving could continue from Station 40+71 (484+71) to 43+00 (487+00)—the portion

   of the 2.2 Project before the area between the Chevron pipe bridges, which were located at

   Monoliths 075 and 079—Mr. Falati advised that the issue was whether TFP could be constructed

   in accordance with Step 2a on C-301. 395 Mr. Falati explained that FEDCON had advised that it

   could not construct the TFP in accordance with Step 2a, but had not yet provided a clear plan on

   how the minimum protection as shown in Step 2a could be provided in this area. 396 He also advised

   that, although FEDCON had stated that Step 2b could be constructed from Monoliths 71 through

   75, this type of TFP would not provide the protection needed for a hurricane event. 397 Mr. Falati

   thus instructed FEDCON to provide a plan for this area if it desired to work in the area during

   hurricane season. 398

           154.       Similarly, in an October 16, 2015 letter to FEDCON, GLF explained that the

   Corps had relaxed the TFP contract requirement from Station 480+00 to 487+00 on the 2.2 Project,

   but FEDCON constructed TFP from 486+00 to 487+00 that was in accordance with neither Step

   2a nor Step 2b, while FEDCON’s TFP construction from 480+00 to 486+00 complied with Step

   2a. 399 Consequently, the Corps rejected this TFP work and, at a subsequent meeting, acknowledged

   that Step 2a could not be used, advised FEDCON to “think outside the box,” and directed

   FEDCON to give the Corps an acceptable plan. 400 GLF advised that, to its knowledge, no such




   394
       Testimony of Lorenzo Ellis, Doc. 240 at 144:7–12.
   395
       Doc. 221-80 at 1.
   396
       Id.
   397
       Id.
   398
       Id.
   399
       Doc. 219-891 at 1–3.
   400
       Id.

                                                           57
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 58 of 192 PageID 44862




   plan had been provided to the Corps. 401

           155.       Ellis testified that the first period of time for this claim, from May 17, 2015 to

   July 11, 2015, represents work front one not being available to GLF. 402 On the other hand, when

   the Mississippi River’s elevation came down in late September of 2015, FEDCON had never

   performed the predecessor work for GLF to continue at work front two, which is represented by

   the second period of time for this claim, from September 20, 2015 to May 28, 2016. 403

           156.       On August 7, 2015, GLF advised FEDCON that it would begin removing its

   resources from work front two on the 2.2 Project until FEDCON had an access plan approved by

   the Corps with GLF’s concurrence that the plan met the intent of the 2.2 Project Subcontract

   Agreement. 404 Although a November 21, 2015 e-mail from Lorenzo Ellis to Francesco Senis

   advised that GLF did not have any idle equipment for the Chevron work at that time, this

   recognition does not mean that GLF avoided incurring costs. 405

           157.       The Corps issued Modification No. A00016/R00019 in September of 2015, which

   extended the contract completion date by 137 calendar days “due to causes beyond the control and

   without the fault or negligence of [FEDCON], namely adverse weather, during the period from

   October 28, 2013 through July 31, 2015.” 406 Similarly, the Corps issued Modification No.

   A00021/R00024 in February of 2016, which extended the contract completion time by 24 calendar

   days “due to causes beyond the control and without the fault or negligence of [FEDCON], namely

   adverse weather, during the period from August 1, 2015 through November 30, 2015.” 407

           158.       Lorenzo Ellis testified that FEDCON made a “policy decision” to allow GLF to


   401
       Id.
   402
       Testimony of Lorenzo Ellis, Doc. 240 at 155:25, 156:1–2.
   403
       Id. at 156:20–25.
   404
       Doc. 217-116 at 1.
   405
       Doc. 221-205 at 1.
   406
       Doc. 217-66 at 9–10.
   407
       Doc. 217-69 at 11–12.

                                                           58
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 59 of 192 PageID 44863




   sit idle instead of paying to buy some dirt and rip rap “in order to stay ahead of this river and keep

   [the] job moving.” 408 GLF even paid HDB to conduct degrading work for the purpose of keeping

   the job moving. 409 Ellis testified that GLF was “bleeding” with “all this idle equipment and idle

   time” and was “doing anything [it] could to keep moving.” 410

                   iii. 1.2 Project

           159.       On the 1.2a Project, GLF claims that FEDCON’s failure to perform the

   predecessor work impacted GLF’s performance of work under the 1.2a Project Subcontract

   Agreement on 129 days. 411 These days span two periods of time: (1) from March 15, 2015, to July

   11, 2015; and (2) from February 7, 2016, to May 21, 2016. 412 In this claim, GLF seeks

   $994,674.68, which utilizes EP 1110 rates. 413

           160.       The 1.2a Project Prime Contract required all construction work to cease when the

   Mississippi River reached or exceeded elevation +11 feet until the river subsided below such

   elevation. Like the 2.2 Project, the Corps granted FEDCON a limited waiver on the 1.2a Project

   on or about March 16, 2015, which provided that: (1) no new levee degrading, demolition of slope

   pavement, or excavation would be allowed once the Mississippi River reached elevation +11 feet;

   (2) no pile driving would be allowed once the Mississippi River reached elevation +14 feet; and

   (3) all other phases of construction must cease once the Mississippi River reached elevation +15

   feet. 414 By letter dated March 24, 2015, GLF acknowledged that the 1.2a Project would receive a

   time extension of an unspecified number of additional days reflected in the scheduled updates for




   408
       Testimony of Lorenzo Ellis, Doc. 240 at 144:1–4.
   409
       Doc. 217-153 at 1.
   410
       Testimony of Lorenzo Ellis, Doc. 240 at 146:7–9.
   411
       Doc. 219-1093 at 1.
   412
       Id.
   413
       Id.
   414
       Doc. 221-34 at 2.

                                                          59
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 60 of 192 PageID 44864




   March and April of 2015 for each day that the high river restriction was in effect. 415

            161.       As with the 2.2 Project, Jeff Falati further advised FEDCON on July 8, 2015, that

   pile driving operations had to cease when the Mississippi River reached elevation 14.5 and that all

   operations had to cease when the Mississippi River reached elevation 15. 416 On July 9, 2015, GLF

   advised that, as a result of the “uncertain nature of river elevation during this high river season,”

   it would not work on the 1.2a Project until the river reached elevation +14.5 feet “and is falling,”

   which GLF estimated to occur on or around July 27, 2015. 417 On July 17, 2015, the river reached

   15 feet. 418 GLF’s 1.2a Project two work front claim does not seek any damages from the period of

   time between July 11, 2015 and February 7, 2016. 419

            162.        Relevant to this time period in 2015, the Corps issued Amendment No.

   A00011/R00012, which extended the contract completion date by 107 calendar days as a result of

   adverse weather during the period from March 1, 2015, through June 30, 2015. 420 The Corps also

   issued Amendment No. A00013/R00015, which extended the contract completion date by 82

   calendar days as a result of adverse weather during the period from July 1, 2015, through

   September 30, 2015. 421

            163.       In the beginning of 2016, GLF discussed, internally, a course for proceeding with

   the work, given the potential for the Mississippi River to rise again in the upcoming weeks. 422

   Lorenzo Ellis cautioned that, although there were “a few pipe piles” still available to GLF,

   excavation at work front two of the 1.2a Project could not proceed until more TFP was constructed,



   415
       Doc. 221-45 at 2.
   416
       Doc. 221-80 at 1.
   417
       Doc. 221-86 at 1.
   418
       Doc. 221-95 at 1.
   419
       Doc. 219-1093 at 1.
   420
       Doc. 217-43 at 8–9.
   421
       Doc. 217-44 at 7–8.
   422
       Docs. 222-11 at 1; 222-12 at 1; 222-14 at 1; 222-20 at 1.

                                                             60
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 61 of 192 PageID 44865




   which would require the river’s level to decrease “quite a bit more.” 423

           164.       When FEDCON advised on February 16, 2016, that GLF needed to mobilize its

   pile driving and concrete cranes on work front two of the 1.2a Project, GLF advised that it had

   removed the resources as a result of the height of the Mississippi River and that, although GLF

   was remobilizing to perform available work, sheet piling operations were unnecessarily suspended

   by FEDCON until FEDCON built the TFP and degraded. 424 FEDCON responded that, after

   December 15, 2015, the Mississippi River had risen “to an elevation where standing water flood

   side impacted” degrading and TFP construction for work front two of the 1.2a Project. 425 FEDCON

   acknowledged that “[d]egrade/TFP construction” was still impacted by the high river level as of

   February 17, 2016. 426

           165.       On May 6, 2016, when asked for an update on the delivery of the pile driving

   crane for work front two on the 1.2a Project, GLF advised that the crane was scheduled for delivery

   on May 10, 2016, site conditions and weather permitting.427

                   iv. Both Projects

           166.       FEDCON never directed GLF to perform any of GLF’s work prior to the

   performance of the predecessor work. 428 Whenever the predecessor work activities were not

   complete at any particular work front, GLF’s labor and equipment remained idle until such time

   as the predecessor work was complete. 429

           167.       Although GLF was performing work on one work front on each of the projects

   during the various times that are the subject of GLF’s claims, FEDCON’s position was that it did


   423
       Doc. 222-11 at 2.
   424
       Doc. 222-38 at 1.
   425
       Id.
   426
       Id.
   427
       Doc. 222-121 at 1.
   428
       Doc. 242 at 121:8–11.
   429
       Testimony of Lorenzo Ellis, Doc. 240 at 138:2–22, 145:4–25, 146:1–14.

                                                          61
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 62 of 192 PageID 44866




   not have to provide notice under Paragraph 6B of the subcontracts to GLF that the work was being

   suspended on the other work front of each project. 430

           168.       According to Lorenzo Ellis, FEDCON “only wanted to use degraded material, so

   it was only during times of degrad[ing] that [FEDCON] wanted to build TFP or as much of TFP

   as [FEDCON] could build out of a degraded monolith.” 431

           169.       According to Lorenzo Ellis, the daily reports and time sheets reflect that, for each

   day, week, or month included in GLF’s REAs, work was proceeding at one work front on each

   project, which supports the conclusion that there was no high river condition or other impediment

   to GLF’s ability to perform its work other than FEDCON’s failure to perform the required

   predecessor work activities. 432 Lorenzo Ellis testified that the entire premise behind this claim was

   that, if GLF was driving piles on work front 1 of the 2.2 Project, there was no reason why it could

   not drive piles on work front 2 of the 1.2a Project, as the work was the same. 433 The only difference

   was that the predecessor activities had not been completed. 434 He attributed the lack of work to the

   incompletion of predecessor activities, not the river, explaining that the means and methods by

   which FEDCON chose to build the TFP—presumably to save money—resulted in GLF sitting idle

   for months. 435

           170.       Lorenzo Ellis performed a review of GLF’s daily reports, daily time sheets,

   payroll reports, equipment reports and equipment rates and testified as to the labor, including

   supervision, and equipment that GLF had in place and prepared to work that was idle while

   awaiting completion of the predecessor work activities for which FEDCON had responsibility.436


   430
       Testimony of David Boland, Doc. 243 at 212:18–25, 213:1–12.
   431
       Testimony of Lorenzo Ellis, Doc. 240 at 143:2–6.
   432
       Id. at 148:5–25, 149:1–7.
   433
       Id. at 148:17–25.
   434
       Id.
   435
       Id. at 148:23–25, 149:1–7.
   436
       Testimony of Lorenzo Ellis, Doc. 240 at 158:24–25, 159:1–21, 161:8–25, 162:1–6.

                                                          62
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 63 of 192 PageID 44867




   Pursuant to the testimony of Ellis and Brannon, discussed herein, GLF incurred direct costs of

   labor, including supervision, which includes labor burden, and the costs for equipment, utilizing

   EP 1110 rates, on the days when work could not be performed as a result of FEDCON’s failure to

   perform the predecessor work activities.

           171.       Ellis also testified that GLF “eventually mitigated the equipment.” 437 Indeed, if

   the equipment was not owned by GLF “and there was a way to mitigate the cost, we tried to get

   those things off as quick[ly] as we could,” balanced against the recognition that GLF awaited the

   availability of the work fronts. 438 GLF was still paying rent on equipment internally. 439

           H. Low Profile Work on the 2.2 Project

                     i. Specialized Equipment and Restrictions

           172.       The 2.2 Project Prime Contract required construction from approximately

   Monolith 063 to Monolith 075 to be performed outside of the time period from June 1 to November

   30. At work front two of the 2.2 Project, at Monoliths 075 and 079, there were pipe bridges that

   extended from the Chevron plant overtop the levee and out to a dock where ships were loaded. As

   a result of the pipe bridges, GLF could not utilize its regular cranes and pile driving equipment to

   drive the sheet piles and pipe piles underneath the pipe bridges. GLF leased certain specialized

   equipment because such equipment was required 440 This work was known as the “low profile”

   work.

           173.       The specialized equipment and the procedures for using the equipment to drive

   the piling materials under the pipe bridges were required to be submitted by GLF to FEDCON and




   437
       Id. at 139:6–7.
   438
       Id. at 147:4–16.
   439
       Id. at 157:1–12.
   440
       See Testimony of Mark Ferguson, Doc. 234 at 11:19–25, 12:1–9; Testimony of Lorenzo Ellis, Doc. 240 at 192:16–
   24.

                                                          63
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 64 of 192 PageID 44868




   by FEDCON to the Corps for review and approval by the Corps. 441 GLF always planned to use

   specialty equipment in this area in anticipation of the pipe bridges. 442

           174.       GLF initially submitted a proposed plan to drive the piling materials and construct

   the concrete wall under the pipe bridges at Monoliths 075 and 079. GLF’s submittal of its plan

   was approved by the Corps and returned to GLF on March 3, 2014. 443 In or about February of

   2015, while waiting for FEDCON to degrade the levee so that the low profile work could be

   performed, GLF developed an alternate plan for the performance of the low profile work and sent

   a revised submittal for the plan to FEDCON. 444 FEDCON approved the submittal in February

   2015. 445 On February 12, 2015, GLF notified FEDCON that it was planning to receive the

   equipment needed to drive the piles underneath the overhead structures in Chevron at the end of

   the following week. 446 GLF also advised it would start to assemble the equipment on February 23,

   2015, so that it could begin work at Monolith 075 on March 2, 2015. 447 GLF stated it would install

   alarm bars under the structure at Monolith 075 by the close of business on February 20, 2015, so

   that “HDB [could] begin excavating below the structure per the excavation plan submitted.”448

   Mark Ferguson testified that, on or about February 21, 2015, GLF was “approximately 20

   monoliths” away from the low profile work. 449 Nonetheless, in response to GLF’s letter, Ferguson

   advised that the Corps was evaluating GLF’s low profile plan and that the Corps was aware of

   “our” planned low profile start date of March 2, 2015. 450 Ferguson emphasized the need to plan


   441
       Testimony of Lorenzo Ellis, Doc. 240 at 182:4–12; Testimony of Mark Ferguson, Doc. 234 at 43:2–10.
   442
       Doc. 221-175 at 1.
   443
       See Testimony of Lorenzo Ellis, Doc. 240 at 188:11–16; see generally Docs. 220-123, 220-124, 220-125, 220-126,
   220-127.
   444
       See Testimony of Mark Ferguson, Doc. 234 at 42:17–25, 43:1–10.
   445
       See Doc. 219-962 at 1.
   446
       Doc. 217-144 at 1.
   447
       Id.
   448
       Id.
   449
       Testimony of Mark Ferguson, Doc. 234 at 12:10–16.
   450
       Doc. 219-962 at 1.

                                                          64
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 65 of 192 PageID 44869




   the work before starting, given the limited space available in this area. 451 Ferguson did not object

   or otherwise instruct GLF not to proceed with procuring and mobilizing the low profile work. 452

           175.       The equipment arrived and GLF assembled it and made the required modifications

   for its use in early-March of 2015. 453

           176.       But the levee at Monolith 075 was not degraded to elevation 8 on March 2,

   2015. 454 Mark Ferguson recognized that this work was “a day’s work,” “could have been done

   easily within a day,” and that it was not necessary for this work to be done in sequence with the

   rest of the work being done on the monoliths. 455

           177.       The Corps approved GLF’s alternate plan for the low profile work at the Low

   Profile Prep Meeting that occurred on March 11, 2015. 456 The approved low profile work plan

   included degrading the levee at Monoliths 75 and 79 to elevation 8. 457 The same specialized

   equipment and low profile plan that required the work platform be constructed at elevation 8

   beneath the pipe bridges at Monoliths 075 and 079 was used by the replacement subcontractor on

   the 2.2 Project, Bo-Mac Contractors. 458

           178.       Additionally, as previously mentioned, the 2.2 Project Prime Contract limited the

   work to be performed by FEDCON, as the contractor, during high river season, which was from

   December 15 to June 15. As discussed, Mark Ferguson testified that a high-river event occurred

   in mid-March of 2015. 459 However, on March 16, 2015, the Corps granted a waiver to FEDCON

   to continue operations on the 2.2 Project past the elevation +11 restriction at which all construction


   451
       Id.
   452
       Testimony of Mark Ferguson, Doc. 234 at 48:23–25, 49:1–2.
   453
       Testimony of Lorenzo Ellis, Doc. 240 at 192:16–25, 193:1; 234:2–16.
   454
       Testimony of Mark Ferguson, Doc. 234 at 46:8–17.
   455
       Id.
   456
       Testimony of Lorenzo Ellis, Doc. 240 at 183:2–6, 188:11–26; Doc. 216-139 at 1–4.
   457
       Testimony of Lorenzo Ellis, Docs. 240 at 181:25, 182:1–12; Testimony of Mark Ferguson, Doc. 234 at 43:2–10.
   458
       Testimony of David Boland, Doc. 243 at 198:18–25, 199:1–25, 200:1–18.
   459
       Testimony of Mark Ferguson, Doc. 234 at 107:1–9.

                                                          65
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 66 of 192 PageID 44870




   was required to cease, with such waiver: (1) allowing pile driving to continue until the river

   reached elevation +14.0 feet; (2) stating that no new levee degrading, slope pavement demolition,

   or excavation would be allowed once the river reached elevation +11.0 feet; and (3) stating that all

   other phases of construction must cease once the river reached +15.0 feet. 460

           179.       Despite the hurricane restriction from approximately Monolith 063 to Monolith

   075, the Corps had directed FEDCON to perform work within the hurricane restricted area and

   work proceeded under a variance from June 1 through July 2, 2015. 461

           180.       The river rose to a level that demanded a complete stoppage of work on or about

   July 9, 2015, which lasted until the end of September of 2015, despite this period of time being

   outside high river season. 462 On or around July 9, 2015, GLF had driven steel pipe piles at

   Monolith 072 and driven steel sheet piles at Monoliths 073 and 074. 463

           181.       Mark Ferguson acknowledged that the levee had not been degraded to elevation

   8 at Monoliths 075 and 079 to allow the work to proceed by the time that the high river restriction

   went into effect, asserting that FEDCON would not perform that work until it was “ready.”464

   According to Ferguson, performing this work would have “created an issue,” in which FEDCON

   “couldn’t pass through there.” 465

           182.       David Boland testified that FEDCON was unable to perform work in this area in

   the fall of 2015 as a result of hurricane season. 466 Additionally, he claimed that FEDCON could

   have excavated this area if GLF had provided an indication that it was planning to remobilize when

   FEDCON had asked GLF to remobilize in December of 2015, but excavating this area without


   460
       Doc. 221-33 at 1.
   461
       Doc. 217-110 at 1; Testimony of Lorenzo Ellis, Doc. 241 at 20:5–22.
   462
       Testimony of Lorenzo Ellis, Doc. 240 at 144:5–16.
   463
       Id. at 211:17–22.
   464
       Testimony of Mark Ferguson, Doc. 234 at 43:2–17.
   465
       Testimony of David Boland, Doc. 243 at 203:12–25, 204:1–2.
   466
       Id.

                                                           66
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 67 of 192 PageID 44871




   GLF’s equipment on site would have presented a problem because it would create a hole in which

   water would have gathered. 467 He further testified that FEDCON did not degrade the levee to

   elevation 8 at Monolith 075 or Monolith 079 per the approved plan at any point between January

   1, 2016, to May 26, 2016, the day of termination, because there was “no reason” to do so. 468

           183.       FEDCON was required to perform the predecessor work before GLF could

   perform the low profile work. 469 Ellis testified that, although GLF had procured and modified the

   equipment and cut the materials, the equipment was idle throughout the spring and summer up

   until August 7, 2015, because FEDCON never degraded the levee to elevation 8 per the plan.470

   Ferguson likewise confirmed that, as of the date when the work had to cease because of the high

   river restriction in July 2015, the levee at Monolith 075 had not been degraded to elevation 8.471

   Indeed, when the river rose, none of the low profile work was able to begin after July 9, 2015. 472

   As a result, GLF was required to continue renting the specialty equipment for an extended

   period. 473

           184.       FEDCON could have degraded the levee at both Monolith 075 (outside of

   hurricane season) and Monolith 079 at any time to allow the low profile work to be performed by

   GLF, as this work needed different equipment, but failed to do so prior to the stoppage for high

   river. 474 Ellis testified that the levee was not degraded to elevation 8 under Monolith 075 or

   Monolith 079 by May 26, 2016, the date of FEDCON’s termination of the 2.2 Project Subcontract

   Agreement. 475 The failure to degrade the levee to elevation 8 in this area impacted GLF’s efforts


   467
       Id.
   468
       Id.
   469
       See Testimony of Lorenzo Ellis, Doc. 241 at 38:8–25, 39:1–2.
   470
       Id. at 38:2–20.
   471
       Testimony of Mark Ferguson, Doc. 234 at 44:5–9.
   472
       Testimony of Lorenzo Ellis, Doc. 240 at 199:16–19.
   473
       Id. at 199:20–25, 200:1–10; Testimony of Patrick Brannon, Doc. 243 at 24:24–25, 25:1–8.
   474
       Testimony of Mark Ferguson, Doc. 234 at 47:2–7, 48:1–15.
   475
       Testimony of Lorenzo Ellis, Doc. 240 at 201:3–21.

                                                          67
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 68 of 192 PageID 44872




   to utilize the cut pipe pile and sheet pile, as the sheet and pipe were too long in the absence of the

   requisite degrading to elevation 8. 476

           185.       In an August 3, 2015 e-mail to FEDCON and others, Jeff Falati concurred with

   the premise that FEDCON could continue degrading and “reconfiguring the TFP” in the area

   between the two Chevron pipe bridges once the level of the Mississippi River went below 14.5

   feet. 477 He also advised that, although FEDCON had stated that Step 2b could be constructed from

   Monoliths 71 through 75, this type of TFP would not provide the protection needed for a hurricane

   event. 478 Mr. Falati instructed FEDCON to provide a plan for this area if it wished to work here

   during hurricane season. 479

                    ii. Demobilization and Obstacles to Remobilization

           186.       On August 7, 2015, GLF advised FEDCON that, because FEDCON could not

   “provide access, in accordance with the prime contract and our subcontract agreement,” GLF

   would “remove all resources” from work front two on the 2.2 Project beginning on August 10,

   2015, “until such time as Fedcon has a fully accepted access plan approved by the [Corps] and

   concurrence from GLF that it meets the intent of our subcontract agreement.” 480 Ellis testified that

   this language regarding a fully accepted access plan referred to an access plan for the area behind

   Chevron from Station 41+71 through 72+50 that was submitted on June 10, 2015, discussed in

   further detail herein. 481 GLF emphasized in the letter that it was “evident that access to work front

   #2, beginning at monolith 61, and continuing through Chevron,” remained “unresolved.” 482 The

   letter, entitled “Notice of Intent to Claim: Work front access,” advised FEDCON to accept the


   476
       Id. at 201:22–25, 202:25.
   477
       Doc. 216-321 at 2.
   478
       Id.
   479
       Id.
   480
       Doc. 217-116 at 1.
   481
       Testimony of Lorenzo Ellis, Doc. 241 at 23:15–18.
   482
       Doc. 217-116 at 1.

                                                           68
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 69 of 192 PageID 44873




   letter as formal notice per the 2.2 Project Subcontract Agreement that GLF reserved “its right to

   seek recovery of all additional costs and time, leading up to, during and moving forward resulting

   from any impacts associated with this issue.” 483 The letter, therefore, did not specifically address

   the failure to degrade the levee to elevation 8.

           187.       GLF accordingly demobilized on work front two around the first week of August

   of 2015, which included demobilizing the equipment that had been procured to perform the low

   profile work. 484 GLF demobilized because: (1) it was paying rental charges on idle equipment; (2)

   the existence of a high river period, even though high river season should have ended by then; (3)

   FEDCON had not degraded the levee down to elevation 8; and (4) the lack of an approved access

   plan. 485 The decision to demobilize was a “very tough decision” for GLF because the equipment

   was “very hard to come by.” 486

           188.       Without an approved access plan, the only task that GLF could have completed,

   which is what it was working on, was to drive five or six piles at Monolith 072. 487

           189.       The river came down towards the end of September of 2015. 488

           190.       On December 18, 2015, GLF responded to a letter from FEDCON, advising that

   it was unable to offer a schedule for low profile activities because the “access/haul road FEDCON

   is contracted to provide is not yet installed.” 489 GLF advised that the 2.2 Project Subcontract

   Agreement required FEDCON to provide an access road adjacent to the work platform on the

   protected side of the levee, extending the length of the levee, but FEDCON’s proposed access plan




   483
       Id.
   484
       Testimony of Lorenzo Ellis, Doc. 240 at 199:21–24.
   485
       Id. at 199:25, 200:1–14; Testimony of Lorenzo Ellis, Doc. 241 at 1–25; Doc. 217-116 at 1.
   486
       Testimony of Lorenzo Ellis, Doc. 240 at 200:15–19.
   487
       Testimony of Lorenzo Ellis, Doc. 241 at 25:3–10.
   488
       Id. at 24:21–24.
   489
       Doc. 221-243 at 1.

                                                           69
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 70 of 192 PageID 44874




   for access that terminated at the platform did not constitute access at all. 490 GLF also advised that

   it had previously procured the equipment to perform this work per FEDCON’s direction, only for

   FEDCON to fail to plan or perform the predecessor activities so that the low profile pile installation

   could begin. 491 GLF advised that it intended to recover all costs for the previous procurement of

   the specialty equipment and that FEDCON should accept the letter as notice of that intention. 492

                   iii. Low Profile Claim

           191.       GLF submitted a claim for the low profile work, which includes costs purportedly

   incurred from March 1, 2015 through August 22, 2015. 493 The claim is based on GLF’s costs for

   the rental of the specialty equipment for that period of time and for its preparation to perform the

   low profile work, with costs including labor costs, the costs of modifying the equipment, the costs

   of preparing the sheet pile and pipe pile materials, and the rent paid to the equipment suppliers for

   the specialty equipment required to perform the low profile pile driving work. 494 The costs do not

   indicate any charges for equipment because the equipment is all specialty equipment rented by

   GLF; Ellis accordingly relied on the rental invoices from vendors in preparing the claim, which

   are listed under “other costs.” 495 GLF provides two weekly cost summaries for this claim: the first

   is in the amount of $351,402.28, and the second is in the amount of $353,624.98. 496 GLF has failed

   to provide a cogent explanation of the difference between these two weekly cost summaries and

   relies upon the former in its proposed findings. As such, the Court construes this claim as

   requesting $351,402.28.

           I.   GLF’s Double-Handling and Triple-Handling of Materials from Monolith 060


   490
       Id.
   491
       Id.
   492
       Id.
   493
       Docs. 218-702 at 1; 218-714 at 1.
   494
       Testimony of Lorenzo Ellis, Doc. 240 at 202:2–25, 203:1–25, 206:23–25, 207:1–8.
   495
       Id. at 206:23–25, 207:1–12.
   496
       Docs. 218-702 at 1; 218-714 at 1.

                                                          70
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 71 of 192 PageID 44875




                through Monolith 074 on the 2.2 Project

           192.       As discussed, the 2.2 Project Subcontract Agreement required GLF to be

   furnished with: “a temporary access road approximately 12’ wide and extending the length of the

   levee, located adjacent to the temporary work platform on the protected side of the levee.” 497 The

   purpose of the temporary access road was to allow for delivery of pipe piles and sheet piles

   adjacent to the location where the piling materials were being driven. Such delivery required GLF

   to handle the materials one time via crane. 498

           193.       In January of 2015, GLF and FEDCON had discussed access in the Monolith

   063 to 075 area of the 2.2 Project, as this area was narrower than some other areas of the 2.2

   Project. 499 Subsequently, FEDCON made the unilateral decision to combine the construction of

   the access road with the construction of the work platform, such that the access road transitioned

   into the work platform “and all you had was a work platform.” 500 The Court finds Ellis’ testimony

   that GLF did not agree to this arrangement to be credible. 501

           194.       As a result, GLF had to double-handle and triple-handle materials from

   approximately Monolith 060 to Monolith 074, such that delivery of the sheet pile and pipe pile

   materials were brought up from behind where the pile driving work was to be performed as

   opposed to adjacent to where the pilings were to be driven. 502

           195.       Ellis clarified that the lack of an access road in this area, which resulted in

   double- and triple-handling of materials, posed an access road problem, not a work platform

   problem: GLF was provided with a 30-foot-wide work platform with a 3:1 slope, which GLF



   497
       Doc. 216-117 at 2.
   498
       See Testimony of Lorenzo Ellis, Doc. 240 at 212:19–25, 213:1–5.
   499
       Id. at 210:9–25, 211:1–16.
   500
       Id.
   501
       Id.
   502
       Id. at 211:17–25, 212:1–20; Testimony of Lorenzo Ellis, Doc. 241 at 14:6–21.

                                                           71
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 72 of 192 PageID 44876




   deemed to be a safe work platform for cranes. 503 David Boland testified that GLF did not refuse

   to perform the work due to the lack of an access road, that GLF did not require the execution of

   a change order before performing the work in this area, and that GLF did not receive a written

   order to do the work without an access road. 504

           196.       As a result of FEDCON’s unilateral decision to combine the temporary access

   road with the work platform, GLF was required to utilize the concrete crane to pick up the sheet

   piling materials and move the materials forward and drop them for the pipe pile crane to pick up,

   move, and drop the materials so that the sheet pile driving crane could pick up and move them

   around into position to be driven. 505 Thus, this practice resulted in GLF triple-handling the sheet

   piling materials. 506 For the pipe piles, a similar process was used: the concrete crane initially

   picked up the pipe piles, moved them forward, and dropped them, so that the pipe pile crane could

   pick up the pipe piles, swing them around, and move them forward to be driven. 507 This practice

   resulted in GLF double-handling the pipe piling materials. 508

           197.       This double-handling and triple-handling of materials reduced GLF’s pile

   driving productivity, resulting in GLF taking more time to drive the same number of pile

   materials, because the crews were not performing the required subcontract work while engaging

   in the activity of picking up and moving piling materials. 509

           198.       On May 3, 2015, GLF advised FEDCON that, as GLF entered the limits of the

   Chevron plant, access was “diminishing” to the point where GLF was double-handling sheet piles




   503
       Testimony of Lorenzo Ellis, Doc. 241 at 14:17–25, 15:1–12.
   504
       Testimony of David Boland, Doc. 232 at 133:9–19.
   505
       Testimony of Lorenzo Ellis, Doc. 240 at 212:2–18.
   506
       Id. at 212:19–20.
   507
       Id. at 217:8–17.
   508
       Id. at 217:18–20.
   509
       See id. at 212:7–25, 213:1–25, 214:1–10.

                                                           72
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 73 of 192 PageID 44877




   and pipe piles in order to deliver to the work front. 510 As such, GLF asked for FEDCON to

   provide “the approved access plan, which complies with [the access road and work platform

   provisions within the scope of work section of the 2.2 Project Subcontract Agreement] for the

   Chevron limits.” 511 Mark Ferguson admitted during trial that materials were at least double-

   handled because the space limitations in this area—an area which he had previously harbored

   suspicions regarding the sufficiency of available space—were realized and FEDCON integrated

   the access road with the work platform, thereby resulting in the need to double-handle

   materials. 512

           199.      GLF submitted a REA for the additional hours that it took to drive pilings

   between approximately Monolith 060 and Monolith 074 and the costs associated with the number

   of hours during which the crew and equipment could not perform work. 513 Ellis described this

   claim as an “active equipment claim” because GLF “actually ha[d] to do something.” 514 Based

   upon down time of the equipment due to the lack of an access road, GLF determined that it

   incurred additional costs equivalent to an extra twelve and one-half (12.5) days of cumulative

   time to deliver and unload the required number of sheet piles and pipe piles due to the need to

   double- and triple-handle the piling materials than it would have if the piling materials did not

   need to be double- and triple-handled. 515 GLF determined the number of hours each piece of

   equipment could not be utilized that accumulated to the twelve and one-half (12.5) days and

   computed the cost of the labor and equipment for those hours. 516 GLF submitted a request to



   510
       Doc. 217-151 at 1.
   511
       Id.
   512
       Testimony of Mark Ferguson, Doc. 234 at 58:25, 59:1–20.
   513
       See Testimony of Lorenzo Ellis, Docs. 240 at 52:24–25, 53:1–7, 54:12–25; 241 at 14:6–21; Testimony of David
   Boland, Doc. 232 at 185:4–7.
   514
       Testimony of Lorenzo Ellis, Doc. 240 at 215:19–20.
   515
       See id. at 220:11–24.
   516
       See Docs. 218-724 at 1; 218-733 at 1.

                                                         73
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 74 of 192 PageID 44878




   FEDCON for payment for the number of hours that accumulated to the twelve and one-half days

   (12.5) days in the amount of $152,511.26 for the labor and equipment costs, including supervision

   and labor burden. 517 Ellis testified to his understanding that the Corps valued the claim at nine

   and one-half days. 518

           200.       According to David Boland, GLF later revised the estimate to $119,000 “or

   something.” 519 He testified that the Corps believed that GLF’s estimate was high, and FEDCON

   requested substantiation of GLF’s position from GLF, but GLF never provided such

   substantiation. 520 FEDCON accordingly negotiated and settled the claim with the Corps for

   $89,562.78, and FEDCON credited this amount to GLF in its damage claim on the 2.2 Project. 521

   Thus, FEDCON and the Corps settled the claim for less than the amount that GLF sought. 522.

           201.       GLF provided two summaries of its damages for this double- and triple-handling

   claim: one in the above-mentioned amount of $152,511.26, and one in the amount of

   $111,953.47. 523 The former utilizes Blue Book rates, while the latter utilizes EP 1110 rates.524

   Because the Court has determined that EP 1110 rates are the proper rates, the Court will treat the

   latter as GLF’s summary of its damages for this claim.

           J. FEDCON’s Termination of the 2.2 Project Subcontract Agreement and
              FEDCON’s Claim that GLF Breached the Subcontract by Failing to Perform the
              Work Pursuant to Directions Received From FEDCON

                     i. Proposed Access Plans and FEDCON’s Notification of a Differing Site
                        Condition

           202.       The 2.2 Project Subcontract Agreement required GLF to be provided with two


   517
       See Doc. 218-724 at 1.
   518
       Testimony of Lorenzo Ellis, Doc. 240 at 56:9–25, 57:1.
   519
       Testimony of David Boland, Doc. 232 at 185:4–22.
   520
       Id.
   521
       Id.; Doc. 222-307 at 1.
   522
       Testimony of Lorenzo Ellis, Doc. 240 at 54:25, 55:1–10; Testimony of David Boland, Doc. 232 at 185:4–22.
   523
       Docs. 218-724 at 1; 218-733 at 1.
   524
       Testimony of Lorenzo Ellis, Doc. 240 at 214:11– 25, 215:1– 2, 219:14–21.

                                                          74
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 75 of 192 PageID 44879




   temporary work platforms approximately 30 feet wide by 600 feet long and a temporary access

   road that was approximately 12 feet wide, extended the length of the levee, and located adjacent

   to the temporary work platform on the protected side of the levee in order to perform its work.

           203.      Prior to May 20, 2015, one of the Corps’ primary concerns was the existence of a

   detailed access plan for the remainder of the work south of Monolith 070 on the 2.2 Project. 525 On

   May 29, 2015, Jeff Falati asked FEDCON to submit its plan for access through Chevron. 526

           204.      On June 10, 2015, FEDCON sent a proposed access plan to the Corps for the area

   behind Chevron from Station 41+71 through 72+50, which included a written narrative, cross

   sections through various points on the levee, and a plan view, and detailed work for Monolith 072

   through Monolith 118.527 This plan addressed several ideas developed by Mark Ferguson,

   including placing a portion of the access road on top of the levee at a degraded elevation and

   ramping down the road on the flood side of the levee. 528 On the same day, FEDCON sent the

   proposed access plan to GLF, advising that FEDCON had submitted the plan to the Corps and

   “[w]e are all aware of the restrictions and challenges in this area.” 529 This proposed access plan

   was the first specific access plan that FEDCON had furnished to GLF regarding the area in

   question. 530

           205.      On June 18, 2015, GLF responded to FEDCON’s proposed access plan, advising

   that the proposed access plan presented “continued material changes” from the 2.2 Project

   Subcontract Agreement and that GLF was placing FEDCON on notice that it reserved “its right to

   seek recovery of all additional costs and time resulting from any impacts associated with



   525
       See Doc. 216-267 at 1.
   526
       Doc. 217-155 at 1.
   527
       Doc. 217-105 at 1–25; Testimony of Mark Ferguson, Doc. 234 at 69:24–25, 70:1–7.
   528
       Testimony of Mark Ferguson, (Doc. 234 at 70:8–16.
   529
       Doc. 217-108 at 1.
   530
       Testimony of Ken Yerk, Doc. 237 at 63:18–21.

                                                         75
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 76 of 192 PageID 44880




   access.” 531 GLF also informed FEDCON of many issues with the proposed access plan. 532 On July

   7, 2015, GLF reiterated that the lack of access, “particularly in the Chevron area,” continued to

   impact GLF’s production and that it still could not supply sheet pile, pipe pile, or concrete to its

   crews from Monolith 069 through Monolith 079. 533

           206.      On July 9, 2015, the Corps directed all work on the 2.2 Project to cease as the

   Mississippi River rose to elevation 14.5. 534 The river remained at an elevation that prohibited the

   performance of work until the end of September of 2015. 535

           207.      According to a subsequent GLF monthly report for the 2.2 Project, as of July 31,

   2015, GLF’s job cost was $11,258,531.00, while its total amount billed was only $5,669,071.68,

   representing a difference of $5,589,459.32. 536 Francesco Senis credibly testified that these

   numbers were inaccurate. 537 However, Mr. Senis also testified that he was not hiding the fact

   that GLF was losing money on the 2.2 Project and even more money on the 1.2a Project. 538

           208.      On August 7, 2015, GLF advised FEDCON that GLF would be removing all of

   its resources from work front two on the 2.2 Project beginning on August 10, 2015, “until such

   time as Fedcon has a fully accepted access plan approved by the [Corps] and concurrence from

   GLF that it meets the intent of our subcontract agreement.” 539 GLF advised FEDCON to accept

   the letter as formal notice that GLF reserved its right to pursue recovery of all additional costs and

   time resulting from associated impacts. 540 GLF explained that it was “evident that access to work



   531
       Doc. 217-37 at 2.
   532
       Id.; Testimony of Ken Yerk, Doc. 237 at 63:25, 64:1–2.
   533
       Doc. 217-111 at 1.
   534
       Testimony of Lorenzo Ellis, Doc. 240 at 144:7–12.
   535
       Id. at 144:13–16, 156:10–21.
   536
       Doc. 221-170 at 4.
   537
       Testimony of Francesco Senis, Doc. 236 at 199:23–25, 200:1–19, 201:3–10.
   538
       Id. at 201:11–24.
   539
       Doc. 217-161 at 2.
   540
       Doc. 217-161 at 2.

                                                        76
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 77 of 192 PageID 44881




   front #2, beginning at monolith 61 and continuing through Chevron” remained “unresolved.”541

   The Court previously discussed GLF’s reasons for demobilizing. GLF’s demobilization included

   the low profile work equipment at Monolith 075 and Monolith 079, which were the locations of

   the low-profile work and in the area of the Chevron plant area that was being affected by hurricane

   season, high river, and the access issues. David Boland testified that the last monolith GLF

   constructed was Monolith 071, while GLF drove pipe piles and sheet piles at Monolith 072 and

   drove some sheet piling at Monolith 073 and Monolith 074. 542

           209.       Sometime in either the end of August of 2015 or in early September of 2015, Rick

   Batdorf took over for Jason Whitworth as the construction manager for FEDCON on the 2.2

   Project. 543 Upon beginning this position, Batdorf immediately considered concepts for providing

   access to work front two of the 2.2 Project. 544 The work was stopped on both projects because of

   the high river event on both projects at this time. 545 Ultimately, the Corps rejected FEDCON’s

   June 2015 proposed access plan. 546

           210.       As such, beginning in August of 2015, FEDCON explored various potential

   access plans for the work on work front two of the 2.2 Project. One idea developed by FEDCON

   personnel was to place the access road on top of the TFP and widening the TFP, but this idea was

   not implemented. 547 Another idea was to move the TFP further out on the batture and place the

   access road between the levee and TFP for a portion of the work front two work. 548 However, on

   September 18, 2015, David Boland advised Francesco Senis that moving the location of the TFP



   541
       Id.
   542
       Testimony of David Boland, Doc. 232 at 86:1–9.
   543
       Testimony of Rick Batdorf, Doc. 235 at 56:11–13, 57:16–19.
   544
       Id. at 55:21–25, 56:1–10.
   545
       Id. at 56:14–17.
   546
       Testimony of Mark Ferguson, Doc. 234 at 70:17–20.
   547
       Testimony of Rick Batdorf, Doc. 235 at 62:11–14.
   548
       See Testimony of Mark Ferguson, Doc. 234 at 75:5–19, 76:4–8; 217-162 at 1.

                                                          77
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 78 of 192 PageID 44882




   was not a viable option because an engineering firm retained by FEDCON had determined that it

   could not “utilize a soil strength value as high as the [Corps] had utilized in its original design.”549

   As such, Boland advised that “work front two will be moved to Monolith Number 88 and extend

   south, and access will be provided by a temporary access road on the flood side of the levee from

   Gate Monolith 72 south to Monolith Number 118 with the work platform on the protected side of

   the levee.” 550 In the end, the revised access plan for work front two involved utilizing K Street

   inside the Chevron plant. 551 FEDCON finalized this agreement with Chevron in approximately

   January of 2016. 552

           211.       In the meantime, the river receded in September of 2015. Once the river receded,

   work by GLF proceeded on both work fronts of the 1.2a Project and work front one of the 2.2

   Project. 553 Work proceeded continuously on these three work fronts, other than when interrupted

   by further high river impacts. 554

           212.       In October of 2015, FEDCON requested GLF to proceed with the low profile

   work at Monolith 079—in the area of the pipe bridges from the Chevron plant. 555 The low profile

   work at Monolith 075, where the other pipe bridges were located, could not be performed during

   hurricane season, which was ongoing at that point. 556 The levee at Monolith 076 through 079 was

   not degraded by HDB until December 4, 2015, so the low profile work was not available to be

   performed in October of 2015. 557

           213.       Significantly, on October 21, 2015, Rick Batdorf of FEDCON expressed


   549
       Doc. 217-180 at 1.
   550
       Id. at 1–2 (emphasis added).
   551
       Testimony of Rick Batdorf, Doc. 235 at 62:18–22.
   552
       Testimony of Rick Batdorf, Doc. 235 at 63:3–6; Testimony of David Boland, Doc. 233 at 94:21–24.
   553
       Testimony of Rick Batdorf, Doc. 235 at 64:12–15.
   554
       Id. at 64:16–20.
   555
       Testimony of David Boland, Doc. 233 at 95:11–23.
   556
       See id.
   557
       See Doc. 216-80 at 1.

                                                          78
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 79 of 192 PageID 44883




   agreement that the “road down on the flood side is a change from what is required in your contract

   but was necessitated by a lack of physical space between the fence line and the levee.” 558 He

   emphasized that “most areas do not have enough room for a work platform and adjacent road” and

   explained that FEDCON was working on a solution and had approached GLF on several occasions

   for its comments but was told that GLF did not have any comments or suggestions. 559 In response,

   Senis advised his team, internally, that GLF had been abused since the beginning of the project,

   that GLF needed to get David Boland “into a corner to gain an economical advantage,” and that

   they needed to “play [their] cards very, very, very slowly.” 560

           214.      On October 30, 2015, FEDCON placed the Corps on notice of a differing site

   condition at work front two, behind the Chevron petrochemical plant. 561 A “differing site

   condition” is a condition that exists on a project that differs from the conditions depicted on

   the contract drawings and specifications.” 562 FEDCON’s letter provided that “investigation

   into the layout of the work platform and access road” had determined that the Chevron fence

   and Chevron water pipeline encroached into the temporary work area easement “beginning at

   approximately Wall Baseline Station 41+00 to 45+00 and then again at approximately from Wall

   Baseline Station 49+50 past 62+00.” 563 David Boland testified that the differing site condition

   began at approximately Monolith 060 and continued south of Monolith 090 or Monolith 095.564

   The most significant encroachment occurred in the area of Monolith 090 to Monolith 092 where

   “the existing levee and floodwall would change direction and take a dog leg right.” 565 FEDCON



   558
       Doc. 216-237 at 2.
   559
       Id.
   560
       Id. at 1.
   561
       Doc. 134 ¶20.
   562
       Testimony of Rick Batdorf, Doc. 235 at 13:23–25, 14:1–2.
   563
       Doc. 221-168 at 1–2.
   564
       Testimony of David Boland, Doc. 232 at 143:17–23.
   565
       Id. at 143:17–25, 144:1–4.

                                                         79
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 80 of 192 PageID 44884




   complained in its letter to the Corps about the inability to verify “any dimensions on the drawings

   in that area” before bid submission and averred that a “reasonable assumption” was that the fence

   and pipeline would be outside of the area depicted on the drawings. 566 FEDCON concluded that

   (1) the access road would need to be constructed on the flood side of the TFP, thereby subject to

   flooding and more frequent maintenance; and (2) a “secondary access to the work platform” would

   be needed to allow for steel delivery, crane maintenance, and crane mobilization. 567 FEDCON also

   advised that its subcontractors had provided “notification that they will seek compensation for

   these impacts.” 568

           215.       On November 10, 2015, the Corps rejected FEDCON’s claim that a differing site

   condition existed and emphasized that “FEDCON is responsible for constructing the contract work

   within the physical limitations of the project site.” 569

           216.       On November 13, 2015, FEDCON advised GLF that FEDCON was “ready to

   commence low profile operations at Monolith[s] 75 and 79.” 570 GLF responded that “a visual

   observation of the site” confirmed that access had not been established in accordance with the 2.2

   Project Subcontract Agreement and that GLF would remobilize the equipment and resources to

   perform this work once such access was established. 571 Ernest Howard of GLF reiterated,

   internally, that although GLF could access the work, it would not be in accordance with the 2.2

   Project Subcontract Agreement, which called for the access road on the protected side of the

   levee. 572

           217.       FEDCON also agreed to issue change orders to HDB for both projects to perform


   566
       Doc. 221-168 at 1–2.
   567
       Id.
   568
       Id.
   569
       Doc. 221-185 at 1–2.
   570
       Doc. 221-186 at 4.
   571
       Id. at 3.
   572
       Doc. 221-180 at 1.

                                                      80
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 81 of 192 PageID 44885




   some reconstruction work on the access roads for the low profile work on November 13, 2015.

   HDB did not degrade the levee at Monolith 076 through 079 until December 4, 2015. 573 Neither

   FEDCON nor HDB performed any additional work in regard to the work platform in this area

   between December 4, 2015 and May of 2016. 574

           218.       In anticipation of FEDCON taking the position that GLF should file a claim with

   FEDCON regarding the access and proceed with the work, Mr. Senis explained in an internal e-

   mail to GLF that FEDCON’s failure to provide access would result in “no work at Chevron.” 575

           219.       After FEDCON notified GLF in the beginning of December of 2015 that

   FEDCON was “ready to commence the low profile operations at Monolith[s] 79 and 75,” Ernest

   Howard of GLF emphasized to the GLF team the need for GLF to recover all “low overhead

   standby equipment cost” that GLF had incurred prior to considering remobilization.” 576 Ellis

   computed a cost estimate of $40,139.10 per day, with an additional cost for the low profile work

   of $9,633.09 per day, as a “reasonable daily rate for doing work at Chevron” 577 GLF ultimately

   responded to FEDCON by issuing the December 18, 2015 letter, which emphasized that the

   proposed access plan, in which the access road terminated at the work platform, did not satisfy

   FEDCON’s obligation. 578 Mr. Senis also raised concerns with GLF personnel regarding

   FEDCON’s licensure and even instructed GLF personnel to explore whether FEDCON had

   violated the storm drainage permit for the 2.2 Project. 579

                    ii. Development of New Access Plan and FEDCON’s Initial Engineering
                        Analysis



   573
       Docs. 216-80 at 1.
   574
       Testimony of David Boland, Doc. 233 at 102:3–15; Testimony of Lorenzo Ellis, Doc. 241 at 58:1–4.
   575
       Doc. 221-189 at 1.
   576
       Doc. 221-227 at 1.
   577
       Doc. 221-240 at 1–2.
   578
       Doc. 221-243 at 1.
   579
       Docs. 221-218 at 1–2; 221-205 at 1.

                                                          81
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 82 of 192 PageID 44886




            220.       On December 22, 2015, FEDCON informed GLF that FEDCON had negotiated,

   and would execute, an agreement with Chevron that allowed for access through Chevron “for the

   delivery and unloading of materials for the construction of the floodwall south of Station

   490+00.” 580 FEDCON advised that a gate would be installed at Chevron’s fence to allow delivery

   trucks to travel along K Street and unload at the location where the work was being performed as

   the work progressed down the levee. 581 FEDCON also specified that a temporary access road

   would be constructed “over the degraded levee and ramped down to the work platform, and

   extended as the work front progresses, for the delivery of concrete and reinforcing steel,” whereas

   the access through Chevron pertained to the delivery of steel sheet piling and steel pipe piling.582

   FEDCON accordingly sought GLF’s proposal for “any cost impacts” that GLF anticipated “as a

   result of utilizing the access through the southern portion of the project.” 583

            221.       On December 28, 2015, GLF acknowledged receipt of this new proposed access

   plan issued by FEDCON and detailed additional information that GLF needed to evaluate the new

   plan. 584 On December 30, 2015, GLF wrote to FEDCON, advising that under Paragraph 10.A,

   FEDCON was required to issue written notice of the change in the work and the 2.2 Project

   Subcontract Agreement would then “need[] to be modified in writing, i.e. a change order, to reflect

   the equitable adjustment that is required for the additional time and cost associated with the

   change.” 585 Further, “[i]n order not to delay the process while FEDCON undertakes to do what is

   necessary to provide GLF with the minimum required information for the preparation of a price to

   perform the changed work,” GLF advised that it was prepared to proceed with the changed work



   580
       Doc. 216-209 at ).
   581
       Id.
   582
       Id.
   583
       Id.
   584
       Id. at 1–3.
   585
       Doc. 217-143 at 3.

                                                     82
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 83 of 192 PageID 44887




   upon receipt of a change order on either the following alternative bases: (1) FEDCON’s agreement

   to pay GLF a daily rate for completion of the work between Monolith 072 and Monolith 118; or

   (2) FEDCON’s agreement to pay GLF on a time and equipment basis to perform the work from

   Monolith 072 and Monolith 118. 586 Francesco Senis testified that, as FEDCON had not finalized

   a specific plan at this time, GLF presented these two options and did not insist upon, or require,

   the issuance of a change order for a specific dollar amount in order to proceed with the work. 587

           222.       On January 4, 2016, GLF personnel expressed concerns to FEDCON regarding

   the use of the Chevron property for access to work front two, explaining that the Chevron plant

   required it to “perform a substantial amount of activities within an active petrochemical plant

   which was never contemplated based upon the agreed conditions” of the 2.2 Project Subcontract

   Agreement. 588 As such, GLF invited FEDCON to both develop and implement a solution allowing

   GLF to perform its work within the confines of the project, without the liabilities associated with

   working within a petrochemical plant. 589 Regarding a letter from FEDCON accusing GLF of being

   obstructive, Mr. Senis testified that, by seeking to move the access road through the Chevron plant,

   FEDCON sought to avoid all costs and shift the risks, problems, and liabilities to GLF, similar to

   FEDCON’s decision to use a different sheet pile material to save costs. 590 Mr. Senis also testified

   that FEDCON and GLF seemed to be in agreement that this situation constituted a change to the

   2.2 Project Subcontract Agreement, but FEDCON’s plan to implement the change or arrive at the

   methodology to compensate GLF was unclear. 591 At no point between January of 2016 and May

   27, 2016, which was the termination date of the 2.2 Project Subcontract Agreement, did FEDCON



   586
       Id.
   587
       Testimony of Francesco Senis, Doc. 236 at 99:13–25, 100:1–24.
   588
       Doc. 217-28 at 1–3.
   589
       Id.
   590
       Testimony of Francesco Senis, Doc. 236 at 103:17–25, 104:1–15.
   591
       Id. at 105:13–18.

                                                         83
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 84 of 192 PageID 44888




   identify a methodology for compensating GLF for the impacts resulting from FEDCON’s

   unilateral changes. 592

           223.       On January 7, 2016, Jeff Falati advised FEDCON that, as far as he was concerned,

   FEDCON still did not have a “definitive plan for completing construction in work front 2 yet.”593

   FEDCON ultimately decided to use the access plan utilizing K Street inside the Chevron plant and

   this plan was discussed during a meeting on February 3, 2016, which representatives of GLF,

   FEDCON, and the Corps attended. 594 GLF raised several concerns during the meeting, such as the

   liability posed to GLF with working within a petrochemical plant and the lack of details regarding

   how the access plan would be implemented. 595 GLF also raised issues regarding delivery of the

   pipe pile materials from inside the Chevron plant, as well as the other materials being delivered by

   FEDCON. 596 The minutes from the meeting demonstrate the Corps still denied the existence of a

   differing site condition in this area. 597 Further, the Corps did not have any concerns about GLF

   working within the Chevron plant because FEDCON had “obtained a private agreement” with

   Chevron. 598 The Corps emphasized that this plan required “a lot of communication” between

   FEDCON and GLF to be successful. 599 GLF also did not have a copy of the purported agreement

   between FEDCON and Chevron. 600 On February 4, 2016, GLF issued Request for Information

   No. 20, setting forth a list of issues and questions in relation to the proposed access plan. 601

           224.       On February 10, 2016, FEDCON sent an access plan to GLF, describing it as



   592
       Id. at 105:13–21.
   593
       Doc. 219-963 at 1.
   594
       See Doc. 219-754 at 3–5; Testimony of Francesco Senis, Doc. 236 at 107:17–20; Doc. 217-33 at 2.
   595
       Testimony of Francesco Senis, Doc. 236 at 108:3–14.
   596
       Doc. 219-794 at 3–5.
   597
       Id. at 5.
   598
       Id.
   599
       Id.
   600
       Id. at 4.
   601
       Doc. 217-33 at 1–6.

                                                          84
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 85 of 192 PageID 44889




   “FEDCON’s Access Plan proceeding from Monolith 72 thr[ough] Monolith 118.” 602 The access

   plan, entitled “Access Plan 3 February 2016,” provided, under the “Notes” subsection of the

   “CHEVRON ACCESS ROAD” section, that an engineer would be “engaged to provide

   information in relation to the design and construction of the work platform in areas where the

   platform has less than a 3:1 slope at the fence line and the platform is less than 30 linear feet

   wide.” 603 The details on plan sheet C-301 also required the slope of the embankment material from

   elevation 11 to the elevation of the adjacent native ground where the access road would be located

   to have a 3:1 slope, which FEDCON provided to GLF for most areas of the 2.2 Project.604

   Additionally, Jeff Falati referenced the 3:1 slope inversely as a “1:3” slope from “the edge of the

   road at elevation 11 to the natural ground at elevation 6” in an April 22, 2016 e-mail to

   FEDCON. 605 During trial, Ferguson unpersuasively asserted that the reference to the 3:1 slope in

   FEDCON’s access plan was a “typo” and that Falati could have been looking at “different

   drawings.” 606 When asked about this language during trial, Francesco Senis testified that

   FEDCON’s introduction of a work platform without an adjacent access road resulted in “an

   embankment that is just a volume of dirt that is not more constrained and contained laterally by

   the access road,” thereby raising questions as to how, if at all, the stability of the embankment was

   being addressed. 607

           225.       The access plan contemplated using K Street, the street inside the Chevron facility

   that ran parallel to the levee from baseline station 34+71 to baseline station 62+00, for delivery of

   pipe piles, sheet piles, and rebar for portions of the work. 608 The plan listed the remaining work


   602
       Doc. 217-178 at 1.
   603
       Id. at 2–3.
   604
       Doc. 217-204 at 1; Testimony of Lorenzo Ellis, Doc. 240 at 114:4–15.
   605
       Doc. 219-825 at 1.
   606
       Testimony of Mark Ferguson, Doc. 234 at 3:11–14.
   607
       Testimony of Francesco Senis, Doc. 236 at 109:1–12.
   608
       Doc. 217-178 at 2–3.

                                                           85
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 86 of 192 PageID 44890




   as: the Chevron Access Road; work front one (Monolith 035 through Monolith 044); work front

   two (Monolith M072 through Monolith 095); and work front three (Monolith 118 through

   Monolith 096). 609

            226.       On February 11, 2016, following its review of the proposed access plan, GLF

   wrote to FEDCON, in which GLF: (1) advised that the access plan constituted merely a “narrative”

   of FEDCON’s method for proceeding with the work south of Station 490+00 and failed to provide

   the “requisite engineering data, analysis, calculations, construction schedule, and Chevron

   Agreement” for GLF to evaluate the plan for safety, risk analysis, feasibility, and additional costs

   and impact; (2) suggested that FEDCON pursue the work under the 2.2 Project Subcontract

   Agreement’s terms, in light of the Corps’ refusal to acknowledge the differing site condition and

   a lack of supporting documentation; (3) provided assurances that the work south of Station 490+00

   could be installed without use of K Street or exposure of GLF’s personnel and resources to

   potential hazards beyond the scope of GLF’s work; and (4) offered FEDCON the use of GLF’s

   engineering department to develop a plan for pursuing the work, if FEDCON did not have the

   capacity to develop and implement a plan within the project limits, in exchange for GLF receiving

   a “change order for developing such a plan along with reimbursement of the cost of any resulting

   impacts beyond our original scope of work, and that the plan be implemented by FEDCON.” 610

            227.       On February 12, 2016, FEDCON responded that work front two was “prepared

   and ready for the work to commence immediately,” as the temporary access road had been

   “upgraded” to facilitate access, the area was “appropriately graded,” and the levee was “degraded

   from Monolith 072 through Monolith 080.” 611 FEDCON represented that the work front did not



   609
       Id.
   610
       Id. at 5.
   611
       Doc. 222-26 at 1.

                                                   86
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 87 of 192 PageID 44891




   require access through Chevron, no additional engineering was required, and the “requirements to

   work in the area” had not changed “since the project began.” 612 FEDCON accordingly directed

   GLF to mobilize and begin performing immediately, advising that the failure to commence the

   work timely would result in a default under the 2.2 Project Subcontract Agreement. 613

           228.      On February 16, 2016, FEDCON inquired as to GLF’s intention regarding

   resuming at work front two. 614 That same day, GLF emphasized to FEDCON that the 30-foot-wide

   work platform and adjacent 12-foot-wide work access road were not available on work front two,

   thereby resulting in work front two work remaining on hold. 615 GLF advised that it would not

   mobilize resources until FEDCON provided the temporary structures called for in the 2.2 Project

   Subcontract Agreement. 616 GLF also highlighted that it had not received an updated, approved

   schedule addressing the adjusted plan for the work. 617 As of the date of this letter, FEDCON had

   not issued an engineering plan or put into place an access road or a work platform for the remaining

   work on work front two. 618

           229.      FEDCON responded on February 17, 2016, by reiterating that resuming work at

   work front two did not require access through the Chevron plant and emphasizing that “the

   requirements to work in the area have not changed.” 619 FEDCON advised GLF that it was

   providing GLF with “seventy-two hour written notice and curative period pursuant to Paragraph

   8.A of the [2.2 Project] Subcontract Agreement to cure the default by mobilizing and




   612
       Id.
   613
       Id.
   614
       Doc. 222-31 at 1.
   615
       Doc. 216-218 at 2.
   616
       Id.
   617
       Id.
   618
       Testimony of Francesco Senis, Doc. 236 at 111:12–18; Testimony of David Boland, Doc. 233 at 103:6–25, 104:1–
   5.
   619
       Doc. 222-36 at 1.

                                                         87
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 88 of 192 PageID 44892




   recommencing the work at work front two.” 620 According to FEDCON, failure to cure this default

   would result in FEDCON exercising remedies under Paragraph 8.A of the 2.2 Project Subcontract

   Agreement. 621

            230.       In response to this notice, GLF agreed that the work on work front two did not

   involve “access through the Chevron plant,” but reiterated FEDCON’s failure to address the

   contractually required predecessor activities, explaining that the lack of access prevented GLF

   from proceeding. 622 GLF described the plan as “incomplete” and “unworkable.” 623 As such, GLF

   advised that the cure notice was “misplaced” and requested notification of a “plan to have the work

   platform and access/haul road constructed” so that it could proceed accordingly. 624

            231.       More letters followed. In its response to GLF’s February 16, 2016 letter,

   FEDCON disputed GLF’s assertion that no access existed to facilitate the work at work front two,

   claiming that, because the Chevron pipe bridges limited the available width to place the work

   platform and temporary access road, the temporary access road extended “to the work front” and

   would be “advanced as the work front move[d] forward.” 625 FEDCON further claimed that “[t]his

   approach was discussed with, and agreed to, by GLF’s project site management earlier last year

   prior to the first high river event” and that “[s]imilar conditions existed from Monoliths M001 to

   M008 and Monoliths M061 to M072 where the limited available width of the protected side of the

   levee required that the temporary access road extend to the work front and then move in the same

   direction as the work front,” which FEDCON claimed that GLF performed “without any issues.”626

            232.       A February 29, 2016 letter from FEDCON to GLF, which advised that “GLF’s


   620
       Id.
   621
       Id.
   622
       Doc. 217-127 at 2.
   623
       Id.
   624
       Id.
   625
       Doc. 222-42 at 2.
   626
       Id.

                                                    88
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 89 of 192 PageID 44893




   refusal to prosecute the work at work front two” would result in FEDCON arranging to have a

   contractor perform the work, copied F&D, GLF’s surety. 627

           233.       On February 29, 2016, twenty-six days after the February 3, 2016 meeting, Mr.

   Falati contacted FEDCON regarding the status of the access plan for work front two. 628 As of the

   end of February of 2016, there still was not a final approved plan. 629 Mr. Falati acknowledged that

   GLF was performing work at work front 1 on the 2.2 Project, which GLF had been doing since the

   end of the high river restriction. 630

           234.       During a visit to the 2.2 project in February of 2016, Mr. Senis and Mr. Ellis

   measured the width of the work platform at Monolith 076, discovering that it was less than 30 feet

   wide from the centerline of the sheets, and the 2.2 Project Subcontract Agreement required the

   “approximately” 30 feet. 631 Senis also did not observe any compaction, either. 632 Ellis also

   measured the work platform at Monolith 076 in the spring of 2016. 633 Ellis testified that, on both

   of these occasions, the width of the work platform was 28.2 feet. 634

           235.       On March 4, 2016, GLF advised FEDCON that it had consistently maintained that

   FEDCON’s change in the access to GLF’s work required FEDCON to issue a change order per

   Paragraph 10.A of the 2.2 Project Subcontract Agreement. 635 GLF claimed that the additional cost

   and time that would result from the change could not be determined at that time. 636 GLF explained

   that it was prepared to proceed with the changed work and was not refusing to perform the work



   627
       Doc. 222-47 at 3.
   628
       Doc. 219-968 at 1.
   629
       Testimony of Mark Ferguson, Doc. 234 at 98:9–11.
   630
       Id. at 97:22–25, 98:1–4.
   631
       Testimony of Francesco Senis, Doc. 236 at 114:7–25, 115:1.
   632
       Id. at 115:2–6.
   633
       Testimony of Lorenzo Ellis, Doc. 241 at 57:16–25, 58:1–4.
   634
       Id. at 58:12–17.
   635
       Doc. 217-129 at 2.
   636
       Id.

                                                          89
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 90 of 192 PageID 44894




   at work front two, but instead was awaiting receipt of a written order under the 2.2 Project

   Subcontract Agreement. 637 Senis testified that, through this letter, GLF did not insist upon a change

   order for a specific dollar amount. 638 GLF had not received any engineering design or information

   prior to this point, as FEDCON maintained that engineering was unnecessary. 639

                   iii. Corps’ Recognition of the Differing Site Condition, FEDCON’s April 11,
                        2016 Letter, and the First Terracon Report

           236.       Despite previously denying the existence of a differing site condition at work

   front two, on April 7, 2016, the Corps acknowledged FEDCON' s claim for differing site

   conditions behind the Chevron Plant on the 2.2 Project. 640 The Corps labeled this change as

   “CIN-019.” 641 The Corps requested FEDCON to submit “a proposal detailing the cost and

   time impacts associated with this drawing discrepancy.” 642

           237.       Four days later, on April 11, 2016, FEDCON sent correspondence to GLF,

   informed GLF that the Corps recognized FEDCON's claim that a differing site condition

   existed behind the Chevron plant. 643 FEDCON requested GLF to furnish FEDCON with

   GLF’s proposal for CIN-019 by April 19, 2016, which was to include “a detailed, itemized

   estimate of the cost for the work” and an indication of “any change to [GLF’s] schedule as a

   result” of CIN-109. 644

           238.       In the letter, FEDCON provided the following points regarding “the access

   plan for the work from Monolith 072 south,” as had been “previously provided”: (1) from

   Monolith 072 to approximately Monolith 085, steel sheet piles, pipe piles, concrete, and


   637
       Id.
   638
       Testimony of Francesco Senis, Doc. 236 at 115:19–23.
   639
       Testimony of David Boland, Doc. 233 at 110: 2–7.
   640
       Doc. 134 ¶21.
   641
       Id.
   642
       Doc. 216-323 at 2.
   643
       Doc. 134 ¶22.
   644
       Doc. 217-130 at 2.

                                                          90
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 91 of 192 PageID 44895




   reinforcing steel would be delivered by way of the “temporary access road leading to the work

   front”; (2) from monolith 085 to approximately Monolith 107, steel sheet piles, pipe piles,

   and reinforcing steel would be delivered by way of K Street within Chevron, while concrete

   deliveries would be by way of the temporary access road up to the work front; (3) from

   Monolith 118 to approximately Monolith 107, steel sheet piles, pipe piles, and reinforcing

   steel would be delivered by way of K Street within Chevron to an engineering ramp over an

   existing pipe rack, while concrete deliveries would be by way of the “temporary road

   easement in accordance with the contract documents and then to the temporary access road

   adjacent the work platform”; and (4) access to the equipment on the work fronts would be by

   way of “the temporary access road where it was adjacent to the work platform or by the

   temporary access road leading to the work platform.” 645 FEDCON highlighted that, while

   deliveries of steel sheet piling, pipe piling, and reinforcing steel would be made by others,

   GLF would be required to load the steel pipe piling onto the truck at the lay down area and

   also unload the sheet piling, pipe piling, and reinforcing steel. 646 Thus, FEDCON would take

   over responsibility for delivering the steel pipe piling to the work front for GLF to drive. 647

           239.       FEDCON further advised in the letter that “a minimum 28 foot wide engineered

   work platform to support the equipment and construction operations” would be provided “where

   space limitations prevent a 30 foot wide work platform.” 648 FEDCON explained that the letter

   constituted a notice to proceed and, accordingly, directed GLF to “proceed promptly with the

   accomplishment of the changed work by recommencing the work of work front two at

   Monolith M072 in order to ensure the work between Baseline Station 480+00 and 487+00,


   645
       Id. at 2–3.
   646
       Id. at 3.
   647
       Testimony of Rick Batdorf, Doc. 235 at 74:11–20.
   648
       Doc. 217-130 at 3.

                                                          91
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 92 of 192 PageID 44896




   that is required to be performed outside of hurricane season, is completed prior to 1 June

   2016.” 649

           240.      David Boland testified that FEDCON committed in this letter that it would

   provide engineering where there was not adequate space to provide a 30-foot-wide work

   platform. 650 FEDCON informed HDB that the work platform needed to be 30 feet wide to safely

   accommodate GLF’s cranes. 651

           241.      On April 20, 2016, in another letter to GLF, David Boland reiterated FEDCON’s

   “commitment that GLF will be provided a minimum 28 foot wide engineered work platform to

   support the equipment and construction operations . . . where space limitations prevent a 30 foot

   wide work platform.” 652 Significantly, FEDCON advised that it was implementing the plan

   detailed in its April 11, 2016 letter because that plan was “the most cost effective and least

   impactful solution.” 653 FEDCON advised that an equitable adjustment would be made and a

   change order would be issued under Paragraph 10 for “any reasonable cost and time impacts that

   GLF incurs as a result of the [Corps’] acknowledgement of the differing site condition and

   resulting change to the work.” 654 FEDCON also declared that GLF was in default of the 2.2 Project

   Subcontract Agreement and stated that the letter constituted GLF’s seventy two hours’ written

   notice and curative period, per Paragraph 8.A of the 2.2 Project Subcontract Agreement, to cure

   the default by mobilizing and recommencing the work at work front two. 655

           242.      FEDCON pursued an engineering analysis. On April 1, 2016, Rick Batdorf

   exchanged emails with representatives of Terracon Consulting Engineers & Scientists


   649
       Id. at 3.
   650
       Testimony of David Boland, Doc. 233 at 133:2–10, at 119:7–17.
   651
       Testimony of Mark Ferguson, Doc. 234 at 98:18–25, 99:1–7, 22–25, 100:1–3.
   652
       Doc. 217-132 at 4.
   653
       Id.
   654
       Id.
   655
       Id. at 4–5.

                                                         92
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 93 of 192 PageID 44897




   (“Terracon”), an engineering firm, which addressed Terracon performing a slope stability analysis

   of the side slope of the work platform in the engineering analysis it was conducting. 656 In his e-

   mail to Terracon, Batdorf mentioned that the attached drawing showed “the work platform and the

   3:1 slope.” 657 FEDCON retained the services of Terracon to perform the engineering work

   addressed in the February 3, 2016 access plan and the April 11, 2016 letter regarding the provision

   of a “minimum 28 foot engineered work platform” wherever there was insufficient space for a 30

   foot wide platform. 658 The “approximately” 30 foot wide platform that was required under the 2.2

   Project Subcontract Agreement also included the 3:1 slope from the elevation of the degraded

   levee to the adjacent temporary access road or existing ground level in accordance with the detailed

   included in sheet C-301 of the project plans. 659

           243.         Terracon issued a memorandum with its engineering recommendations on April

   18, 2016 (the “First Terracon Report”) after several communications with FEDCON. 660 The

   recommendations included the manner in which the work platform was to be constructed wherever

   there was insufficient space to construct a 30-foot-wide work platform with, according to GLF, a

   3:1 slope. 661

           244.       On April 26, 2016, William Junkin, P.E., an engineer employed by GLF as its

   vice president of engineering, issued a memorandum (the “First Junkin Memorandum”), which

   raised various concerns regarding the First Terracon Report’s engineering recommendations for

   the work platform. 662 The First Junkin Memorandum addressed five points, including global




   656
       Doc. 219-828 at 1.
   657
       Id.
   658
       Testimony of David Boland, Doc. 233 at 120:8–15.
   659
       Testimony of Lorenzo Ellis, Doc. 240 at 114:4–15, 118:2–16.
   660
       Docs. 219-762 at 1–2; 219-764 at 1, 3; Testimony of Rick Batdorf, Doc. 235 at 78:5–22.
   661
       Doc. 219-764 at 3.
   662
       Testimony of William Junkin, Doc. 239 at 169:4–23.

                                                           93
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 94 of 192 PageID 44898




   stability issues for GLF’s cranes. 663 The First Junkin Memorandum concluded that the First

   Terracon Report was “not a complete engineered plan as required by the Contract to comply with

   the EM 385.1 specifications and to ensure the safety of GLF personnel and equipment operations

   in performing the work on the Project.” 664

           245.       Junkin testified that the engineering performed by Terracon did not constitute a

   complete engineered plan and that GLF could not go forward. 665 GLF sent the First Junkin

   Memorandum to FEDCON on April 27, 2016, 666 and FEDCON sent the First Junkin Memorandum

   to Terracon on the same day. 667 Also on April 27, 2016, GLF advised FEDCON that GLF could

   not submit a claim for work that was excluded from the 2.2 Project Subcontract Agreement, as

   FEDCON had taken the position that GLF had to submit another claim for the access road and

   work platform. 668 GLF reiterated that, because the work platform and access road in the area of

   Monolith 072 were not what FEDCON was contractually required to provide, GLF was entitled

   to, and had to receive, a written change order acknowledging FEDCON’s responsibility for

   properly compensating GLF in time and money for the changed work. 669

           246.       On May 2, 2016, David Boland sent a letter to GLF, which responded to issues

   raised in the First Junkin Memorandum. 670 Boland stated that “it should be noted the purpose of

   the engineering analysis contained in Terracon’s [First] Report was limited to providing a design

   of the temporary work platform where there is insufficient space for the 30 foot width and an

   adequate side slope.” 671 FEDCON directed Terracon to prepare a revised report addressing issues


   663
       Doc. 219-977 at 2–3.
   664
       Id. at 3.
   665
       Testimony of William Junkin, Doc. 239 at 177:6–17.
   666
       See Doc. 217-133 at 2.
   667
       Doc. 219-769 at 1.
   668
       Doc. 217-133 at 2; Testimony of Francesco Senis, Doc. 236 at 122:1–23.
   669
       Doc. 217-133 at 2.
   670
       Doc. 216-345 at 2.
   671
       Id.

                                                          94
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 95 of 192 PageID 44899




   raised in the First Junkin Memorandum. 672

                   iv. Revised Terracon Report

           247.       On May 9, 2016, after several further email exchanges between Terracon and Mr.

   Batdorf, Terracon issued a revised memorandum, dated May 3, 2016 (the “Revised Terracon

   Report”), which attempted to address issues and concerns raised in the First Junkin

   Memorandum. 673 The Revised Terracon Report provided four “crane loading configurations” that

   were “assumed for the analysis of the working pad,” with the “pad” referring to the work

   platform. 674 These four conditions addressed work platforms that could not be constructed at 30

   feet wide and had either a 2:1 slope or a 1.5:1 slope: two conditions addressed a 2:1 slope and the

   other two addressed a 1.5:1 slope, with the referenced slope being the slope from the edge of the

   work platform down to the adjacent property. 675 The Revised Terracon Report addressed the

   stability of the work platform once the cranes were placed thereon. 676 Regarding areas requiring

   vertical faces and the design of fabric embedment, the Revised Terracon Report included two

   design conditions based upon Terracon’s review of the elevations and wall highs required. 677 In

   each condition, the Revised Terracon Report required the slope embankment material installed by

   FEDCON to be constructed in 6-inch compacted lifts, which would achieve 95% density, and the

   failure to construct the platform in that manner could result in global stability failure. 678

           248.       The purpose of each of the four conditions in the Revised Terracon Report was to

   ensure safe operation of cranes and avoid global stability failure. 679 Junkin concluded that the



   672
       Testimony of David Boland, Doc. 233 at 124:18–22.
   673
       Doc. 249-777 at 2.
   674
       Id.; Testimony of David Boland, Doc. 233 at 125:12–17.
   675
       Doc. 249-777 at 2; Testimony of Rick Batdorf, Doc. 235 at 82:1–7.
   676
       Testimony of Rick Batdorf, Doc. 235 at 82:9–13.
   677
       Doc. 249-777 at 2–3.
   678
       Id. at 3–5; Testimony of William Junkin, Doc. 239 at 182:17–25, 183:1–25, 184:1–11.
   679
       Testimony of Rick Batdorf, Doc. 235 at 84:4–22.

                                                          95
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 96 of 192 PageID 44900




   Revised Terracon Report “did not present a complete engineered plan, as required to comply with

   EM 385.1 and to ensure the safety of the personnel, equipment operations, and performing the

   work on the project.” 680

           249.       During trial, David Boland testified that FEDCON did not instruct its surveyor or

   anyone else to analyze the width of the work platform or degraded levee that had been constructed

   from Monolith 076 to Monolith 078. 681 He did not personally measure the work platform at

   Monolith 076. 682 In discussing the width and the basis for his testimony, Mr. Boland referenced a

   survey that had been performed by GLF and acknowledged that the survey should reasonably

   depict the width of the platform. 683

           250.       GLF had a survey prepared of the existing work platforms that had been

   constructed by FEDCON through HDB from Monoliths 076 through 078 —the space between the

   pipe bridges—by Chustz Surveying, Inc. on December 18, 2015. 684 The December 18, 2015 survey

   of the work platform at Monolith 076 reflects that the outer edge of the work platform was 28.2

   feet from 10’ off of the centerline of the sheet pile wall at one measured point, or 1.8 feet short of

   the required 30-foot width, and 28.7 feet at another measured point, or 1.3 feet short of the required

   30-foot width. 685 Based on the Chustz survey, the 28.2 foot and 28.7 foot dimensions of the work

   platform at Monolith 076 were dimensions that required engineering and construction in

   accordance with the Revised Terracon Report. FEDCON did not have a survey prepared in the

   area of Monolith 076 to Monolith 078. 686

           251.       Mr. Junkin opined that the work platform needed to be fully engineered if it was


   680
       Testimony of William Junkin, Doc. 239 at 191:4–15.
   681
       Testimony of David Boland, Doc. 233 at 133:16–20.
   682
       Id. at 130:15–25, 131:1.
   683
       Id. at 133:16–25, 134:1–4.
   684
       Doc. 219-1085 at 1–3; Testimony of Rick Batdorf, Doc. 235 at 77:23–25, 78:1–3.
   685
       Testimony of Robert Benoit, Doc. 238 at 72:19–25, 73:1–25, 74:1–4.
   686
       Testimony of Rick Batdorf, Doc. 235 at 77:7–22.

                                                          96
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 97 of 192 PageID 44901




   less than 30 feet wide and that GLF’s employees should not have performed work on a platform

   less than thirty feet in width if that platform was not engineered. 687 Mr. Junkin also opined that the

   information included in the Revised Terracon Report regarding the 6-inch compacted lifts of fill

   to 95% density was intended for the entity that would be constructing the work platform, which

   was HDB, and the failure to have a “clear understanding” regarding the requirements for this

   compacted fill could lead to global stability failure. 688

           252.       During trial, Junkin was shown a cross-section drawing of the area of Monolith

   073 to Monolith 079, prepared by Thomas Coyle, a GLF draftsman, to Barry Barnes, a GLF

   surveyor, from September of 2015, on which Junkin was copied. 689 The cross-section depicted a

   40-foot work platform for this area. 690 When asked whether this drawing depicted that a 30-foot

   platform could be constructed under the pipe bridges, Junkin replied that this document was not

   prepared at his direction, he did not know the purpose of the illustration, and that it did not

   constitute a survey. 691

           253.       In response to the Revised Terracon Report, Junkin prepared another response

   memorandum (the “Second Junkin Memorandum”), which was in “final draft” form on May 21,

   2016, when he sent the document via e-mail to Francesco Senis. 692 Upon his receipt of this draft

   of the Second Junkin Memorandum, Senis replied that he was “inclined to hold tight” to the report

   and advise FEDCON that GLF had concerns regarding the loading conditions and proposed

   technical solutions in the Revised Terracon Report. 693 Senis also wanted to ask FEDCON to share




   687
       Testimony of William Junkin, Doc. 239 at 192:23–25, 193:1–9.
   688
       See id. at 182:17–25, 183:1–25, 184:1–11.
   689
       Id. at 213:24–25, 214:1–18.
   690
       Doc. 216-253 at 2.
   691
       Testimony of William Junkin, Doc. 239 at 215:25, 216:1–20, 223:1–16, 226:3–7.
   692
       Doc. 222-129 at 1.
   693
       Id.

                                                          97
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 98 of 192 PageID 44902




   a plan view and cross section of the proposed temporary structures with GLF. 694 Ultimately, the

   Second Junkin Memorandum was not issued to FEDCON until June 1, 2016, after termination of

   the 2.2 Project Subcontract Agreement. 695

           254.       FEDCON never provided HDB with either its April 11, 2016 letter or the Revised

   Terracon Report, even though HDB served as FEDCON’s site work subcontractor responsible for

   constructing the work platform. 696 Although Mr. Harrison recalled discussions regarding limiting

   the size of the work platform, he did not recall any discussion regarding an engineered work

   platform. 697 FEDCON never provided any direction to HDB to construct any of the work platforms

   or the stabilized slope portions using 6-inch lifts of compacted fill compacted to 95% density in

   accordance with the Revised Terracon Report. 698

                    v. Change Order No. 15

           255.       On May 16, 2016, FEDCON sent a letter to GLF, which purported to enclose a

   change order—Change Order No. 15—to the 2.2 Project Subcontract Agreement. 699 In the letter,

   FEDCON: (i) enclosed Change Order No. 15 for the changed work, “[n]otwithstanding that

   FEDCON . . . had previously provided a written order to GLF to perform the work relating to

   accessing the work from Monolith 072 south” and FEDCON’s position that it was not required to

   provide a change order; (ii) advised GLF that it would need to commence the work at Monolith

   076, the first monolith outside the hurricane restricted area, since GLF had failed to commence the

   work at Monolith 072 prior to hurricane season; and (iii) explained that, unless GLF cured its

   default “by re-commencing and diligently prosecuting the work at the second work front,”



   694
       Id.
   695
       Testimony of William Junkin, Doc. 239 at 191:18–23; Doc. 219-978 at 2; Doc. 217-198 at 1, 6–11.
   696
       Testimony of Alonzo Harrison, Doc. 238 at 54:15–22, 55:21–25, 56:1–2.
   697
       Id. at 55:6–15.
   698
       Id. at 56:3–21.
   699
       Doc. 216-346 at 2.

                                                          98
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 99 of 192 PageID 44903




   FEDCON would complete the work by hiring a replacement contractor and all costs incurred by

   FEDCON as a result of GLF’s default would be charged to GLF and its surety. 700

           256.      As discussed above, GLF had consistently taken the position that the changes in

   access and work platform were changes to the 2.2 Project Subcontract Agreement’s requirements

   that necessitated the issuance of a change order acknowledging the changes, even though neither

   the additional time nor cost resulting from the change could be determined. FEDCON initially

   refused to issue a change order, but ultimately acknowledged that the changes to the access road

   and work platform were changes to GLF’s 2.2 Subcontract. 701 David Boland testified that this

   letter advised GLF to proceed with the work at Monolith 076 to cure GLF’s alleged default. 702

   Francesco Senis likewise testified that he understood this letter as an instruction for GLF to go to

   work at Monolith 076. 703

           257.      Francesco Senis testified that GLF did not receive Change Order No. 15 on May

   16, 2016, despite the date of the accompanying letter, because FEDCON forgot to send it.704

   Instead, GLF received it a few days later. 705 GLF advised on May 24, 2016, that it had not received

   any change order. 706

           258.      Under Change Order No. 15, “the materials and equipment to be furnished and

   the work to be performed by” GLF was GLF’s completion of the work from “Wall Baseline Station

   41+50 south utilizing the plan for access described in the Contractor’s letter dated 11 April

   2016.” 707 Change Order No. 15 also provided that FEDCON would provide the temporary work



   700
       Id. at 2–3.
   701
       Testimony of David Boland, Doc. 233 at 140:24–25, 141:1–13.
   702
       Id. at 136:1–5.
   703
       Testimony of Francesco Senis, Doc. 238 at 151:22–25.
   704
       Testimony of Francesco Senis, Doc. 236 at 132:21–25, 133:1.
   705
       Id.
   706
       Doc. 217-196 at 3.
   707
       Doc. 216-346 at 4.

                                                         99
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 100 of 192 PageID 44904




   platform from approximately Wall Baseline Station 51+50 to 53+50, which corresponded with

   Monoliths 090 to 092, in accordance with the design set forth in Terracon’s condition 6. 708 Change

   Order No. 15 also indicated a change to the 2.2 Project Subcontract Agreement, but FEDCON

   issued the Change Order for $0.00, as represented by the “Total Change Order Amount” being

   listed as $0.00, and did not include a methodology under which FEDCON would compensate GLF

   for either additional money or time resulting from the change, other than to submit a Request for

   Equitable Adjustment. 709 By signing Change Order No. 15, GLF would agree that the Change

   Order fully compensated GLF for the described changes and “any and all claims” for, among other

   things, additional time, delay, impact, or disruption incurred by GLF as a result of Change Order

   No. 15 individually, and the cumulative impact collectively, with prior change orders. 710

                   vi. Notice of Default and GLF’s Response

           259.       The parties have stipulated that, on or about May 23, 2016, FEDCON issued a

   notice of default (the “Notice of Default”) to GLF and directed GLF to submit “a plan setting

   forth how it intended to proceed with work from Monolith 076 south” on the 2.2 Project.711 The

   Notice of Default was FEDCON’s “final notice of default” to GLF. 712 Specifically, FEDCON

   advised that GLF continued “to remain in default under the terms of [the 2.2 Project] Subcontract

   Agreement for failing to recommence the work south of Monolith 072.” 713 FEDCON advised that

   this failure to recommence the work at Monolith 072 had resulted in the work between Monolith

   072 and Monolith 075 “being delayed until after the hurricane season ends on 30 November 2016

   which has caused a six month delay to the Project Schedule.” 714 FEDCON advised that it would


   708
       Id.; Testimony of Francesco Senis, Doc. 238 at 6:15–20.
   709
       Doc. 216-346 at 4; Testimony of Francesco Senis, Doc. 236 at 133:17–25, 134:1–8.
   710
       Doc. 216-346 at 4.
   711
       Doc. 134 ¶23.
   712
       Testimony of David Boland, Doc. 233 at 136:6–12.
   713
       Doc. 219-883 at 2.
   714
       Id.

                                                         100
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 101 of 192 PageID 44905




   declare the 2.2 Project to be materially breached unless GLF cured its default within 72 hours of

   receipt of the Notice of Default “by providing a written plan demonstrating, and committing to,

   the recommencement of the work at the second work front beginning at Monolith 076 at the earliest

   reasonable time . . . .” 715 Thus, FEDCON was directing GLF to be prepared to proceed with the

   work at Monolith 076. FEDCON sent a copy of the Notice of Default to GLF’s surety, F&D. 716

           260.       Also on May 23, 2016, GLF issued a letter to FEDCON, wherein GLF further

   expressed concerns regarding the Revised Terracon Report. 717 As such, GLF requested “typical

   sections, plan views, and cross-sections at minimum 50’ intervals of the proposed temporary

   structures for the length of the remaining Work.” 718

           261.       The Notice of Default did not offer any specifics regarding the written plan that

   FEDCON had requested from GLF. 719 David Boland, the author of the Notice of Default, testified

   that he was looking for a “commitment.” 720 The “written plan” sought in the Notice of Default was

   a written commitment that GLF would proceed with the work at Monolith 076 at the earliest

   reasonable time, recognizing that GLF would have to completely mobilize “a full suite of

   equipment for that work front as well as the work force for it.” 721 He testified that he did not want

   to dictate a specific date and, if it had taken GLF another three weeks to mobilize, he could have

   “live[d] with that.” 722

           262.        On May 24, 2016, GLF responded to the Notice of Default. 723 GLF replied that

   the work at Monolith 072 constituted part of the work affected by the changed condition of which


   715
       Id. See also Testimony of David Boland, Doc. 233 at 137:10–13.
   716
       Doc. 219-883 at 3.
   717
       Doc. 217-135 at 2.
   718
       Id.
   719
       Testimony of David Boland, Doc. 233 at 137:24–25, 138:1–5.
   720
       Id. at 138:6–10.
   721
       Id. at 138:18–23.
   722
       Id. at 138:6–17.
   723
       Doc. 134 ¶24.

                                                         101
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 102 of 192 PageID 44906




   FEDCON had notified the Corps and GLF. 724 GLF asserted that FEDCON had yet to provide GLF

   with “an acceptable engineering plan” demonstrating how FEDCON intended to address the

   changed condition, which impacted GLF’s ability to perform the work at the specified locations. 725

   GLF emphasized that it was “ready, willing and able to re-commence and complete all remaining

   work on the project just as soon as an acceptable engineered plan for the performance of the work

   that is the subject of the changed condition is issued, and an appropriate change order for same, is

   received.” 726 GLF had not received Change Order No. 15 prior to the issuance of this letter. As

   previously mentioned, the levee at Monolith 076 through 079 was degraded by HDB on December

   4, 2015, which was prior to FEDCON’s commitment for a 28 foot wide engineered work platform

   in the areas where space limitations prevented a 30 foot wide work platform and the Revised

   Terracon Report. 727

           263.       FEDCON had not undertaken to perform any additional work on the work

   platform at Monolith 076 subsequent to the issuance of its April 11, 2016 letter, the First Terracon

   Report, and the Revised Terracon Report by May 27, 2016. 728 Indeed, between April 11, 2016 and

   May 27, 2016, neither the work platform at Monolith 076 nor any of the monoliths south thereof

   had been constructed in accordance with the recommendations by Terracon. 729 As such, the side

   slope of the work platform at Monolith 076 had not been constructed in accordance with any of

   the conditions included in the Revised Terracon Report where there was less than 30 feet available

   plus the 3:1 slope. 730 William Junkin of GLF would not have given his approval or

   recommendation to GLF to recommence the work on the work platform at Monolith 076 through


   724
       Doc. 217-136 at 3.
   725
       Id. at 2.
   726
       Id.
   727
       Testimony of Lorenzo Ellis, Doc. 241 at 57:20–25, 58:1–4.
   728
       Testimony of Francesco Senis, Doc. 236 at 129:12–19; Testimony of Lorenzo Ellis, Doc. 241 at 60:4–10.
   729
       Testimony of Lorenzo Ellis, Doc. 241 at 60:4–10.
   730
       Id.; Testimony of Lin Heath, Doc. 240 at 13:21–25, 14:1–4.

                                                         102
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 103 of 192 PageID 44907




   Monolith 078 based on his observations on June 21, 2016. 731 The Chustz survey of the work

   platform at Monolith M076 prepared on December 18, 2015, demonstrated that the outer edge of

   the work platform was 28.2 feet from 10’ off the centerline of the sheet pile and 28.7 feet at another

   measured point. As a result, the work platform at Monolith 076 was not a “minimum 28 foot wide

   engineered work platform,” as was called for in FEDCON’s April 11, 2016 letter to GLF. This

   same situation existed at the end of 2015 and throughout 2016 at the points in time when FEDCON

   sent letters to GLF directing GLF to proceed with the work front two work. 732

           264.       Notwithstanding the fact that FEDCON had issued a change order to GLF which

   was supposed to address additional time and compensation resulting from the changes regarding

   the temporary access road and work platforms from the requirements of the 2.2 Project Subcontract

   Agreement, and notwithstanding the fact that the work platform at Monolith 076 had not been

   constructed in accordance with the Revised Terracon Report and FEDCON’s April 11, 2016 letter,

   FEDCON responded on May 25, 2016, that it would terminate the 2.2 Project Subcontract

   Agreement, unless GLF committed in writing to “recommence the work at the second work front

   beginning at Monolith 076 at the earliest reasonable time.” 733

           265.       FEDCON also advised that, if GLF was truly willing to complete the remaining

   work, then GLF “should cure its default by positively responding to FEDCON’s letter of 23 May

   2016 prior to the close of business tomorrow.” 734 David Boland testified that FEDCON was not

   looking for GLF to return to work on Thursday or Friday of that week, but instead, just a written

   commitment from GLF that it would return to work at Monolith 076 somewhere between three




   731
       Testimony of William Junkin, Doc. 239 at 197:17–25.
   732
       Testimony of Lorenzo Ellis, Doc. 241 at 57:20–25, 58:1–4; Testimony of David Boland, Doc. 233 at 133:16–25.
   733
       Doc. 219-780 at 2.
   734
       Id.

                                                         103
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 104 of 192 PageID 44908




   and six weeks. 735 GLF understood that it needed to respond by the following day. 736 This May 25,

   2016 letter from FEDCON did not provide any additional information regarding the necessary or

   required contents of FEDCON’s requested written plan beyond the “commitment” to which Mr.

   Boland testified, nor did it indicate when the earliest reasonable time would be to perform the

   work. 737

           266.       GLF responded to the May 25, 2016 letter on May 26, 2016, in which GLF: (1)

   emphasized that FEDCON had not provided a plan that could be implemented to allow the safe

   performance of the work or otherwise advised when it would provide such a plan; and (2)

   confirmed that GLF would recommence the work at “the earliest reasonable time” conditioned

   upon FEDCON “fulfilling all of its contractual responsibilities that are conditions precedent to

   GLF recommencing the work.” 738 GLF also rejected Change Order No. 15, explaining that the

   change order was “improper” because it failed to address “the terms and conditions for

   compensation to GLF to the additional costs” that GLF would incur from the changed

   conditions. 739 GLF advised that there would “clearly be additional costs incurred” and that GLF

   needed a plan that reflected FEDCON’s intention to address the changed conditions, which would

   then allow the parties to attempt to agree upon a price for the additional and changed work. 740 GLF

   also advised the change order needed to address the price increase and time impact resulting from

   the change. 741

           267.       Even though Change Order No. 15 provided for GLF to submit a REA, it

   acknowledged GLF’s entitlement to a time extension and additional compensation, which were


   735
       Testimony of David Boland, Doc. 233 at 143:14–24.
   736
       Testimony of Francesco Senis, Doc. 236 at 137:6–10.
   737
       Doc. 219-780 at 1–2; Testimony of Francesco Senis, Doc. 236 at 137:6–17.
   738
       Doc. 217-197 at 3.
   739
       Id.
   740
       Id.
   741
       Id.

                                                         104
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 105 of 192 PageID 44909




   rights that GLF had reserved pursuant to its notice to FEDCON on June 18, 2015, after FEDCON

   first notified GLF of the impact to access and changes to the temporary access plan and work

   platforms on work front two on the 2.2 Project.

           268.      GLF also informed FEDCON that it was prepared to finish the 2.2 Project “under

   a properly in-house engineered plan,” conditioned upon FEDCON’s agreement to pay GLF for the

   extra costs through a “properly issued change order.” 742 GLF proposed “a Monthly fee of $500K,

   with a cap on the overruns not to exceed $5 million above the amount currently available in the

   schedule of values.” 743

           269.      Also on May 26, 2016, a representative of F&D sent a letter to FEDCON

   acknowledging receipt of the Notice of Default and requesting further information for investigative

   purposes, thereby demonstrating that F&D had commenced an investigation. 744

                  vii. Notice of Termination and GLF’s Response

           270.      On May 27, 2016, FEDCON terminated the 2.2 Project Subcontract Agreement

   (the “Notice of Termination”). 745 FEDCON sent a copy of the Notice of Termination to F&D. 746

           271.      The Notice of Termination provided that, despite “repeated directives” from

   FEDCON, GLF had failed to “recommence the work south of Monolith 071.” 747 FEDCON

   described this refusal as a “material breach” of the 2.2 Project Subcontract Agreement that has

   resulted in “significant delay” to the 2.2 Project. 748 FEDCON countered that, despite GLF’s claim

   of being ready to perform, GLF had no intention of doing so “absent FEDCON’s acquiescence to



   742
       Id. at 4.
   743
       Id.
   744
       Docs. 216-347 at 1–2; 134 ¶25. See Doc. 216-348 at 1 (“As you know from my May 26, 2016, letter, the Surety
   has begun its investigation into this matter.”).
   745
       Doc. 134 ¶26; 217-194 at 1–2.
   746
       Doc. 217-194 at 2.
   747
       Id. at 1.
   748
       Id.

                                                        105
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 106 of 192 PageID 44910




   GLF’s demand to be immediately paid for its yet undetermined and unsupported costs of

   addressing the changed work conditions due to the differing site condition.” 749 FEDCON advised

   that the terms of the 2.2 Project Subcontract Agreement did not require FEDCON to submit to this

   demand and that Paragraph 10 of the 2.2 Project Subcontract Agreement expressly stated GLF’s

   obligation “where the parties do not agree on a price to perform a change.” 750 On this basis,

   FEDCON described GLF’s refusal to recommence work without a change order containing a price

   acceptable to GLF as a “further material breach” of the 2.2 Project Subcontract Agreement. 751

   Finally, FEDCON directed GLF to remove all equipment and personnel from the project site. 752

            272.       GLF responded to the Notice of Termination on June 1, 2016, characterizing

   FEDCON’s termination of the 2.2 Project Subcontract Agreement as “improper.” 753 GLF’s

   response addressed several issues pertinent to the Court’s analysis. First, GLF highlighted that: (1)

   the Notice of Default requested GLF to cure its default within 72 hours by providing GLF’s written

   plan demonstrating, and committing to, the recommencement of the work at the second work front

   beginning at Monolith 076 at the “earliest reasonable time;” and (2) FEDCON’s May 25, 2016

   letter likewise stated that FEDCON would exercise its termination rights, unless GLF committed

   in writing to recommencing the work at the second work front beginning at Monolith 076 at the

   “earliest reasonable time.” 754 GLF argued that its May 26, 2016 letter constituted GLF’s provision

   of the “exact written commitment” that FEDCON requested, “albeit conditioned upon Fedcon

   fulfilling all of its contractual responsibilities.” 755

            273.       Next, GLF took issue with FEDCON’s basis for termination. GLF highlighted


   749
       Id.
   750
       Id.
   751
       Id.
   752
       Id. at 2.
   753
       Doc. 217-198 at 2.
   754
       Id. (internal quotation marks omitted).
   755
       Id. (internal quotation marks omitted).

                                                       106
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 107 of 192 PageID 44911




   that, although the Notice of Termination stated that GLF had failed and refused to recommence

   the work “south of Monolith 071,” neither the Notice of Default nor FEDCON’s May 25, 2016

   letter had demanded that GLF recommence the work at Monolith 072 within 72 hours of GLF’s

   receipt of FEDCON’s notice. 756 Rather, FEDCON had demanded that GLF provide written

   confirmation of its commitment to recommence the work at Monolith 076 at the earliest reasonable

   time. GLF also emphasized that the work in the area of Monolith 072 was not ready for GLF to

   perform because FEDCON had not completed the work platform and access road. 757

            274.       Further, GLF reiterated the issues with FEDCON’s plan for the impacted work on

   work front two of the 2.2 Project. 758 GLF enclosed a copy of the Second Junkin Memorandum,

   advising that the Memorandum addressed the problems and issues with FEDCON’s plan. 759 GLF

   asserted that, even if the Revised Terracon Report was completely acceptable, such acceptability

   was immaterial for purposes of termination since FEDCON had not implemented any portion of

   the plan, which was required for GLF to proceed with the work at issue. 760 On this basis, GLF

   opined that the termination of the 2.2 Project Subcontract Agreement based upon GLF’s alleged

   failure to proceed with work that was not yet ready constituted a wrongful termination. 761

            275.       GLF also criticized the purpose and effect of FEDCON’s proposed plan as being

   driven exclusively by its goal to minimize costs. 762 GLF explained that money constituted the only

   obstacle to FEDCON’s provision of “adequate structures” under the 2.2 Project Subcontract

   Agreement. 763 Contending that the alleged encroachments do not prevent or preclude the



   756
       Id. (internal quotation marks omitted).
   757
       Id.
   758
       Id. at 3.
   759
       Id. at 3, 6–11.
   760
       Id. at 3–4.
   761
       Id. at 4.
   762
       Id.
   763
       Id.

                                                    107
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 108 of 192 PageID 44912




   construction of the temporary structures under the 2.2 Project Subcontract Agreement, but instead

   required such structures to be engineered, GLF asserted that this portion of the 2.2 Project could

   be built “exactly as originally planned, at no extra cost for GLF, albeit at greater expense to

   FEDCON.” 764 GLF claimed that FEDCON’s chosen course of action constituted the most cost-

   effective option for FEDCON, but resulted in FEDCON “attempting to force GLF to bear the brunt

   of the expense and submit a claim for equitable adjustment after-the-fact as opposed to paying of

   the changed work” as it progressed. 765 Additionally, GLF claimed the proposed plan changed the

   arrangement from a lump sum arrangement to a time and equipment arrangement, in which GLF

   would lose “control,” as its role would morph into “a supplier of specialized equipment and

   personnel, operating at the directions of Fedcon,” thereby representing a change to the entire scope

   and form of the 2.2 Project Subcontract Agreement. 766

            276.      Finally, GLF reiterated that it remained “ready, willing, and able to proceed” with

   the work at work front two “at the earliest reasonable time based upon either its own in-house

   engineered plan for which Fedcon agrees to compensate GLF, or pursuant to a properly engineered

   plan issued by Fedcon.” 767

            277.      FEDCON responded on June 6, 2016. 768 Therein, FEDCON: (1) reiterated that

   GLF had failed to provide “a written plan demonstrating, and committing to, the recommencement

   of the work at the second work front beginning at Monolith 076 at the earliest reasonable time”;

   (2) argued that the 2.2 Project Subcontract Agreement did not require the issuance of a change

   order for GLF to perform the work; and (3) countered that the “work south of Monolith 071,” as




   764
       Id.
   765
       Id.
   766
       Id.
   767
       Id. (original emphasis removed).
   768
       Doc. 222-155 at 1.

                                                     108
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 109 of 192 PageID 44913




   provided in the Notice of Termination, did not differ from the work “beginning at Monolith 076”

   because the “work south of Monolith 071” included the work “beginning at Monolith 076.” 769

            278.       FEDCON also pushed back on GLF’s assertion that FEDCON had not yet

   provided the temporary structures, stating that the levee had been degraded and the work platform

   had been constructed “through Monolith 080 or approximately 540 feet.” 770 Significantly,

   FEDCON acknowledged that, as a result of the differing site condition, the temporary access road

   could not be provided as contemplated under the 2.2 Project Subcontract Agreement and

   “deliveries for the materials for Monoliths 072 through 085 must be made by way of the work

   platform as outlined in [the April 11, 2016 letter] that included FEDCON’s access plan for the

   work from Monolith 072 south.” 771

            279.       FEDCON also attacked GLF’s assertion that the work required by the Revised

   Terracon Report remained uncompleted, claiming that the work required by Terracon involved the

   work platform “from approximately Monolith 089 to Monolith 093,” which could not be

   performed until GLF completed “at least five additional monoliths of work,” and, according to

   FEDCON, advancing to Monolith 089 would take GLF “more than a month” and “only then, at

   that time, could the levee be degraded in that area and the work platform constructed.” 772 As such,

   FEDCON asserted that the completion of GLF’s work determined when the work required by

   Terracon would commence. 773

            280.       Finally, FEDCON provided GLF with “one final opportunity to proceed within

   the framework expressly provided in Paragraphs 10 and 13” of the 2.2 Project Subcontract




   769
       Id. at 1–2. (internal quotation marks omitted).
   770
       Id. at 2.
   771
       Id. at 3.
   772
       Id. at 3–4.
   773
       Id. at 4.

                                                         109
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 110 of 192 PageID 44914




   Agreement “and justify vacation of the termination for default.” 774 Accordingly, FEDCON

   allowed GLF until 5:00 p.m. on June 9, 2016 “to provide its written commitment to proceed with

   the physical work on a date certain no later than 20 June 2016 without further qualifications or

   conditions.” 775

           281.       On June 9, 2016, Francesco Senis, on behalf of GLF, responded that it was unable

   to send its answer within FEDCON’s requested time-frame, “[i]n light of the wealth of details and

   data contained” in FEDCON’s letter. 776 As such, GLF advised that it would provide a response by

   June 14, 2016. 777 David Boland testified that he did not consider this response sufficient and that

   Francesco Senis “could have just said that [GLF would] start work on, you know, June 15th or

   whatever . . . .” 778

           282.       On June 9, 2016, FEDCON filed a lawsuit against both GLF and F&D in Florida’s

   Ninth Judicial Circuit Court. 779

           283.       Additionally, FEDCON had not performed the predecessor work for the low-

   profile work by degrading the levee under the pipe bridges at Monoliths 075 and 079 to elevation

   8 in accordance with the low-profile work plan approved by the Corps at the Low Profile Prep

   Meeting on March 11, 2015. 780

           284.       Also as of the May 27, 2016 termination date, FEDCON had not retained the

   services of any subcontractor to transport the pipe piles to work front two, a responsibility which

   FEDCON had assumed per its April 11, 2016 access plan. 781 Further, between the April 11, 2016



   774
       Id.
   775
       Id.
   776
       Doc. 222-163 at 1.
   777
       Id.
   778
       Testimony of David Boland, Doc. 232 at 170:14–22.
   779
       Doc. 134 ¶29.
   780
       Testimony of Lorenzo Ellis, Doc. 241 at 36:9–18.
   781
       Testimony of Rick Batdorf, Doc. 235 at 76:2–11.

                                                           110
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 111 of 192 PageID 44915




   letter and May 27, 2016, there had not been any deliveries of steel pipe piling to any work front

   south of Monolith 071. 782

           285.       On the date of FEDCON’s termination of the 2.2 Project Subcontract Agreement,

   GLF was performing work at work front 1 on the 2.2 Project. 783 On this date, GLF was either

   working on both work fronts of the 1.2a Project or had already completed one work front and was

   in the process of performing work on the second work front. 784

           286.       On work front one of the 2.2 Project, FEDCON had provided a temporary access

   road, a work platform, and all of the predecessor work that was required for GLF to perform its

   work. 785 This was in contrast to work front two of the 2.2 Project, where there was insufficient

   space. 786 Indeed, on May 17, 2016, FEDCON had notified HDB that the work platforms were

   “considerably less than 30’ wide,” the tracks of the crane were riding over the edge of the work

   platform, the crane mats were “extended another 5’ in midair,” and that this situation posed a “very

   unsafe condition” that needed to be addressed. 787

           287.       On work front one of the 1.2a Project, FEDCON provided GLF with a temporary

   access road adjacent to the work platform for a portion of the project. 788 On both work fronts of

   the 1.2a Project, FEDCON also provided a 30-foot-wide work platform that was 10 feet from the

   centerline of the sheet piling for both work fronts of the 1.2a Project. 789 GLF completed its work

   under the 1.2a Project Subcontract Agreement, following FEDCON’s revisions. 790

           288.       Prior to FEDCON’s termination of the 2.2 Project Subcontract Agreement, GLF


   782
       Testimony of Lorenzo Ellis, Doc. 241 at 58:24–25, 59:1–4.
   783
       Id. at 153:8–11; Testimony of Mark Ferguson, Doc. 234 at 102:1–4.
   784
       Testimony of David Boland, Doc. 233 at 153:22–25, 154:1.
   785
       Testimony of Mark Ferguson, Doc. 234 at 102:13–25, 103:1–7.
   786
       Id. at 103:5–7.
   787
       Doc. 219-970 at 1.
   788
       Testimony of David Boland, Doc. 233 at 154:2–9.
   789
       Id. at 154:10–15.
   790
       Id. at 154:16–25, 155:1.

                                                         111
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 112 of 192 PageID 44916




   had a plan in place to demobilize its equipment following the completion of the work, which

   involved sending the equipment to the next location in which the equipment would be used. 791

   This plan had not been put into place, insofar as identifying where the equipment would next be

   used, when FEDCON terminated the 2.2 Project Subcontract Agreement on May 27, 2016. 792 The

   Notice of Termination directed GLF to remove all of its equipment from the work front.

   Demobilization of equipment is typically completed over time, but FEDCON’s termination of the

   2.2 Project Subcontract Agreement produced a “scramble” for GLF to demobilize its equipment.793

   As a result of having to demobilize all of its equipment and personnel from the 2.2 Project in an

   accelerated manner due to the termination, GLF “semi broke down” all of its equipment to an

   interim location approximately one mile from the job site. 794 From this interim location, GLF

   developed a plan as to where to send the equipment next and finish the demobilization of the

   equipment. 795 GLF’s initial plan was to demobilize from the job site, not the interim location. 796

           289.       In an e-mail to the Corps on March 15, 2018, FEDCON quantified the additional

   time and compensation to which it believed that it was entitled as a result of the differing site

   condition that impacted the temporary access road and work platforms behind the Chevron

   plant. 797 FEDCON recognized that “the issues with access through Chevron were undoubtedly”

   the “driving factor as to when operations could commence at work front two, south of Chevron.”798

   FEDCON also recognized that the last of the work necessary for K Street to be put into service

   was completed on July 20, 2016. 799 FEDCON advised that it would agree to a 224-day time


   791
       Testimony of Lorenzo Ellis, Doc. 241 at 68:17–24.
   792
       Id. at 68:25, 69:1–4.
   793
       Id.
   794
       Id. at 69:10–25.
   795
       Id.
   796
       Id. at 69:23–25.
   797
       Doc. 216-325 at 1–2.
   798
       Id. at 1.
   799
       Id.

                                                           112
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 113 of 192 PageID 44917




   extension, with 213 days of those days constituting compensable days. 800

           290.       On or about May 3, 2018, the Corps issued a contract modification, Reference

   No. 40, pursuant to CIN-019, to FEDCON, wherein FEDCON was granted a time extension and

   additional compensation in relation to the differing site condition at work front two behind

   Chevron. 801 The parties stipulate that this modification extended the contract completion dates by

   224 days and that the revised contract completion date for the 2.2 Project included the 224-day

   extension. 802 The contract modification granted FEDCON a 224-day extension, 213 days of which

   were compensable, and increased the contract amount by $1,135,000.00. 803 David Boland agreed

   that, as far as time extensions, that FEDCON requested from the Corps of which GLF would be

   the beneficiary, the differing site condition presented a time extension that would inure to the

   benefit of GLF, as well as FEDCON. 804 To that end, he testified that, had GLF still been on the

   project at the time the time extension was issued, GLF would have been the beneficiary of that

   time extension. 805 The period that is included in the time extension received by FEDCON from

   the Corps for the differing site condition to which GLF was entitled as well, includes the May 27,

   2016 date on which GLF was terminated. 806 On the date of termination, FEDCON knew that

   additional time would be granted by the Corps, but the amount of time was unclear. 807

           291.       GLF incurred $375,197.30 to demobilize all of the equipment from the 2.2 Project

   to the interim location, as well as costs for renting the interim storage location. 808 GLF

   subsequently incurred costs to demobilize its equipment from the interim location to the final


   800
       Id.
   801
       Doc. 216-324 at 1–5.
   802
       Doc. 134 ¶¶32, 33.
   803
       Doc. 216-324 at 4–5.
   804
       Testimony of David Boland, Doc. 233 at 77:22–25, 78:1–3.
   805
       Id. at 78:4–12.
   806
       Id. at 78:15–19.
   807
       Id. at 79:24–25, 80:1–10.
   808
       Doc. 218-781 at 2; Testimony of Lorenzo Ellis, Doc. 241 at 70:1–24, 71:23–25, 72:1–2, 23–25, 73:1–14, 20–24.

                                                         113
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 114 of 192 PageID 44918




   destination. 809 GLF seeks these costs for a period of time spanning from May 29, 2016, to October

   1, 2016. 810 Also, the specific, identifiable amount that was to be paid to GLF for reimbursement

   of demobilization costs and expenses is $880,000.00. 811 At the time of its termination, GLF was

   unpaid for the work it performed in April of 2016 in the amount of $118,854.78. 812 This amount

   is represented in GLF’s Application for Payment No. 34, which sought payment for April of

   2016. 813 The $118,854.38 unpaid amount in Application for Payment No. 34 had been reviewed

   and approved by the Corps after removal of an amount for demobilization of pipe driving

   equipment, and the Corps ultimately paid that amount to FEDCON. 814

                  viii. F&D’s Response and FEDCON’s Hiring of Replacement Subcontractors

           292.       Under the terms of the 2.2 Project Subcontract Agreement, GLF, as principal, and

   F&D, as surety, executed and delivered to FEDCON a payment and performance bond.

           293.       The 2.2 Project performance bond provided that GLF and F&D were bound to

   FEDCON in the amount of $10,517.859.50. 815

           294.       Having received a copy of the Notice of Default, F&D responded on May 26,

   2016. In this response, F&D claims counsel Lawrence Kriss advised that FEDCON’s letter

   lacked “all of the requisite information required in a situation such as this.” 816 As such, to

   understand “the exact situation under the contract terms,” Kriss requested many materials,

   such as original and revised job schedules, executed copies of the bonds, and underlying

   contractual documents. 817 Kriss emphasized that the nature and severity of the performance


   809
       See id. at 73:25, 74:1–4.
   810
       Doc. 218-781 at 2.
   811
       Testimony of Lorenzo Ellis, Doc. 241 at 75:7–25, 76:1–3.
   812
       Doc. 219-976 at 1; Testimony of Lorenzo Ellis, Doc. 241 at 76:24–25, 77:1–9.
   813
       Doc. 219-976 at 1.
   814
       Testimony of Rick Batdorf, Doc. 235 at 89:4–25, 90:1–25, 91:1–4; Docs. 219-827 at 1; 219-975 at 1–2.
   815
       Doc. 216-351 at 37.
   816
       Doc. 216-347 at 1.
   817
       Id.

                                                          114
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 115 of 192 PageID 44919




   issues were unclear from the Notice of Default. 818 Kriss advised that F&D’s actions were

   taken for investigative purposes only, thereby demonstrating that F&D had commenced an

   investigation. 819

           295.      On May 31, 2016, F&D responded to the Notice of Termination, wherein Mr.

   Kriss acknowledged receipt of the Notice of Termination and reiterated that F&D had begun its

   investigation of the matter. 820 Kriss also emphasized that a “crucial part of the investigation,

   necessary to appropriately respond” to FEDCON’s letter was receipt of the information and

   documentation previously requested by F&D. 821 Kriss requested FEDCON to forward the

   information and documentation to Ivette Gualdron at the “earliest opportunity.” 822

           296.      On the same day, David Boland sent numerous documents to F&D in response to

   F&D’s May 26, 2016 letter, such as executed bonds, the 2.2 Project Subcontract Agreement,

   contract documents, the project schedule inclusive of updates, and GLF’s letters, as referenced in

   the Notice of Default. 823 In the letter to F&D, David Boland characterized the basis for FEDCON’s

   termination of the 2.2 Project Subcontract Agreement as “GLF’s refusal to proceed with the

   performance of the work that was impacted by a differing site condition which the [Corps] had

   recognized as a change to the contract.” 824

           297.      David Boland testified that he telephoned Mr. Kriss “within a few days after the

   termination” because he “wanted to get a read from [Mr. Kriss] on how F&D was going to proceed

   on this matter.” 825 Indeed, FEDCON “needed to move forward.” 826 David Boland testified that,


   818
       Id.
   819
       Id.
   820
       Docs. 134 ¶27; 216-348 at 1.
   821
       Doc. 216-348 at 1.
   822
       Id.
   823
       Doc. 222-147 at 2.
   824
       Doc. 222-147 at 2.
   825
       Testimony of David Boland, Doc. 232 at 172:6–10, 173:13–16.
   826
       Id. at 172:11–13.

                                                        115
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 116 of 192 PageID 44920




   during this telephone conversation, Mr. Kriss informed him that, based on a conversation with

   GLF, F&D “was taking the position that the termination was improper” and, thus, F&D “would

   not be proceeding.” 827 Mr. Boland admitted that he did not write any letters to Mr. Kriss

   confirming their conversation, despite writing numerous letters during the course of the 2.2

   Project. 828 Further, Mr. Boland initially could not recall any details regarding this purported

   telephone conversation with Mr. Kriss when he was initially deposed, but recalled “a little bit more

   clearly” after reviewing “all the documents.” 829

           298.      F&D did not receive notice of the lawsuit filed in Florida’s Ninth Judicial

   Circuit Court, in which FEDCON alleged that F&D had not taken any action to cure GLF’s

   default or recommence the performance of the work, until June 15, 2016. 830 Thus, FEDCON

   filed the lawsuit after receiving the May 26, 2016 and May 31, 2016 letters from F&D, each

   of which referenced F&D’s investigation and requested further information. FEDCON did

   not wait for any follow-up or response from F&D regarding their investigation prior to the

   lawsuit’s filing. 831

           299.      On June 11, 2016, before it received notice of the lawsuit on June 15, 2016,

   F&D acknowledged receipt of FEDCON’s May 31, 2016 letter and accompanying

   documentation and advised that it was reviewing the documentation and continuing with its

   investigation of the claim. 832 F&D also requested further documentation from FEDCON

   necessary for F&D’s investigation. 833 F&D never received a response from FEDCON to this



   827
       Id. at 172:18–22.
   828
       Testimony of David Boland, Doc. 233 at 168:24–25, 169:1–23.
   829
       Id. at 168:24–25, 169:1–9.
   830
       Doc. 134 ¶29.
   831
       Testimony of David Boland, Doc. 233 at 173:22–25, 174:1–2.
   832
       Doc. 217-202 at 1, 3.
   833
       Id. at 3; Deposition of Ivette Gualdron, Doc. 146 at 61:6–8, 62:25, 63:1–12. Ms. Gualdron’s deposition was
   introduced into evidence during trial. Doc. 243 at 152:18–25, 153:1–5, 154:1–10.

                                                       116
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 117 of 192 PageID 44921




   June 11 request, which F&D needed in order to perform and complete its investigation and

   analysis. 834 Ivette Gualdron, surety claims counsel for Zurich American Insurance Company, an

   affiliated company of F&D, 835 who was involved in F&D’s investigation, testified by deposition

   that she did not follow-up with FEDCON personnel regarding this request for documents because,

   given FEDCON’s filing of the state court lawsuit, F&D expected these documents to “come

   through discovery.” 836 Notably, as this request came more than “a few days after termination,”

   it would have come after Mr. Boland’s purported conversation with Mr. Kriss.

           300.       Following FEDCON’s termination of the 2.2 Project Subcontract Agreement,

   FEDCON divided GLF’s remaining work into three major components and hired replacement

   contractors to perform those scopes of work: Kirkland Concrete, LLC performed the concrete

   forming and placing; Bo-Mac Contractors, LTD performed the sheet pile and pipe pile driving;

   and Anders Construction performed the welding or splicing of the work platforms and welding the

   tension connectors. 837 FEDCON split up GLF’s scope of work in this manner to reduce its costs.

   FEDCON had an incentive to minimize costs in replacing GLF “[b]ecause that was money that

   was going to come directly out of [FEDCON’s] pocket immediately.” 838 Based on pricing that it

   had received from subcontractors, FEDCON was “looking at $5 million over and above GLF’s

   remaining subcontract balance to have the work completed,” in addition to any resulting delays. 839

           301.       On June 17, 2016, while F&D’s investigation was still ongoing and unbeknownst

   to F&D, FEDCON entered into a subcontract with Kirkland Concrete to complete the concrete




   834
       Deposition of Ivette Gualdron, Doc. 143 at 24:4–10, Doc. 144 at 39:18–25, 40:1–6, Doc. 146 at 61:6–8, Doc. 147
   at 94:5–10.
   835
       Deposition of Ivette Gualdron, Doc. 142 at 6:24–25, 7:1–4.
   836
       Deposition of Ivette Gualdron, Doc. 143 at 26:3–8.
   837
       Testimony of David Boland, Doc. 232 at 175:12–20.
   838
       Id. at 174:22–25, 175:1–11.
   839
       Id. at 170:6–13.

                                                         117
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 118 of 192 PageID 44922




   scope of the 2.2 Project Subcontract Agreement. 840 Notwithstanding its termination of the 2.2

   Project Subcontract Agreement due to purported delays to the completion of the work, FEDCON

   did not enter into a subcontract with Bo-Mac to perform the pile driving work until July 20,

   2016. 841 According to David Boland, Kirkland did not start work until late-August of 2016. 842 In

   selecting Bo-Mac as the completion pile driving subcontractor, FEDCON bypassed selecting

   Target Construction, which would have saved FEDCON money as a result of Target being willing

   to factor in a pay-down of its existing settlement agreement with David Boland, Inc., which

   involved David Boland, Inc.’s purchase of a judgment against Target and use of that judgment to

   avoid liability for claims of Target on a previous Corps project. 843 FEDCON did not enter into the

   subcontract with Anders until October 27, 2016. 844

           302.       Paragraph 11.B of the 2.2 Project Subcontract Agreement provided, in relevant

   part: “[FEDCON] shall have the right to terminate this Subcontract Agreement, by written notice,

   without the Subcontractor being at fault, for any cause or for its own convenience, and require the

   Subcontractor to immediately stop work.” 845 This same provision was also in the respective

   subcontract agreements of Kirkland, Bo-Mac, and Anders. 846 As a result of these termination for

   convenience provisions, David Boland claimed that, if F&D had approached FEDCON,

   terminating these respective subcontract agreements would have been “no problem at all” and

   “there would have been no cost.” 847 However, Mr. Boland admitted that he never wrote a letter to

   F&D to advise the surety of FEDCON’s intention to enter into the subcontract agreements with


   840
       Doc. 219-788 at 1.
   841
       Doc. 219-787 at 1.
   842
       Testimony of David Boland, Doc. 233 at 175:15–17.
   843
       See (Doc. 216-174 at 1); Testimony of David Boland, Doc. 232 at 197:3–25, 198:1–25, 199:1–25, 200:1–25, 201:1–
   25, 202:1–20.
   844
       Doc. 219-786 at 1.
   845
       Doc. 216-116 at 6.
   846
       Docs. 219-788 at 6; 219-787 at 6; 219-786 at 219-786 at 6.
   847
       Testimony of David Boland, Doc. 175 at 11–22.

                                                         118
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 119 of 192 PageID 44923




   the replacement subcontractors. 848

           303.       On or about June 21, 2016, F&D’s consultant, Lin Heath, visited the 2.2 Project

   as part of F&D’s investigation. 849 Mr. Heath also took photos during his visit. 850 With respect to

   the completed portions of GLF’s work, Mr. Heath did not observe anything that was problematic

   or otherwise out of the ordinary. 851 Mr. Heath had been provided with a copy of the Revised

   Terracon Report and, in the course of his observations of work front two in the area of the pipe

   bridges and the Chevron plant, he did not observe any work that had been performed in accordance

   with the Revised Terracon Report. 852 Mr. Heath’s observations of the work that was being

   performed by GLF on the 1.2a Project led him to believe that the project looked like an operation

   where “people knew what they were doing.” 853 Mr. Junkin also attended the June 21, 2016 site

   visit, and, based on his observations, he would not have given his approval or recommendation to

   GLF to recommence the work on the work platform at Monolith 076 through Monolith 078. 854

           304.       Ivette Gualdron testified that FEDCON’s filing of the state court lawsuit resulted

   in F&D’s inability to conduct its investigation “as [it] normally would.” 855 Given the lawsuit’s

   filing, “any communication would have been through counsel.” 856 As an example of F&D’s

   hampered ability to investigate, Ms. Gualdron, who also attended the site visit, testified that F&D

   was instructed by FEDCON’s counsel not to speak with any FEDCON personnel as part of F&D’s

   site visit.857 Ms. Gualdron also emphasized that F&D’s investigation “took a different course,” but


   848
       Id. at 175:23–25, 176:1–8.
   849
       Testimony of Lin Heath, Doc. 240 at 9:16–22, 10:5–7; Deposition of Ivette Gualdron, Doc. 143 at 17:1–9, 21:17–
   18.
   850
       Testimony of Lin Heath, Doc. 240 at 11:14–16.
   851
       Id. at 15:5–14.
   852
       Id. at 11:24–25, 12:1–25, 13:1–25, 14:1–4.
   853
       Id. at 17:20–24.
   854
       Testimony of William Junkin, Doc. 239 at 197:17–25.
   855
       Deposition of Ivette Gualdron, Doc. 143 at 18:22–25, 19:1–4.
   856
       Id. at 21:7–8.
   857
       Id. at 19:5–25, 20:1–21.

                                                         119
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 120 of 192 PageID 44924




   did not conclude, following FEDCON’s filing of the state court lawsuit. 858 F&D would not have

   conducted the site visit if it had decided to end the investigation. 859 Rather, after learning of the

   state court lawsuit on June 15, 2016, F&D asked for the site visit on June 16, 2016, and the site

   visit occurred on June 21, 2016. 860 F&D had communicated with GLF regarding the availability

   of GLF’s personnel for a site visit before learning of the state court lawsuit. 861

           305.       Following the June 21, 2016 site visit, F&D held a meeting with GLF and

   continued communications with GLF regarding its position and defenses. 862 In mid-August, F&D

   learned that some of the bonded work was proceeding, when GLF informed F&D that replacement

   contractors were mobilizing. 863 When asked whether she made any effort in the period of time

   between the site visit and mid-August, either personally or through counsel, to contact FEDCON

   to discuss the merits of the termination, Ms. Gualdron emphasized that “everybody was very

   engrossed in all of the procedural wrangling going on [regarding] where the litigation would

   proceed . . . it took the focus on everyone because there were filings in Florida and filings” in

   Louisiana. 864 There were efforts to “sort[] out” these issues so that other issues, such as discovery

   and conferral, could proceed. 865

           306.       Once F&D learned in August of 2016 that FEDCON had hired replacement

   subcontractors without providing any notice to F&D, it became clear, from F&D’s perspective,

   that FEDCON was depriving F&D of its rights to be able to elect a remedy under the bond and

   evaluate options under the bond. 866


   858
       Id. at 21:1–25, 22:1–2.
   859
       Id.
   860
       Id.
   861
       Id.
   862
       Id. at 22:7–19.
   863
       Id. at 22:21–25.
   864
       Id. at 23:1–16.
   865
       Id.
   866
       Deposition of Ivette Gualdron, Doc. 145 at 59:7–22.

                                                             120
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 121 of 192 PageID 44925




           307.       F&D’s investigation into whether FEDCON’s termination of GLF constituted a

   valid termination was ongoing as of Ms. Gualdron’s departure from surety claims counsel position

   on August 1, 2017. 867

           308.       If F&D had been permitted to complete its investigation and had either tendered

   a completion contractor or undertaken completion of the work, FEDCON would not have incurred

   any additional costs beyond payment of the remaining subcontract balance to complete the

   work. 868 F&D could have opted to utilize GLF to complete the performance of the work. 869

   FEDCON never notified F&D that it had entered into subcontracts with Kirkland Concrete, Bo-

   Mac Contractors, or any of the other replacement subcontractors. 870 Bo-Mac, the replacement pile

   driving subcontractor, was permitted to drive pile without the TFP in place, whereas, when GLF

   worked on the 2.2 Project, degrading could not occur prior to the TFP being in place beyond the

   stated 500 feet. 871

           K. Project Schedule and Delay Damages Against GLF

                     i. Introduction

           309.       FEDCON asserts delay damage claims against GLF and F&D, seeking to recover

   its extended field office overhead and other delay related costs and expenses due to delays

   allegedly caused by GLF in the performance of its work on both projects. FEDCON asserts that

   GLF delayed the 2.2 Project for a total of 252 days and the 1.2a Project for a total of 142 days. 872

           310.       It is undisputed that FEDCON maintained two separate schedules for each project:

   (1) a “project schedule,” which was also referred to as “early completion schedules,” as amended;



   867
       Deposition of Ivette Gualdron, Doc. 144 at 37:5–17, 40:24–25, 41:1–8.
   868
       Testimony of David Boland, Doc. 233 at 174:5–12.
   869
       Id. at 174:22–25, 175:1.
   870
       Id. at 175:23–25, 176:1–13.
   871
       Testimony of Alonzo Harrison, Doc. 238 at 58:15–25, 59:1–9.
   872
       Testimony of Angela Sist, Doc. 235 at 148:5–19.

                                                          121
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 122 of 192 PageID 44926




   and (2) the schedule approved by the Corps. The schedules were identical, except that the former

   did not include the forecasted adverse weather days that were included in the latter. 873

           311.       FEDCON bases its delay damages claims on schedules that included earlier

   completion dates for GLF’s scope of work and the projects overall, rather than the dates included

   in the approved schedules between FEDCON and the Corps. These schedules were referred to as

   “early completion schedules.” 874 FEDCON’s delay claims against GLF and F&D rely upon the

   analyses of the early completion schedules performed by Dr. Angela Sist, who offered expert

   testimony on behalf of FEDCON. Dr. Sist testified that, in her twenty-four years of performing

   schedule analyses, she has analyzed hundreds, if not thousands, of schedules, many of which have

   included delay claims by contractors and subcontractors. 875 However, on only one prior

   occasion—a project in Trinidad—did Dr. Sist analyze, for purposes of assessing delays against a

   subcontractor, a schedule between a subcontractor and a contractor that contained an earlier

   completion date for the subcontractor’s work than the approved schedule between the contractor

   and the owner for the full contract duration. 876 This constituted a “unique circumstance” for Dr.

   Sist.877 In every other instance in which Dr. Sist analyzed delays using early completion schedules,

   the same completion schedule existed between the contractor and the owner and the contractor and

   the subcontractor. 878

           312.       Patrick Brannon, P.E., served as GLF’s expert witness regarding the delay issues

   and claims. After reviewing all of the different versions of the schedules prepared by FEDCON,

   (i.e., S-schedules, G-schedules, etc.), Mr. Brannon opined that, based on his thirty years as a



   873
       Testimony of Craig Hildebrandt, Doc. 233 at 228:14–17.
   874
       Testimony of Angela Sist, Doc. 235 at 155:14–20.
   875
       Id. at 156:25, 157:1–4.
   876
       Id. at 157:5–14.
   877
       Id. at 157:13–14.
   878
       Id. at 157:20–25, 158:1–8.

                                                         122
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 123 of 192 PageID 44927




   consultant and his prior work, using two separate schedules on each project is “extremely unusual

   and problematic.” 879 Mr. Brannon also testified that, in addition to this practice not being

   customary, he did not know of any legitimate scheduling consultant or party familiar with

   construction who would condone such a situation. 880 Mr. Brannon further opined that the approved

   schedules between FEDCON and the Corps, which were used to measure the costs on the projects,

   measure the performance by the contractor on the projects, and address time extensions on the

   projects, are the schedules that should be used to evaluate any delay attributable to GLF’s

   performance on the projects. 881

                   ii. Lack of a Project Schedule Upon Execution

           313.      GLF initially received the bid documents, which consisted of the specifications

   and the plans, to use in preparing its estimate of costs and bid, which GLF would submit to

   FEDCON for each project. 882 Each prime contract provided a number of “monthly anticipated

   adverse weather delay work days” based on a five-day work week, which served as the “base line

   for monthly weather time evaluations,” as well as the procedure for determining time extensions

   for “unusually severe weather” in accordance with Section 00700 Contract Clause, entitled

   “DEFAULT (FIXED-PRICE CONSTRUCTION) (FAR 52.249-10). 883 Although the 1.2a Project

   and the 2.2 Project were adjacent to each other, the number of weather days for each project, as

   provided for in the prime contracts, differed. 884 Both the 2.2 Project Subcontract Agreement and

   the 1.2a Project Subcontract Agreement referenced the “Prime Contract completion date” and a




   879
       Testimony of Patrick Brannon, Doc. 242 at 159:14–23.
   880
       Id.
   881
       See Testimony of Patrick Brannon, Doc. 243 at 20:15–25, 21:1–3.
   882
       See Testimony of Ken Yerk, Doc. 237 at 8:9–16.
   883
       Docs. 216-10 at 17; 216-49 at 11.
   884
       Id.; Testimony of David Boland, Doc. 232 at 107:1–16; Testimony of Patrick Brannon, Doc. 243 at 126:19–25,
   127:1–6.

                                                       123
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 124 of 192 PageID 44928




   “Project Schedule” in Paragraph 7.A. 885 Each subcontract agreement also included a section

   entitled “Progress of the Work” in Paragraph 6. 886 Additionally, Exhibit D to each subcontract

   agreement provided, in relevant part, that the “Project Schedule” represented “the Contractor’s

   plan for controlling the performance of the work” and that it was developed to benefit all parties

   involved in the respective project by ensuring completion of the work “at the earliest possible time

   that is consistent with the orderly and efficient manner of construction.” 887

           314.      Neither the 1.2a Project Subcontract Agreement nor the 2.2 Project Subcontract

   Agreement had specific schedules attached thereto or referenced therein. 888 Indeed, at the time

   GLF entered into the subcontract agreements with FEDCON, there was not a developed schedule

   that had been reviewed or approved. 889 Craig Hildebrandt claimed that this practice is “very

   common” in Corps construction projects because the Corps has “very stringent requirements

   relative to the level of detail in their schedules.” 890 Consequently, development of the schedule

   “takes a significant period of time” which “generally exceeds the time allowed to issue initial

   subcontracts.” 891

           315.      Significantly, David Boland testified that he was unaware of any document in

   which, prior to the execution of the subcontract agreements, FEDCON communicated to GLF any

   intention on FEDCON’s behalf to finish these projects early. 892 Likewise, Ken Yerk testified that

   there were never any communications to him from representatives of FEDCON regarding any




   885
       Docs. 216-116 at 4; 216-132 at 4.
   886
       Docs. 216-116 at 3; 216-132 at 3.
   887
       Docs. 216-117 at 8; 216-133 at 6.
   888
       Testimony of Joseph Beaird, Doc. 238 at 180:23–25, 181:1–6; 233 at 65:11–25; Testimony of Angela Sist, Doc.
   235 at 164:1–9; Testimony of Jason Whitworth, Doc. 234 at 160:15–25, 161:1–2.
   889
       Testimony of Angela Sist, Doc. 235 at 163:13–25, 164:1–9.
   890
       Testimony of Craig Hildebrandt, Doc. 233 at 210:10–19.
   891
       Id.
   892
       Testimony of David Boland, Doc. 233 at 67:15–25, 68:1–3.

                                                        124
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 125 of 192 PageID 44929




   intention on FEDCON’s behalf to complete either project early. 893 Additionally, neither the 2.2

   Project Subcontract Agreement nor the 1.2a Project Subcontract Agreement contained specific

   production rates for GLF. 894

           316.       HDB did not originally know that an early completion schedule existed and

   learned about it only later. 895 FEDCON did not provide this project schedule to HDB, despite

   several requests. 896 Ultimately, GLF provided a copy of the schedule to HDB. 897 FEDCON created

   the project schedules, which reflected early completion dates for the 2.2 Project and the 1.2a

   Project, after the execution of the 2.2 Project Subcontract Agreement and the 1.2a Project

   Subcontract Agreement. 898

                   iii. FEDCON’s Submission of the Schedule to the Corps

           317.       The Contract Documents between FEDCON and the Corps for each project

   required FEDCON to submit a schedule to the Corps for approval. 899 The General Provisions of

   each prime contract set forth a specific number of adverse weather days for each calendar month

   that were to be included in the approved schedule between FEDCON and the Corps.900

   Notwithstanding the language of Section 01100, which is the “General Provisions” section of the

   prime contracts between FEDCON and the Corps, and the testimony of Mr. Whitworth, Craig

   Hildebrandt refused to acknowledge that Section 01100 required a specific number of adverse

   weather days to be included in the schedule. 901 Based upon FEDCON’s early completion

   schedules, the general conditions clause that was included in the budgets included less than the


   893
       Testimony of Ken Yerk, Doc. 237 at 12:17–23.
   894
       Testimony of Rick Batdorf, Doc. 235 at 95:15–18; Doc. 219-887 at 1.
   895
       Testimony of Alonzo Harrison, Doc. 238 at 62:25, 63:1–5.
   896
       Id. at 63:6–22.
   897
       Id. at 63:15–22.
   898
       Testimony of David Boland, Doc. 233 at 396:6–15.
   899
       See id. at 62:7–12.
   900
       Testimony of Jason Whitworth, Doc. 234 at 174:9–20.
   901
       Testimony of Craig Hildebrandt, Doc. 234 at 220:14–20.

                                                          125
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 126 of 192 PageID 44930




   full number of contract days that were set forth in the Contract Documents. 902 Indeed, based on

   assumptions that FEDCON made in preparing its pre-bid schedule without seeking clarification

   from the Corps, FEDCON included fewer days, and therefore a lesser number of general condition

   costs, in the bids that were submitted to the Corps on both projects. 903 Again, there was not any

   information, either in the form of a schedule or any other document, communicated by FEDCON

   to GLF regarding FEDCON’s intention to complete these projects early. 904

           318.      The Corps construed Section 01100 as requiring the inclusion of a specific number

   of adverse weather days each month in the schedules prepared and submitted by FEDCON. 905

   However, pursuant to Mr. Hildebrandt’s analysis, the initial schedule that FEDCON prepared for

   each project, which FEDCON submitted to the Corps, did not include all of the adverse weather

   days. 906 Instead, FEDCON utilized “what [it had] estimated would be adverse weather days.”907

   These initial schedules reflect a completion date earlier than the completion date for the work

   included in the Contract Documents for each project.

           319.      FEDCON submitted the early completion schedules for each project to the Corps,

   which rejected each schedule. 908 The Corps directed FEDCON to prepare and submit new

   schedules that included the entirety of the contract time, which meant including all of the adverse

   weather days included in Section 01100 for each project. 909 FEDCON subsequently prepared and

   submitted new schedules to the Corps, which included the same end dates as those in the project




   902
       Docs. 216-10 at 17; 216-49 at 11; Testimony of Jason Whitworth, Doc. 234 at 162:21–25, 163:1–2.
   903
       Testimony of Craig Hildebrandt, Doc. 234 at 677:6–21.
   904
       Testimony of David Boland, Doc. 233 at 67:15–21.
   905
       Testimony of Craig Hildebrandt, Doc. 234 at 220:14–25, 221:1–2.
   906
       Id. at 220:21–25, 221:1–5.
   907
       Id. at 221:3–5.
   908
       Testimony of David Boland, Doc. 233 at 68:4–7; Testimony of Jason Whitworth, Doc. 234 at 120:6–10.
   909
       Testimony of David Boland, Doc. 233 at 68:7–19.

                                                        126
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 127 of 192 PageID 44931




   specifications. 910 The Corps approved these schedules. 911

           320.      However, as a result of including a reduced amount of general conditions costs in

   its budget based upon its use of fewer days than the number of days required by the bid documents,

   in order for FEDCON to meet its budget, it had to complete the work on each project in some

   lesser number of days than the full number of contract days. 912 If FEDCON was then required to

   remain on the projects, either by contract or circumstances, for the full number of contract days, it

   would end up having a cost overrun on its general conditions costs. 913

           321.      The schedules submitted to, and approved by, the Corps for each project included

   a prime contract completion date, as measured by activity on the final day of the duration of the

   project. 914 The approved schedules submitted by FEDCON to the Corps were updated monthly.915

   For update purposes, if there was a delay because of an event that would become the subject of a

   contract modification, the prime contract completion date would not change until a contract

   modification was issued. 916 The prime contract completion date was updated during the course of

   the projects. 917 There is no document between FEDCON and the Corps for either project that

   reflects that an act or omission of GLF delayed the prime contract completion date. 918

           322.      Thus, while the schedules that were submitted to the Corps included all the

   adverse weather days that were outlined in the specifications, FEDCON also prepared project

   schedules, which FEDCON used to run the projects, that excluded all adverse weather days from




   910
       Testimony of Jason Whitworth, Doc. 234 at 120:16–19.
   911
       Id. at 120:20–21.
   912
       See Testimony of Jason Whitworth, Doc. 234 at 162:21–25, 163:1–11.
   913
       Id. at 163:12–17.
   914
       Testimony of David Boland, Doc. 233 at 68:20–25, 69:1–14.
   915
       Id. at 69:15–21.
   916
       Id. at 70:3–23.
   917
       Id. at 69:22–25, 70:1–2.
   918
       Id. at 75:5–10.

                                                        127
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 128 of 192 PageID 44932




   the calendar. 919

           323.        After issuance of the early completion schedules for both projects, FEDCON used

   two separate schedules for each project: the approved schedule between FEDCON and the Corps

   and the early completion schedules. 920 GLF did not agree to use this dual schedule setup, in which

   FEDCON used an early completion schedule with GLF and the approved schedule with the Corps

   that included all contract time. 921

           324.        On March 31, 2014, Jason Whitworth sent to GLF the “schedule” for the 2.2

   Project, as updated through March 1, 2014. 922 Whitworth advised that the schedule did not

   “account for the restricted area in Chevron,” which FEDCON intended to include on the next

   update. 923

           325.        On April 15, 2014, FEDCON furnished GLF and HDB with the initial schedule

   for the 1.2a Project, stating: “The attached PDF represents our baseline schedule as presented to

   the [Corps] for the [1.2a Project] organized by Responsibility then early start. Contractually

   stipulated Anticipated Weather Days have been excluded for purposes of planning the work.” 924

   Thus, FEDCON provided GLF with the schedule that had been provided to the Corps, except

   anticipated weather days were omitted “for purposes of planning the work.”

           326.        On May 8, 2014, GLF requested the approved schedules for both projects from

   FEDCON because GLF needed the schedules to plan its work and implement its processes for

   installing the work. 925 GLF clarified that it sought “expanded versions”—the full versions—of the

   project schedules that were submitted to, and approved by, the Corps, including any updates for


   919
       Testimony of Jason Whitworth, Doc. 234 at 121:1–8.
   920
       Testimony of Angela Sist, Doc. 235 at 179:11–19.
   921
       Testimony of Ken Yerk, Doc. 237 at 23:7–13.
   922
       Doc. 220-130 at 1.
   923
       Id.
   924
       Doc. 219-735 at 1.
   925
       Doc. 219-868 at 1; Testimony of Lorenzo Ellis, Doc. 241 at 11:15–25, 12:1–2.

                                                          128
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 129 of 192 PageID 44933




   review. 926 In its request, GLF also asked FEDCON to “provide a record of any weather days,

   holidays and time extensions granted by the [Corps] from the first chargeable contract day

   thr[ough] April 30, 2014.” 927 GLF advised FEDCON to “include GLF monthly on

   weather/holidays granted (out of the days already accounted for in the Contract or any additional

   days) for the previous months [sic] work so that we can track the schedule for our work as it

   progresses.” 928

           327.       On May 21, 2014, FEDCON furnished GLF with the baseline schedule for the 2.2

   Project, advising that the schedule had been updated through April 30, 2014. 929 FEDCON again

   stated that “the version attached is an exact replica of the progress schedule submitted to the

   [Corps], with the only exception being that there are no anticipated weather days included in the

   work day calendar.” 930

           328.       In each case, these schedules were sent to GLF months after the parties executed

   the 1.2a Project Subcontract Agreement and the 2.2 Project Subcontract Agreement. Thus, the

   early completion schedules upon which FEDCON presently relies as the basis for its delay claims

   did not exist at the time of the execution of the subcontracts. 931

                    iv. FEDCON’s July 28, 2014 Letter and Subsequent Correspondence

           329.       On July 15, 2014, GLF requested “a copy of the approved Project Schedule which

   specifies the Time of Performance as referenced within” Paragraphs 1.A and 7.A of the 1.2a

   Project Subcontract Agreement and the 2.2 Project Subcontract Agreement. 932

           330.       FEDCON responded to this request on July 28, 2014, wherein FEDCON


   926
       Doc. 219-868 at 1; Testimony of Lorenzo Ellis, Doc. 241 at 12:3–14.
   927
       Doc. 219-868 at 1.
   928
       Id.
   929
       Doc. 216-313 at 1.
   930
       Id.
   931
       Testimony of David Boland, Doc. 233 at 59:23–25, 60:1–5.
   932
       Doc 216-320 at 2.

                                                          129
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 130 of 192 PageID 44934




   explained its basis for using two schedules. 933 Significantly, FEDCON averred that it had analyzed

   the “expected weather based on historical weather data and actual exposure on adjacent projects”

   before submitting the bids for the 1.2a Project and the 2.2 Project, which resulted in FEDCON

   determining that the “reasonably anticipated weather” would allow FEDCON to “complete the

   projects early,” which FEDCON represented in the general conditions that it included in its bids.934

   FEDCON admitted that, after the Corps’ initial rejection of FEDCON’s proposed schedule, in

   which the Corps demanded the “full number of days in the schedule, FEDCON re-submitted the

   schedule to “attain approval” from the Corps. 935 However, FEDCON claimed that, before re-

   submitting this schedule, FEDCON “met with GLF’s management, Joe Beaird and other

   management at Fedcon’s office and explained an approach that would enable Fedcon to obtain

   approval of the schedule from the [Corps] (which would enable Fedcon to receive and make

   payment to GLF but retain the teams [sic] plan for early completion.” 936

           331.       According to FEDCON, this plan involved “revising the calendar in the schedule

   to include all days reflected in Specification Section 01100, which without any significant changes

   to the logic, reflected utilization of the entire prime contract duration.” 937 Critically, FEDCON

   acknowledged that this plan did not represent FEDCON’s plan, but instead “would be used for

   [Corps] submission only” and the schedule “would then be revised to remove all weather days

   (from the calendar),” which would represent “the schedule that the project would be worked to

   and evaluated against.” 938 For each update, the “actual progress for the month would be compared

   to the planned progress” and any delay to the “forecast completion” would result in “full credit”



   933
       Doc. 216-161 at 1–2.
   934
       Id. at 1.
   935
       Id.
   936
       Id.
   937
       Id.
   938
       Id. at 1–2.

                                                   130
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 131 of 192 PageID 44935




   being provided for “all holidays lost to weather or high water events.” 939 FEDCON represented

   that GLF concurred with this approach and FEDCON accordingly moved forward. 940

           332.       Craig Hildebrandt testified that FEDCON decided to use two different schedules,

   rather than using one schedule that included the number of weather days in accordance with the

   Section 01100 specifications, because FEDCON did not believe that the Section 01100

   specifications “accurately reflected the planned performance of the work.” 941 According to

   FEDCON, the number of anticipated weather days, once incorporated into the schedule, would

   produce few available work days in certain months, which FEDCON deemed “completely

   unreasonable.” 942 Additionally, FEDCON determined that including a schedule without any

   included weather days would enable FEDCON to “track the actual weather days” and add them

   into the schedule. 943 Jason Whitworth testified that, in his experience, “often you’re awarded a job,

   and you have to immediately start buying out the project so that subcontractors can begin to do

   their submittal process.” 944 According to Whitworth, the development of the schedule regularly

   follows the issuance of subcontracts and is often tied to payment. 945

           333.       Ken Yerk testified that the July 28, 2014 letter from FEDCON, which was

   addressed to him, constituted the first instance in which he learned about the purported meeting

   between GLF and FEDCON or discussion regarding two schedules. 946 As previously mentioned,

   he testified that there were never any communications to him from representatives of FEDCON

   regarding any intention on FEDCON’s behalf to complete either project early. On the other hand,



   939
       Id. at 2.
   940
       Id.
   941
       Testimony of Craig Hildebrandt, Doc. 233 at 217:15–25, 218:1–3.
   942
       Id.
   943
       Testimony of Jason Whitworth, Doc. 234 at 121:18–25, 122:1.
   944
       Id. at 202:18–25, 203:1–4.
   945
       Id. at 203:5–25, 204:1–6.
   946
       Testimony of Ken Yerk, Doc. 237 at 30:2–5.

                                                         131
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 132 of 192 PageID 44936




   David Boland testified that he and Jason Whitworth attended a meeting with Ken Yerk and Joseph

   Beaird of GLF in February of 2014, in which GLF and FEDCON personnel discussed submitting

   to the Corps the same schedule that had been disapproved, except utilizing the full number of days

   reflected in Section 1100, and using that schedule, except without the forecasted adverse weather

   days, to manage the project. 947 Jason Whitworth likewise testified that FEDCON advised of its

   intention to utilize a schedule with no weather during this meeting.948 Both David Boland and

   Jason Whitworth testified that GLF did not object to this approach. 949

           334.      Joseph Beaird testified that, while it was possible that he attended such a meeting,

   he could not recall the details of the meeting referenced in the letter, and he knew there were

   discussions at one time about resubmitting the schedule for the Corps’ approval. 950 Beaird also

   contended that FEDCON did not seek GLF’s agreement, but instead merely advised GLF of the

   course of action it had taken. 951 He could not recall whether or not he expressed disagreement with

   an early completion schedule. 952

           335.      According to Jeff Falati, the baseline schedule is required for the project and the

   contractor may decide to pursue the project in a different manner as the project progresses,

   depending on the project’s complexities or changes thereto, but “discussions between the

   contractor and the [Corps] should occur” as far as alterations in duration. 953

           336.      On August 12, 2014, GLF responded to FEDCON’s July 28, 2014 letter, in which

   GLF: (1) advised that the subcontract agreement did not contain any referenced schedule other

   than the “Project Schedule”; (2) denied the communications mentioned in FEDCON’s letter and


   947
       Testimony of David Boland, Doc. 233 at 220:11–24.
   948
       Testimony of Jason Whitworth, Doc. 234 at 123:20–25, 124:1–7.
   949
       Testimony of David Boland, Doc. 233 at 220:25, 221:1; Testimony of Jason Whitworth, Doc. 234 at 124:13–15.
   950
       Testimony of Joseph Beaird, Doc. 239 at 20:12–18, 22:4–10.
   951
       Id. at 26:3–11.
   952
       Id. at 25:15–25, 26:1–2.
   953
       Testimony of Jeff Falati, Doc. 235 at 222:24–25, 223:1–20.

                                                         132
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 133 of 192 PageID 44937




   rejected any assertion regarding GLF’s agreement to a schedule other than the Project Schedule,

   as referred to in the subcontract agreement; (3) asserted that, if a change regarding scheduling had

   occurred as FEDCON asserted, then such a change would have to be documented in the form of a

   change order or contract addendum since it would change the terms and conditions of the

   subcontract agreement; and (iv) opined that FEDCON was keeping the intended purpose of a

   second schedule a secret from GLF and likely the Corps, as well. 954

           337.       GLF wrote several additional letters to FEDCON during the course of both

   projects, in which GLF objected to FEDCON’s use of the early completion schedules, maintained

   that the schedule approved by the Corps constituted the only project schedule, or both. 955 At no

   point following the February meeting mentioned above or upon receiving any of the early

   completion schedules did GLF receive a change order or contract addendum that changes the terms

   and conditions of the subcontract in relation to an early completion schedule. 956

           338.       GLF’s production was impacted throughout the projects by the conditions of both

   the temporary access roads and the work platform. Beaird reiterated that there were days when the

   access roads were shut down or otherwise impassible. 957 Additionally, deliveries of materials using

   muddy and rutted access roads and workers standing up to their ankles in mud on the work

   platforms cause both inefficiencies and delays to the work. 958

           339.       FEDCON received extensions of time from the Corps on both projects such that

   the projects were completed within the revised schedules and revised prime contract completion

   dates. 959 Through contract modifications, time was awarded to FEDCON for adverse weather and



   954
       Doc. 219-750 at 1–2.
   955
       Docs. 219-954 at 1–2; 219-955 at 1–2; 219-882 at 1–3; 219-891 at 2; 219-959 at 1–2; 216-309 at 3–4.
   956
       Testimony of Joseph Beaird, Doc. 239 at 63:14–20.
   957
       Testimony of Joseph Beaird, Doc. 238 at 194:21–24.
   958
       Id. at 194:21–24, 195:1–10.
   959
       Testimony of David Boland, Doc. 233 at 71:5–10.

                                                         133
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 134 of 192 PageID 44938




   high river over what was included in the Contract Documents. 960

           340.       There were periods of time on both projects when the Mississippi River rose to a

   certain elevation such that a high river restriction went into effect, such that no work could be

   performed. 961 During these periods, FEDCON received time extensions from the Corps. 962 The

   number of days that these projects were impacted by the high river restrictions exceeds the number

   of days that FEDCON included in its pre-bid analysis for high river restriction, upon which the

   early completion schedules were based. 963 Pursuant to the prime contracts, FEDCON received

   non-compensable days of time extension from the Corps for high river days when no work could

   be performed, thus impacting the critical path. 964

                    v. Dr. Sist’s Analysis

           341.       To provide a general overview of her analysis, Dr. Sist used the early completion

   schedules as the basis for her delay analysis because these schedules “were disseminated

   throughout the course of the project on a regular basis for the purposes of planning and tracking

   the work.” 965 Dr. Sist opined that FEDCON’s decision to use the early completion schedules to

   manage the projects was reasonable because these schedules were “the only schedule[s] that w[ere]

   used to plan and manage” the projects. 966 Dr. Sist explained that she examined these schedules,

   utilizing the schedules as the “plan” for each project, and compared that plan to how the work was

   accomplished. 967 She used these schedules to examine the course of the project, day-by-day, to

   determine the cause of the delays to the “critical path.” 968 The “critical path method” of scheduling


   960
       Id. at 71:5–21.
   961
       Id. at 72:16–19.
   962
       Id. at 72:20–22.
   963
       Id. at 233 at 72:23–25, 73:1–5; Testimony of Craig Hildebrandt, Doc. 234 at 241:5–9.
   964
       Testimony of David Boland, Doc. 233 at 73:6–15.
   965
       Testimony of Angela Sist, Doc. 235 at 126:17–24, 127:1–5.
   966
       Id. at 128:12–17.
   967
       Id. at 114:1–7.
   968
       Id. at 114:8–13.

                                                          134
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 135 of 192 PageID 44939




   is a method of linking together all of the activities to be performed on a project so that one may

   determine the path that drives the end of the project. 969 Once Dr. Sist determined the cause of

   delays, which she defined as “activities that were not performed as planned,” she conducted further

   research to determine who was responsible for the delay or, if there was an improvement, the

   improvement. 970 Dr. Sist utilized the same methodology for both projects. 971

           342.       The Court finds credible Mr. Brannon’s testimony and analysis regarding the

   flaws in Dr. Sist’s analysis. Mr. Brannon identified several fundamental issues with Dr. Sist’s

   analysis. 972 First, he opined that Dr. Sist erred in using the early completion schedules for her

   analysis, rather than schedules submitted to the Corps. 973 He opined that the schedules submitted

   to the Corps—the schedules used to measure costs and performance on the projects by the Corps

   and FEDCON and the schedules that both entities utilized to address extensions of contract time—

   were the proper schedules to use for the analysis.974 As such, he claimed that Dr. Sist did not rely

   upon the analysis of the project schedule that the Corps and FEDCON used to manage the

   project. 975 Additionally, Dr. Sist did not reconcile her liability analysis with the position taken by

   FEDCON over the course of the projects regarding the causes of the delays. 976 Relatedly, Dr. Sist

   also failed to reconcile the analysis with all time extensions granted on the project, including

   extensions granted to FEDCON by the Corps. 977 The final fundamental flaw identified by Mr.

   Brannon was Dr. Sist’s addition of weather that had not yet occurred. 978



   969
       Id. at 105:7–16.
   970
       Id. at 114:14–20.
   971
       Id. at 146:17–19.
   972
       Testimony of Patrick Brannon, Doc. 243 at 51:24–25, 52:1–2.
   973
       Id. at 52:2–17.
   974
       Id. at 20:15–25, 21:1–4.
   975
       Id. at 52:14–17.
   976
       Id. at 52:18–25
   977
       Id. at 53:22–25, 54:1, 57:11–22.
   978
       Id. at 65:18–25, 66:1–25, 67:1–12, 68:1–7.

                                                         135
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 136 of 192 PageID 44940




           343.       The “follow-on weather days” included in Dr. Sist’s analyses of delays being

   attributable to GLF, and for which FEDCON is seeking damages from GLF, are 122 days for the

   2.2 Project and 92 days for the 1.2a Project. 979 These “follow on weather days” constitute either

   adverse weather days or high river days for which FEDCON received non-compensable days of

   time extension from the Corps, pursuant to the terms of the prime contracts. 980 In regard to the

   “observational method” performed by Dr. Sist, Mr. Brannon testified that he has never seen anyone

   perform this type of analysis before. 981 Mr. Brannon further testified that, in her analysis for the

   2.2 Project, Dr. Sist actually assessed 116 days to GLF, but, in his belief, inadvertently added an

   additional six days attributed to FEDCON, thereby producing the 122 days for the 2.2 Project. 982

   Mr. Brannon was unaware of any treatise or publication that supports the second component of

   Dr. Sist’s analysis, whereby the 116-day delay on the 2.2 Project that Dr. Sist assessed to GLF

   became a 252-day delay. 983

           344.       A portion of FEDCON’s claim based upon follow-on weather days for the 2.2

   Project includes the computation of a 41-day delay in late 2015 and early 2016 stemming from a

   4-day delay in May 2014. 984 Mr. Brannon testified that he has never seen anyone perform this type

   of analysis and knows of no basis in the relevant literature to make such a hypothetical analysis of

   events that nobody knows are going to happen one and one-half years into the future. 985 Brannon

   testified that this analysis, upon which FEDCON relies to bring its delay claim for the 2.2 Project

   against GLF, is “flawed” and renders the claim “untenable.” 986



   979
       Testimony of Angela Sist, Doc. 235 at 161:6–25, 162:1–17.
   980
       Id.
   981
       Testimony of Patrick Brannon, Doc. 243 at 50:16–25, 51:1–23.
   982
       Id. at 63:13–25, 64:1–25.
   983
       Id.
   984
       Id. at 67:2–25, 68:1–7.
   985
       Id. at 68:8–14.
   986
       Id. at 68:15–18.

                                                         136
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 137 of 192 PageID 44941




           345.      FEDCON’s removal of all of the weather days from the early completion

   schedules, as mentioned above, deprived GLF of additional days to perform its work, i.e., “float,”

   when the actual number of weather days was less than the number of weather days that the Corps

   required FEDCON to include in the approved schedules. 987 In Dr. Sist’s analysis, GLF did not

   receive the benefit of the shared float in the approved schedules between FEDCON and the Corps,

   and FEDCON used the removed float to create a claim against GLF when there were no delays

   attributable to GLF. 988

           346.      In addition to time extensions for adverse weather days and time extensions due

   to high river restriction periods, FEDCON also received contract modifications resulting in

   extensions on the 2.2 Project for the differing site condition that existed at the Chevron plant. 989

           347.      As a result of FEDCON’s receipt of extensions of time from the Corps such that

   the 2.2 Project was completed within the revised prime contract completion date, no liquidated

   damages were assessed against FEDCON in regard to delay. 990

           348.      As a result of FEDCON’s receipt of extensions of time from the Corps such that

   the 1.2a Project was completed within the revised prime contract completion date, no liquidated

   damages were assessed against FEDCON in regard to delay. 991

           349.      FEDCON’s requests to the Corps for time extensions were made in good faith

   insofar as the cause or basis for the delay to the project or prime contract completion date. 992

   FEDCON never requested a time extension from the Corps in good faith wherein the provided

   reason for the request was that more time was needed because of something GLF did not do or did


   987
       Testimony of Angela Sist, Doc. 235 at 171:25, 172:1–19; Testimony of Jason Whitworth, Doc. 234 at 174:1–8,
   176:1–23, 177:15–25, 178:1–25, 179:1–5.
   988
       Testimony of Patrick Brannon, Doc. 243 at 73:6–25, 74:1–5.
   989
       Testimony of Patrick Brannon, Doc. 242 at 166:15–24.
   990
       Testimony of David Boland, Doc. 233 at 71:5–14.
   991
       Id. at 71:5–14.
   992
       Id. at 76:6–13.

                                                       137
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 138 of 192 PageID 44942




   not meet in regard to a schedule. 993 Mr. Brannon testified that there is a direct conflict between the

   positions that FEDCON has taken with the Corps during the projects insofar as the amount of the

   delay and the causation of delay and the position that FEDCON has taken as to GLF regarding

   quantification and liability for delay. 994

           L. GLF’s Preparation and Submission of its Claims to FEDCON

           350.       The parties stipulate that GLF submitted six (6) requests for equitable

   adjustment to FEDCON for alleged additional costs GLF incurred on the 2.2 Project and three

   (3) requests for equitable adjustment to FEDCON for alleged additional costs GLF incurred

   on the 1.2a Project. 995

           351.       GLF submitted its claims for the 1.2a Project to FEDCON on April 29, 2016,

   advising that, per its “previous notices” to FEDCON, it was providing FEDCON with its “claims

   for additional compensation for the additional costs that have been incurred due to impacts, actions

   and inaction” on the part of FEDCON regarding the 1.2a Project Subcontract Agreement work.996

   GLF identified its claims as the following: (1) “Failure to provide two work fronts concurrently”;

   (2) “Crane matting due to inadequate work platform construction”; (3) “Failure to provide properly

   designed and engineered access road”; and (4) “Impact of high river outside of high river

   season.” 997 As set forth above, GLF’s claims for the 1.2a Project are composed of the following:

   (1) a claim for “Deficient Design and Construction Access/Haul Road” in the amount of

   $614,487.74; 998 (2) a claim for “Deficient Design and Construction of Work Platform” in the

   amount of $772,365.22; 999 and (3) a claim for “Failure to Provide Two Work Fronts Concurrently”


   993
       Id. at 77:10–19.
   994
       Testimony of Patrick Brannon, Doc. 242 at 167:12–18.
   995
       Doc. 134 ¶¶30–31.
   996
       E.g., Doc. 218-4 at 2.
   997
       Id.
   998
       Doc. 219-1091 at 1.
   999
       Doc. 219-1092 at 1.

                                                         138
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 139 of 192 PageID 44943




   in the amount of $994,674.68. 1000

            352.       GLF also submitted many, but not all, of its claims for the 2.2 Project on April

   29, 2016, advising that, per its “previous notices” to FEDCON, it was providing FEDCON with

   its “claims for additional compensation for the additional costs that have been incurred due to

   impacts, actions and inaction” by FEDCON regarding the 2.2 Project Subcontract Agreement

   work. 1001 GLF identified its claims as the following: (1) “Failure to provide two work fronts

   concurrently”; (2) “Failure to plan and pursue low profile work”; (3) “Multiple handling of

   materials due to lack of access”; (4) “Crane matting due to inadequate work platform

   construction”; (5) “Failure to provide properly designed and engineered access road”; (6) “Impact

   of high river outside of high river season”; and (7) “Impact due to unilateral decision to change

   sheet pile material from PZ to AZ.” 1002

            353.       FEDCON had not terminated the 2.2 Project Subcontract Agreement as of April

   29, 2016, and GLF provided enclosed documentation to FEDCON in support of its claim for the

   purportedly improper termination on June 3, 2017. 1003 Further, as mentioned above, GLF

   submitted its REA for the costs associated with the AZ sheet piling materials on November 4,

   2014, and submitted its REA binder to FEDCON on November 25, 2014. 1004

            354.       GLF’s claims for the 2.2 Project include the following: (1) a claim for “Deficient

   Design and Construction of Access/Haul Road” in the amount of $768,591.49; 1005 (2) a claim for

   “Deficient Design and Construction of Work Platform” in the amount of $783,313.97; 1006 (3) a




   1000
        Doc. 219-1093 at 1.
   1001
        E.g., Doc. 219-751 at 2.
   1002
        Id.
   1003
        Doc. 218-771 at 1–2.
   1004
        Doc. 134 ¶¶55–56.
   1005
        Doc. 219-1087 at 1.
   1006
        Doc. 219-1088 at 1.

                                                     139
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 140 of 192 PageID 44944




   claim for “Failure to Provide Two Work Fronts Concurrently” in the amount of $475,618.21;1007

   (4) a claim for “Failure to Plan and Pursue Low Profile Work” in the amount of $351,402.28;1008

   (5) a claim for “Multiple Material Handling Due to Lack of Access” in the amount of

   $111,953.47; 1009 (6) a claim for “Impact Due to FEDCON Unilateral Decision to Change Sheetpile

   Section from PZ to AZ” in the amount of $469,453.06; 1010 and (7) a claim for “Cost Impact of

   Additional Demobilization Due to Improper Termination” in the amount of $375,197.30. 1011 GLF

   also seeks $118,854.78 for Application for Payment No. 34 and $880,000.00 for reimbursement

   of demobilization costs and expenses.

           355.       Lorenzo Ellis was responsible for preparing GLF’s claims, except the AZ-PZ

   sheet pile claim, for which he gathered information and reviewed. 1012 These claims were not

   reviewed by Yerk, Beaird, Howard, or Senis before they were submitted to FEDCON. 1013 Mr. Ellis

   has experience preparing claims. 1014 Regarding his methodology to determine the basis, support,

   and amount for the claims, Ellis aimed to isolate the labor, equipment and supervision as he

   analyzed costs and time. 1015 He also aimed to capture impacts related to actions or omissions by

   FEDCON, not GLF. 1016 The methodology included a review of all of GLF daily timesheets,

   foremen’s daily reports, payroll records for the labor cost and its equipment records reflecting the

   type of equipment that was to be used and Blue Book information for the daily cost of the

   equipment, as well as information from Corps EP-1110 Manual on equipment rates. 1017 Ellis


   1007
        Doc. 219-1089 at 1.
   1008
        Doc. 218-702 at 2.
   1009
        Doc. 218-733 at 1.
   1010
        Doc. 218-766 at 2.
   1011
        Doc. 218-781 at 2.
   1012
        Testimony of Lorenzo Ellis, Doc. 240 at 44:22–25, 46:6–13.
   1013
        Testimony of Lorenzo Ellis, Doc. 241 at 153:9–12.
   1014
        Testimony of Lorenzo Ellis, Doc. 240 at 45:14–17.
   1015
        Id. at 45:14–25, 46:1–9.
   1016
        Id.
   1017
        Id. at 48:4–25, 49:1–11, 223:10–24.

                                                          140
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 141 of 192 PageID 44945




   recomputed all of the claims, with the exception of the low-profile claim (which relies upon actual

   invoices), utilizing EP 1110 rates. 1018 The recalculated claims are the same as the claims utilizing

   Blue Book rates, except to the extent that Ellis caught “minor” errors. 1019

           356.       To support its claims, GLF presented the testimony of Mr. Brannon, whom GLF

   tendered as an expert witness in regard to schedule and delay analysis, impact analysis, and

   damages. 1020 Mr. Brannon has reviewed claims for thirty years and testified that he applied the

   standards that he gained from his own experience, as well as published industry standards, in

   reviewing GLF’s claims. 1021 Mr. Brannon testified that he began addressing the issues and costs

   pertaining to the claims with GLF’s representatives following his site visit in 2015. 1022 Mr.

   Brannon had several discussions with Lorenzo Ellis regarding the collection of documentation and

   cost information to support the damages and the methodology to be utilized to compile the

   documentation and present it in an organized manner and fully document the costs for submission

   and review. 1023 Mr. Brannon further testified that, on numerous occasions, he reviewed the

   compilation of information and costs and supporting documentation, as well as the “methodology,

   the reasoning behind the claims, [and] the process in which [Lorenzo Ellis] was compiling records

   to support those claims over the course of the project[s] . . . .” 1024

           357.       Mr. Brannon opined, based on his experience, that GLF’s claims do not constitute

   delay claims, but “disruption” claims:

                    A delay claim is typically utilized to capture the costs related to an
                    extension of a contract time period, and the cost the contractor incurs
                    for that extension. There is no extension requested by GLF on this
                    project. The full project, the original project period was extended

   1018
        Id. at 223:10–15.
   1019
        Id. at 223:25, 224:1–24.
   1020
        Testimony of Patrick Brannon, Doc. 242 at 149:2–10.
   1021
        Testimony of Patrick Brannon, Doc. 243 at 29:2–20.
   1022
        Id. at 22:16–25, 23:1–6.
   1023
        Id. at 26:19–21, 27:2–11.
   1024
        Id. at 28:15–17, 30:5–12.

                                                         141
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 142 of 192 PageID 44946




                      through the actual project period by modifications from the owner,
                      at least throughout the period of GLF’s performance. No, this is not
                      a delay claim. These costs are more properly classified as a
                      disruption claim in my opinion. 1025

           358.        Mr. Brannon reviewed the claims for reasonableness; he did not attempt to

   recreate Mr. Ellis’ many calculations, nor did he try to reproduce the claims. 1026 Based on his

   review and his knowledge of the issues, Mr. Brannon opined that the claims, as calculated, were

   reasonable. 1027

           359.        To the extent that the Court concludes that Paragraph 13.B of the subcontract

   agreements is applicable, the record evidence demonstrates that FEDCON never responded to any

   of GLF’s claims in accordance with Paragraph 13.B. 1028 However, on July 17, 2017, FEDCON

   asked GLF to provide additional information for the low profile claim, such as the methodology

   for determining the labor, project management, supervision, and equipment hours or days, to which

   GLF responded on July 19, 2017. 1029 GLF provided similar information to FEDCON for its

   multiple material handling claims on the 2.2 Project on July 19, 2017, following a June 28, 2017

   request from FEDCON. 1030 FEDCON asked for even more information for this claim on

   September 5, 2017, so that FEDCON could “review the information and submit any applicable

   changes to” the Corps. 1031 Mr. Ellis testified that, despite requests for additional information, GLF

   did not receive a “substantive response” to its claims from FEDCON. 1032

           360.        The parties met on October 25, 2019, at the conclusion of the first week of trial,

   for purposes of FEDCON providing to GLF information regarding issues or concerns in response


   1025
        Id. at 32:7–16.
   1026
        Id. at 45:20–25, 46:1–2.
   1027
        Id. at 46:2–4.
   1028
        Testimony of Lorenzo Ellis, Doc. 240 at 58:5–12, 226:21–25, 227:1–4.
   1029
        Id. at 52:12–23; Docs. 218-711 at 1–2; 218-712 at 1–2.
   1030
        Testimony of Lorenzo Ellis, Doc. 240 at 52:12–23; Docs. 218-731 at 1–2; 218-730 at 1–2.
   1031
        Doc. 222-315 at 1–4.
   1032
        Testimony of Lorenzo Ellis, Doc. 241 at 7:14–19, 9:12–19.

                                                          142
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 143 of 192 PageID 44947




   to GLF’s claims. 1033 Lorenzo Ellis testified that the information provided by FEDCON at the

   October 25, 2019 meeting constituted the first response that GLF had received to its claims.1034

   Based upon the information provided by FEDCON, GLF, through Mr. Ellis’ efforts, undertook a

   review of the allotted time for supervisory personnel and equipment within the claims. 1035

            361.       FEDCON initially objected to GLF presenting evidence regarding the adjustments

   that were made to the claims after GLF’s receipt of information from FEDCON at the October 25,

   2019 meeting. After addressing the issue with the Court, the parties agreed that the evidence of

   GLF’s adjustments to its claims would be presented to the Court through the testimony of Ellis

   and the use of demonstrative exhibits.

            362.       GLF made the following adjustments to its claims: (1) ($67,974.19) for project

   management and supervision; 1036 (2) ($6,506.25) for crane hours; 1037 and (3) ($67,881.17)

   resulting from the removal of four days. 1038 The sum of these adjustments that arise from the

   October 25, 2019 meeting and information supplied by FEDCON is $142,361.61. These reductions

   cover both projects.

   III.     CONCLUSIONS OF LAW

            A. Legal Standards

                      i. Federal Civil Trial Burden of Proof




   1033
        See Doc. 235 at 296:18–21.
   1034
        See Testimony of Lorenzo Ellis, Doc. 240 at 58:5–17, 59:12–24.
   1035
        Id. at 226:5–20, 230:20–25, 231:1–9.
   1036
        Testimony of Lorenzo Ellis, Doc. 241 at 5:15–25, 6:1–25, 7:1–24.
   1037
        Id. at 7:25, 8:1–25, 9:1–11. Further, Lorenzo Ellis testified that this $6,506.25 credit was calculated using the EP
   1110 rates, whereas the value of the credit when utilizing the Blue Book rates is $38,534.65. Id. at 9:8–11. Following
   Mr. Ellis’ testimony, the Court advised the parties that it would utilize the EP 1110 rates.
   1038
        Id. at 9:20–25, 10:1–25, 11:1–6. As with the credit for crane hours, Lorenzo Ellis testified that this $67,881.17
   credit was calculated using the EP 1110 rates, whereas the value of the credit when utilizing the Blue Book rates is
   $104,792.60. Id. at 11:1–6. Following Mr. Ellis’ testimony, the Court advised the parties that it would utilize the EP
   1110 rates.

                                                             143
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 144 of 192 PageID 44948




             In deciding the claims and defenses tried by GLF and FEDCON in this action, the Court

   applies the “preponderance of the evidence” standard. This standard is defined as “[t]he greater

   weight of the evidence . . . [a] superior evidentiary weight that, though not sufficient to free the

   mind wholly from all reasonable doubt, is still sufficient to incline a fair and impartial mind to one

   side of the issue rather than the other.” Lowery v. Ala. Power Co., 483 F.3d 1184, 1209 (11th Cir.

   2007) (alterations in original) (quoting Black’s Law Dictionary 1220 (8th ed. 2004)). “The burden

   of showing something by a preponderance of the evidence, the most common standard in the civil

   law, simply requires the trier of fact to believe that the existence of a fact is more probable than its

   nonexistence before he may find in favor of the party who has the burden to persuade the judge of

   the fact’s existence.” Concrete Pipe & Prods. Of Ca., Inc. v. Constr. Laborers Pension Tr. For S.

   Cal., 508 U.S. 602, 622 (1993) (internal quotation marks and alterations omitted). The

   preponderance of the evidence standard is “not a high standard of proof,” but “[i]t is not, however,

   a toothless standard either,” and a district court may not abdicate its responsibility to ensure that

   the party prosecuting the action meets this standard before ruling. United States v. Askew, 193 F.3d

   1181, 1193 (11th Cir. 1999) (quoting United States v. Lawrence, 47 F.3d 1559, 1566 (11th Cir.

   1995)).

                   ii. Florida Law

             Although this action was brought, in part, under the Miller Act, Florida law governs

   whether FEDCON materially breached the subcontract agreements. See United States for Use &

   Benefit of Seminole Sheet Metal Co. v. SCI, Inc., 828 F.2d 671, 675 (11th Cir. 1987). The parties

   agree that Florida law applies to the issues of this case. “For a breach of contract claim, Florida

   law requires the plaintiff to plead and establish: (1) the existence of a contract; (2) material breach

   of that contract; and (3) damages resulting from the breach.” Vega v. T-Mobile USA, Inc., 564 F.3d



                                                    144
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 145 of 192 PageID 44949




   1256, 1272 (11th Cir. 2009) (quoting Friedman v. N.Y. Life Ins. Co., 985 So. 2d 56, 58 (Fla. 4th

   DCA 2008)). “To constitute a vital or material breach, a party’s nonperformance must ‘go to the

   essence of the contract.’” MDS (Can.) Inc. v. Rad Source Techs., Inc., 720 F.3d 833, 849 (11th

   Cir. 2013) (quoting Beefy Trail, Inc. v. Beefy King Int’l, Inc., 267 So. 2d 853, 857 (Fla. 4th DCA

   1972)).

             B. GLF’s Breach of Contract Claims

                    i. 2.2 Project and 1.2a Project

             In Counts I and II of its complaint for the 2.2 Project (Case No. 8:17-cv-2650-T-36TGW),

   GLF asserts claims for breach of contract and liability under the Miller Act. The Miller Act claims

   are discussed below. Relevant here, GLF alleges that FEDCON “failed to timely and properly

   design, engineer, construct and maintain the temporary access road and work platforms in

   conformance with the requirements” of the 2.2 Project Subcontract Agreement and the 2.2 Prime

   Contract requirements and that FEDCON “failed to construct temporary flood protection in a

   manner that would allow the work to proceed as permitted by” the Corps. GLF II, Doc. 1 ¶24.

   Regarding the May 27, 2016 termination of the 2.2 Project Subcontract Agreement, GLF alleges

   “FEDCON had not prepared the required engineered plan for providing access and a work platform

   for the work” or “actually constructed either the access road or the work platform.” Id. at ¶35. GLF

   also alleges that it submitted requests for equitable adjustment “for each of the claims for additional

   costs incurred” by GLF resulting from FEDCON’s failures to comply with the requirements of the

   2.2 Project Subcontract Agreement. Id. at ¶36.

             In its breach of contract claim, GLF alleges that FEDCON materially breached the 2.2

   Project Subcontract Agreement “by failing to compensate GLF for the additional costs incurred

   due to FEDCON’s failures to comply with” the requirements of the 2.2 Project Subcontract



                                                    145
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 146 of 192 PageID 44950




   Agreement, thereby resulting in “additional costs” incurred by GLF. Id. at ¶49. GLF also alleges

   that FEDCON materially breached the 2.2 Project Subcontract Agreement by “impacting [GLF’s]

   ability to timely perform the work through its active interference with [GLF’s] performance

   thereby causing [GLF] to incur additional costs in the performance” of its work. Id. at ¶50. GLF

   additionally alleges that “FEDCON further materially breached the [2.2 Project Subcontract

   Agreement] by improperly default terminating the [2.2 Project Subcontract Agreement] due to its

   failure to perform the contractually required predecessor work,” thereby making GLF’s work

   unavailable. Id. at ¶51.

            In GLF’s operative complaint for the 1.2a Project (Case No. 8:17-cv-1932-T-36AAS),

   GLF alleges that FEDCON materially breached the 1.2a Project Subcontract Agreement by: (1)

   failing to compensate GLF for the additional costs incurred due to FEDCON’s failures to comply

   with the requirements of the 1.2a Project Subcontract Agreement, thereby resulting in additional

   costs incurred by GLF; and (2) impacting GLF’s ability to timely perform the work through its

   active interference with GLF’s performance, thereby causing GLF to incur additional costs in

   performing the work. Doc. 38 ¶¶41–42.

                          1. Access Roads

            The Court begins with GLF’s claims for the access roads on the 1.2a Project and the 2.2

   Project. For the reasons set forth below, GLF has demonstrated, by a preponderance of the

   evidence, that FEDCON materially breached the subcontract agreements with respect to the access

   roads.

            In the complaints for each action, GLF alleges that FEDCON materially breached the

   respective subcontract agreements by failing to compensate GLF for the additional costs incurred

   due to FEDCON’s failures to comply with the requirements of the respective subcontract



                                                  146
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 147 of 192 PageID 44951




   agreement, thereby resulting in additional costs. Thus, the Court construes this claim as alleging

   that FEDCON materially breached the subcontract agreements by failing to compensate GLF for

   the costs incurred as a result of FEDCON’s failure to construct and provide the access roads under

   the terms of the subcontract agreements. GLF also alleges in its complaints for each action that

   FEDCON materially breached the subcontract agreements by impacting GLF’s ability to timely

   perform the work through its active interference with GLF’s performance, thereby causing GLF

   to incur additional costs in the performance of the work. As such, the Court also construes this

   claim as alleging that FEDCON materially breached the subcontract agreements by actively

   interfering with GLF’s performance, through its conduct with the access roads, which impacted

   GLF’s timely performance of the work and caused GLF to incur additional costs in the

   performance of the work.

          Florida law requires GLF to plead and establish (1) the existence of a contract; (2) the

   material breach of that contract; and (3) damages that resulted from the breach. Vega, 564 F.3d at

   1272. “To constitute a vital or material breach, a party’s nonperformance must ‘go to the essence

   of the contract.’” MDS (Can.) Inc., 720 F.3d at 849. Here, the parties stipulate that the 2.2 Project

   Subcontract Agreement and the 1.2a Project Subcontract Agreement are valid and enforceable

   contracts.

          Initially, the Court is not persuaded that FEDCON’s failure to reimburse GLF for the access

   road costs goes to the essence of the subcontract agreement but, regardless, actively interfering

   with another party’s performance undoubtedly goes to the essence of the contract, as it prevents

   that party from performing its contractual obligations. Before the Court turns to such active

   interference, however, it examines Paragraph 10.B and Paragraph 13.B.




                                                   147
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 148 of 192 PageID 44952




          GLF has asserted that it brought its access road claims under Paragraph 13.B, while

   FEDCON has consistently maintained that Paragraph 10.B and 13.B work together. In its Order

   on summary judgment, when discussing crane mats, the Court declined to conclude whether

   Paragraph 10.B or 13.B served as the proper avenue for recovery. Doc 177 at 41.

          Paragraphs 10.A and 10.B fall under the heading “Changes/Claims.” Docs. 216-116 at 5;

   216-132 at 5. Paragraph 10.B provides:

                  Any claim of the Subcontractor for adjustment for changes in the
                  Work or for additional time or compensation must be made in
                  writing and delivered to the Contractor within ten (10) days from the
                  date of receipt by the Subcontractor of the notification of a change
                  or of the requirements to perform specific Work or from the date of
                  the event that gives rise to the claim for additional time or
                  compensation, unless the Contractor grants in writing an additional
                  period of time before the date of final payment under this
                  Subcontract Agreement. If the Owner or the parties fail to agree
                  upon the adjustment to be made, the dispute shall be determined as
                  provided in Paragraph 13 hereof; but nothing provided in this clause
                  shall excuse the Subcontractor from proceeding with the prosecution
                  of the Work as changed or as directed or required by the Contractor.
                  The Subcontractor shall proceed with prosecution of the Work
                  which is the subject of a claim or dispute under this paragraph.

   Docs. 216-116 at 5–6; 216-132 at 5–6 (emphasis added).

          For context, Paragraph 10.A, generally, addresses changes in the work by the Contractor

   or the Owner. As shown above, Paragraph 10.B then requires any “claim” of GLF “for adjustment

   for changes in the Work or for additional time or compensation” to be made in writing and

   delivered to FEDCON “within ten (10) days from the date of receipt by [GLF] of the notification

   of a change or of the requirement to perform specific Work or from the date of the event that gives

   rise to the claim for additional time or compensation,” unless FEDCON grants additional time.

   Docs. 216-116 at 5; 216-132 at 5. Paragraph 10.B previously addressed only claims “for

   adjustment for changes in the Work,” consistent with the provisions of Paragraph 10.A, but, as



                                                  148
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 149 of 192 PageID 44953




   evident from the face of the subcontract agreements, the parties amended Paragraph 10.B to

   include claims for adjustment for additional time or compensation, too.

            On the other hand, Paragraphs 13.A and 13.B fall under the heading “Disputes.” Docs.

   216-116 at 7; 216-132 at 7. Paragraph 13.B provides:

                     Any claim arising out of or related to the Subcontract Agreement,
                     other than those subject to Paragraph 13A, above, shall be submitted
                     to the Contractor for an initial decision in its sole discretion.
                     Thereafter, should the Subcontractor disagree with the Contractor’s
                     decision, such claim shall be subject to non-binding mediation, to
                     be held in Orange County, Florida, as a condition precedent to the
                     institution of legal or equitable proceedings by either party. The
                     parties will endeavor to resolve their claims by mediation which,
                     unless the parties agree otherwise, shall be in accordance with the
                     Construction Industry Mediation Rules of the American Arbitration
                     Association currently in effect. No legal or equitable proceeding
                     may be filed until the conclusion of the mediation process and the
                     Subcontractor agrees that it will stay any such proceeding that is
                     instituted until the completion of the mediation.

   216-116 at 7; 216-132 at 7. 1039

            Thus, Paragraph 13.B provides that any claim that arises out of or relates to the Subcontract

   Agreement, aside from those subject to Paragraph 13.A, must be submitted to FEDCON for an

   initial determination in FEDCON’s sole discretion. 1040 Paragraph 13.B does not provide a

   definition for “claim,” and construing the definition for “claim” under Paragraph 13.A as applying

   to Paragraph 13.B would render Paragraph 13.B nonsensical, as it would require the Contractor to

   make an initial decision, and thereafter submit to non-binding mediation if necessary, for claims

   for which the Owner was responsible. However, at the same time, Paragraph 10.B requires claims


   1039
       The parties agreed to waive the pre-suit mediation requirement. Doc. 83 at 16 n.2.
   1040
       In turn, Paragraph 13.A of the Subcontract Agreement states that the “contractual remedial procedure described
   in Section 00700 – Contract Clauses, 52.233-1 Disputes. (Jul 2002) of the Prime Contract relating to claims for which
   the Owner may be responsible is specifically incorporated” into each Subcontract Agreement by reference and made
   a part thereto. Id. (emphasis added). Section 00700 – Contract Clauses, 52.233-1 provides a mechanism for FEDCON
   to submit claims to the Corps. See Doc. 216-8 at 3–5. Paragraph 13.A states that “[t]he term ‘claim’ as utilized in this
   paragraph shall include any request for monetary or other relief, claim, appeal, or action arising from the subcontractor
   for which the Owner has, or may have responsibility.” Doc. 216-116 at 7.

                                                             149
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 150 of 192 PageID 44954




   for adjustment in the Work or for additional time or compensation to be made in writing to

   FEDCON. Thus, there are two competing provisions for claim submission. Courts are required to

   “read provisions of a contract harmoniously in order to give effect to all portions thereof.” City of

   Homestead v. Johnson, 760 So.2d 80, 84 (Fla. 2000). “The goal of contract interpretation is to

   arrive at a reasonable interpretation of the text in order to accomplish its stated meaning and

   purpose.” Walsh v. Walsh, 262 So. 3d 212, 216 (Fla. 5th DCA 2018).

          The Court construes Paragraph 10.B as pertaining to those claims of GLF for adjustments

   for changes in the work, and the Court construes “additional time or compensation” therein as

   pertaining to those claims for additional time or compensation arising from changes in the work.

   The recognition that Paragraph 10.B directs parties who fail to agree to follow the procedure

   specified in Paragraph 13 supports this interpretation, thereby identifying Paragraph 13 as a

   separate, rather than an identical, mechanism. The access road claim submitted by GLF was not

   based on a change in work, but costs that it incurred as a result of FEDCON’s failure to provide

   certain predecessor work. GLF timely filed that claim under Paragraph 13.B.

          Next, the Court concludes that FEDCON materially breached the subcontract agreements

   by actively interfering with GLF’s performance. Actively interfering with another party’s

   performance goes to the essence of the contract. Here, the evidence shows that FEDCON failed to

   construct and provide the access roads in accordance with the requirements of the subcontract

   agreements and the prime contracts. The Court concludes that Section 04.B of EM 385-1-1 is

   applicable. “Under Florida law, contract interpretation begins with plain meaning of words used,

   and words are ‘to be given their natural, ordinary meaning.” Hirsch v. Jupiter Golf Club LLC, 232

   F. Supp. 3d 1243, 1251 (S.D. Fla. 2017) (quoting Ferox, LLC v. ConSeal Int’l, Inc., 175 F. Supp.

   3d 1363, 1371 (S.D. Fla. 2016)). “In order to determine the common usage or ordinary meaning



                                                   150
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 151 of 192 PageID 44955




   of a term, courts often turn to dictionary definitions for guidance.” CBS Inc. v. PrimeTime 24 Joint

   Venture, 245 F.3d 1217, 1223 (11th Cir. 2001). “Where the contract is unambiguous, it must be

   interpreted in accordance with its plain meaning so as to give effect to the contract as a whole.”

   Id. “The goal of contract interpretation is to arrive at a reasonable interpretation of the text in order

   to accomplish its stated meaning and purpose.” Walsh, 262 So. 3d at 216.

           As detailed above, the subcontract agreements provide that “others” must construct and

   maintain “a temporary access road approximately 12’ wide and extending the length of the levee,

   located adjacent to the temporary work platform on the protected side of the levee.” Docs. 216-

   117 at 2; 216-132 at 17. “Access” is defined, in relevant part, as: “permission, liberty, or ability to

   enter, approach or pass to and from a place or to approach or communicate with a person or thing”;

   “a way or means of entering or approaching.” Merriam-Webster Dictionary, Access,

   https://www.merriam-webster.com/dictionary/access (last visited January 14, 2021). “Temporary”

   is defined as: “lasting for a limited time.” Merriam-Webster Dictionary, Temporary,

   https://www.merriam-webster.com/dictionary/temporary (last visited January 14, 2021). Thus, the

   Court construes the subcontract agreements as requiring “others” to provide roads, lasting for a

   limited time, for the purpose of entering or approaching.

           The parties stipulate that EM-385-1-1 is part of the “Contract Documents.” Section 04.B

   addresses “[a]ccess/haul roads” and requires such roads to be “designed in accordance with current

   engineering criteria.” Doc. 216-83 at 1. The Court interprets Section 04.B as applying to both

   “access roads” and “haul roads”, as “access roads” and “haul roads” are referred to separately

   therein. See id. at 2 (“No employer shall move, or cause to be moved, any equipment or vehicle

   upon an access or haul road . . . . .”). Thus, Section 04.B, which is part of the “Contract

   Documents,” governs “access roads.” The subcontract agreements call for the provision of “access



                                                     151
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 152 of 192 PageID 44956




   roads.” The Court discerns no logical basis for why the temporary nature of the access roads in the

   subcontract agreements renders such roads anything other than access roads. A reasonable

   interpretation is that Section 04.B governs these “access roads.” Further, “Haul” is defined, in

   relevant part, as “to cause (something) to move by pull or drawing: to exert traction on”; “to

   transport    in    a    vehicle.”     Merriam-Webster         Dictionary,      Haul,     https://www.merriam-

   webster.com/dictionary/haul (last visited January 14, 2021). The testimony demonstrated that the

   access roads were needed for the delivery of materials. Section 04.B applies to the temporary

   access roads. 1041

           Having determined that EM 385-1-1 is applicable to the temporary access roads, GLF has

   demonstrated, by a preponderance of the evidence, that the access roads were neither engineered

   nor sufficient for their intended purpose. The Court construes the underlying premise of GLF’s

   claim here as the contention that FEDCON “actively interfered” with GLF’s performance when it

   failed to perform the predecessor work. The Court begins with the testimony of Mr. Lourie and

   Mr. Hull. The testimony of Mr. Lourie is not particularly persuasive in light of the limited scope

   of his visit. However, the testimony of Mr. Hull is credible due to his familiarity with temporary

   facilities and the similar 4.2 Project. As discussed above, Mr. Hull opined, among other things,

   that the temporary access roads were entirely insufficient for supporting pipe and pile installation

   or for supporting the vehicles and intended equipment. The evidence demonstrates that, although

   FEDCON explored engineering solutions for the access roads, the roads were not engineered.

   David Boland was not aware of FEDCON engaging an engineer to develop the design for the




   1041
        Although David Boland testified that Section 27.F of EM 385-1-1, addressing “Structural Steel Assembly,” is
   applicable instead, he did not persuasively explain that driving piling into the ground constituted material being
   “erected.” And the Court does not discern any basis for why this section should apply instead of the Section 04.B,
   which directly addresses access roads. The credibility of Mr. Boland’s testimony is also undercut by the recognition
   that FEDCON did not advise GLF of the purported applicability of Section 27.F to access roads during either project.

                                                          152
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 153 of 192 PageID 44957




   temporary access roads. Evidence admitted at trial demonstrated that FEDCON knew that the

   access roads were insufficient for their purpose, such as Hildebrandt’s recognition that the roads

   had “held up poorly to construction traffic.” Doc. 219-793 at 1. FEDCON ultimately determined

   that the recommended engineering upgrades from Mr. Hornsby and Burns Cooley Dennis were

   cost-prohibitive. Even when FEDCON issued change orders to HDB to perform some

   reconstruction on the access roads, the solution proposed by Mr. Hornsby called for twice as much

   as what FEDCON provided.

          Early on in both projects, GLF personnel emphasized to FEDCON the importance of

   access, but to no avail: as testified by Ellis, GLF was impacted by the conditions of the temporary

   access roads on both projects through its termination on the 2.2 Project on May 27, 2016, and

   through completion of its work on the 1.2a Project in October 2016. The evidence also

   demonstrates that there were days when GLF could not work because of the conditions of the

   access roads. The design of the roads even impacted HDB’s maintenance obligation.

   Consequently, GLF incurred idle equipment and manpower costs on days when its personnel

   should have been able to work, but for the roads being impassible and FEDCON not allowing

   access. Thus, by a preponderance of the evidence, GLF has shown that FEDCON failed to provide

   the access roads in accordance with the subcontract agreements.

          GLF has also demonstrated, by a preponderance of the evidence, that it incurred damages

   as a result. The testimony and evidence outlined above, including the testimony of Ellis and the

   accompanying documentation, highlights the incurred damages. But, this does not end the analysis.

   GLF’s assertion that FEDCON actively interfered through its conduct and actions related to the

   access roads dovetails into a review of the no-damages-for-delay provision of the subcontract

   agreements, located at Paragraph 12.B, which provides:



                                                  153
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 154 of 192 PageID 44958




                  The Subcontractor expressly agrees that the Contractor shall not be
                  liable to the Subcontractor for any damages or additional costs,
                  whether foreseeable or unforeseeable, resulting in whole or in part
                  from a delay, hindrance, suspension, or acceleration of the
                  commencement of the Work, caused in whole or in part by the acts
                  or omissions, whether negligent or not, of the Contractor, its agents,
                  employees, or any third parties acting on behalf of the Contractor,
                  including other Subcontractors or material suppliers to the Project.
                  The Subcontractor’s sole remedy for any such delay, hindrance,
                  suspension, or acceleration shall be a noncompensable time
                  extension. However, in the event of delays, suspensions, or
                  disruptions of the Work caused by third parties acting on behalf of
                  the Contractor, the Contractor shall endeavor to recover damages
                  from said Contractor’s third parties and the Subcontractor shall be
                  entitled to its share of such amounts, to the extent the Contractor
                  recovers and/or receives monies from the responsible party, and the
                  Subcontractor shall be provided an extension of time if so recovered.

   Docs. 216-116 at 7; 216-132 at 7.

          Florida law provides that “no damage for delay clauses” are “valid, enforceable, and not in

   violation of public policy.” Marriot Corp. v. Dasta Constr. Co., 26 F.3d 1057, 1067 n.17 (11th

   Cir. 1994) (collecting cases). Although Florida courts recognize these clauses in construction

   cases, courts will not allow such a clause to bar recovery where “the delays were occasioned by

   the contractor’s fraud, concealment, or active interference with the subcontractor’s performance

   under the contract.” United States v. David Boland, Inc., No. 6:05-cv-549-Orl-19JGG, 2006 WL

   2683304, at *3 (M.D. Fla. Sept. 18, 2006) (collecting cases); see also Marriot Corp., 26 F.3d at

   1067–68 (stating that Florida law would not allow the no damage for delay clause to bar recovery

   if the delays were occasioned by fraud, concealment, or active interference); Newberry Sq. Dev.

   Corp. v. S. Landmark, Inc., 578 So. 2d 750, 752 (Fla. 1st DCA 1991) (providing that a no damages

   for delay clause does not preclude recovery for delays resulting from fraud, concealment, or active

   interference with performance under the contract). “These exceptions of the no damages clause

   are generally predicated upon an implied promise and obligation not to hinder or impede

   performance.” Newberry Sq. Dev. Corp., 578 So. 2d at 752. “Active interference may be
                                                   154
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 155 of 192 PageID 44959




   characterized as a ‘knowing delay’ which is ‘sufficiently egregious.’” David Boland, Inc., 2006

   WL 2683304, at *4 (M.D. Fla. Sept. 18, 2006).

           Therefore, under Paragraph 12.B, GLF agreed that FEDCON would not be liable to GLF

   for any damages or additional costs, whether foreseeable or not, resulting in whole or in part from

   “a delay, hindrance, suspension, or acceleration of the commencement or execution of the Work,”

   caused in whole or in part by the acts or omissions of FEDCON or its agent. A “delay” is defined

   as “the act of postponing, hindering, or causing something to occur more slowly.” Merriam-

   Webster Dictionary, Delay, https://www.merriam-webster.com/dictionary/delay (last visited

   January 22, 2021). “Hindrance” is defined, in relevant part, as “the state of being interfered with,

   held back, slowed down: the state of being hindered,” Merriam-Webster Dictionary, Hindrance,

   https://www.merriam-webster.com/dictionary/hindrance (last visited January 22, 2021), and

   “hindered,” in turn, is defined as “to make slow or difficult the progress of: hamper,” or to “hold

   back:   prevent,    check.”    Merriam-Webster      Dictionary,    Hinder,    https://www.merriam-

   webster.com/dictionary/hinder (last visited January 22, 2021).

           As Mr. Ellis testified, the access road claims pertain to costs that GLF incurred for its idle

   equipment and manpower on days when its personnel should have been able to work, but for the

   road being impassible and FEDCON not allowing access. As such, GLF seeks damages as a result

   of FEDCON’s failure to provide the access roads. These damages fall squarely within the language

   of Paragraph 12.B because GLF is seeking damages or additional costs that it incurred, in whole

   or in part, from being hindered in the work, as the unavailability of the access roads slowed down

   the work and hampered GLF’s performance. Although the Court finds Mr. Brannon’s testimony

   to be credible, the Court does not find his conclusion that GLF’s claims constitute “disruption”




                                                    155
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 156 of 192 PageID 44960




   claims rather than delay claims to be credible, as the determination of whether Paragraph 12.B

   bars a claim involves a legal analysis, including examination of the contractual language.

          However, GLF will recover because the evidence demonstrated active interference by

   FEDCON. The evidence demonstrates a “knowing delay” on behalf of FEDCON that was

   “sufficiently egregious.” The design for the roads was clearly insufficient. Further, even though

   Section 04.B of EM-385-1-1 applied, the roads were not engineered. The poor condition of roads

   consistently prevented work. FEDCON sometimes shut down the roads when it rained.

   Recognizing the issues posed by the poor design, FEDCON explored engineering solutions. But,

   despite working with engineers to develop potential solutions and FEDCON personnel sharing

   their own ideas for improvements of the roadways, FEDCON did not take any action. In some

   instances, FEDCON personnel represented that the roadways were acceptable. Despite all of these

   issues and FEDCON’s engagement of engineers, FEDCON ultimately decided not to perform any

   of the recommended upgrades because of costs. Even the replacement contractor was impacted by

   FEDCON’s failure to properly construct and maintain the roadways. Therefore, because the

   evidence demonstrates active interference, GLF will recover its damages, despite the damages

   falling within the language of Paragraph 12.B.

          Finally, GLF seeks $614,487.74 for the 1.2a Project and $768,591.49 for the 2.2 Project.

   GLF has provided a wealth of supporting documentation and evidence, including the testimony of

   Lorenzo Ellis, who prepared the claim. The Court finds Mr. Ellis’ testimony regarding the

   preparation of the claim to be credible. Mr. Brannon also testified that the claim was reasonable

   based on his experience. Although there may be some difficulty proving the exact amount of

   damages here, it is clear that substantial damages were suffered and a reasonable basis in the




                                                    156
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 157 of 192 PageID 44961




   evidence exists for awarding the damages. Centex-Rooney Constr. Co., Inc. v. Martin Cnty., 706

   So. 2d 20, 28 (Fla. 4th DCA 1997).

          Therefore, the Court will award GLF $614,487.14 for the 1.2a Project and $768,591.49 for

   the 2.2 Project, subject to the $67,881.17 reduction identified by Mr. Ellis.

                          2. Work Platforms

          GLF also claims that FEDCON failed to provide the contractually required work platform

   on the 2.2 Project and the 1.2a Project. This claim fails because the damages are barred by the no-

   damages-for-delay provision of the subcontract agreements.

          The Court construes these claims as alleging that FEDCON materially breached the

   subcontract agreements by failing to compensate GLF for the costs incurred as a result of

   FEDCON’s failure to provide the contractually required work platforms to GLF. The Court also

   construes the claims as alleging that FEDCON materially breached the subcontract agreements by

   actively interfering with GLF’s performance, through its conduct regarding the provision of the

   work platforms, which impacted GLF’s timely performance of the work and caused GLF to incur

   additional costs in the performance of the work.

          To succeed in establishing a breach of contract claim under Florida law, GLF must plead

   and establish (1) the existence of a contract; (2) the material breach of that contract; and (3)

   damages that resulted from the breach. Vega, 564 F.3d at 1272. The parties stipulate that both

   subcontract agreements are valid and enforceable. Even if the Court assumes that FEDCON

   materially breached the subcontract agreements by failing to compensate GLF for the costs

   incurred as a result of FEDCON’s failure to provide the contractually required work platforms or

   by impacting GLF’s timely performance of the work by actively interfering with GLF’s

   performance, through its conduct regarding the contractually required work platforms, the



                                                   157
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 158 of 192 PageID 44962




   damages for this claim fall within the no-damages-for-delay provision of the subcontract

   agreements.

          This claim is barred by Paragraph 12.B because GLF is seeking to recover damages or

   additional costs that it incurred as a result of being postponed, held back, slowed down, or

   otherwise prevented from performing the work. Mr. Ellis testified that FEDCON’s failure to

   provide a compacted work platform to GLF under the requirements of the subcontract agreements

   resulted in: (1) GLF incurring costs for the purchase of additional crane mats; and (2) GLF

   incurring additional labor time to remove the crane mats from the muddy surface of the work

   platform and move them ahead of the crane to allow for continued operations. The work platforms

   held water, and the crane mats would sink into the mud. Mr. Ellis testified that the process of

   moving crane mats took as many as three or three and one-half hours and prevented the cranes

   from driving pile or pouring concrete, as they were actively engaged in moving the crane mats

   instead. Mr. Ellis further testified that each claim relating to the work platforms includes $135,000

   for 90 additional crane mats and he represented that the remaining amount accounts for crew

   moving the mats when they should have been engaged in other activity. Further, when discussing

   the equipment charges, Mr. Ellis explained that equipment sat idly while GLF moved the crane

   mats. Therefore, the damages or additional costs result from a delay or hindrance to the execution

   of the work caused by FEDCON.

          Although GLF may avoid the language of Paragraph 12.B if the evidence demonstrates

   active interference by FEDCON, the evidence does not demonstrate any active interference. While

   the work platforms were clearly not sufficient for their intended purpose, there is no evidence that

   FEDCON actively interfered to prevent GLF’s work.




                                                   158
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 159 of 192 PageID 44963




          Therefore, because the damages sought here are barred by the no-damages-for-delay

   provision of the subcontract agreements and the evidence does not demonstrate any active

   interference by FEDCON, GLF will not recover for these claims.

                         3. Availability of Two Work Fronts to GLF

          The Court next turns to GLF’s claims regarding FEDCON’s failure to make two work

   fronts available on both the 2.2 Project and the 1.2a Project. This claim fails because the damages

   are barred by the no-damages-for-delay provision of the subcontract agreements.

          The Court construes the claims as alleging that FEDCON materially breached the

   subcontract agreements by failing to compensate GLF for the costs incurred as a result of

   FEDCON’s failure to provide two work fronts to GLF. The Court also construes the claims as

   alleging that FEDCON materially breached the subcontract agreements by actively interfering with

   GLF’s performance, through its conduct regarding the availability of two work fronts, which

   impacted GLF’s timely performance of the work and caused GLF to incur additional costs in the

   performance of the work.

          As set forth above, GLF must plead and establish (1) the existence of a contract; (2) the

   material breach of that contract; and (3) damages that resulted from the breach. Vega, 564 F.3d at

   1272. The parties stipulate that both subcontract agreements are valid and enforceable. Even if the

   Court assumes that FEDCON materially breached the subcontract agreements by failing to

   compensate GLF for the costs incurred as a result of FEDCON’s failure to provide two work fronts

   or by impacting GLF’s timely performance of the work by actively interfering with GLF’s

   performance, through its conduct regarding the availability of two work fronts, the damages for

   this claim fall within the no-damages-for-delay provision of the subcontract agreements.




                                                  159
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 160 of 192 PageID 44964




          As Mr. Ellis testified, GLF styles the claim as one resulting from FEDCON’s failures to

   perform the predecessor activities, thereby preventing GLF from performing work on one or both

   work fronts. Mr. Ellis described the damages as claims for idle manpower and equipment because

   there were several months during the projects where one or both of the work fronts were

   unavailable to GLF and, consequently, GLF’s equipment and manpower was idle and incurring

   costs. Mr. Ellis also testified that FEDCON preferred to allow GLF to sit idly rather than paying

   for rip rap or dirt to keep the job moving ahead. This decision even led to GLF paying HDB to

   conduct degrading work for the purpose of keeping the job moving. Mr. Ellis testified that GLF

   was “bleeding” with “all this idle equipment and idle time” and was “doing anything [it] could to

   keep moving.” Testimony of Lorenzo Ellis, Doc. 240 at 146:7–9. Therefore, GLF brings this claim

   for idle manpower and equipment costs that it incurred as a result of work it was unable to perform

   due to FEDCON’s failure to perform the predecessor activities.

          This claim falls within the language of Paragraph 12.B because GLF is seeking to recover

   damages that it incurred as a result of being held back, slowed down, or otherwise prevented from

   performing the work. Of course, GLF may avoid the language of Paragraph 12.B if the evidence

   demonstrates active interference by FEDCON. However, the evidence does not demonstrate any

   active interference. While the evidence demonstrates that FEDCON may have failed to perform

   certain predecessor work, there is no evidence that this failure constitutes active interference

   sufficient to bar the claim. Unlike the access road issue, in which FEDCON recognized the

   horrendous condition of the access roads resulting from the poor design and lack of engineering,

   actively engaged engineers, and subsequently refused to implement an engineering solution, the

   evidence here simply shows that FEDCON may not have developed a plan to proceed during high

   river or hurricane season. Even if the Court assumes that there was no high river condition or other



                                                   160
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 161 of 192 PageID 44965




   impediment to GLF’s ability to perform the work, as GLF has argued, the evidence does not

   demonstrate active interference by FEDCON.

          Therefore, because the damages sought here are barred by the no-damages-for-delay

   provision of the subcontract agreements and the evidence does not demonstrate any active

   interference by FEDCON, GLF will not recover for these claims.

                  ii. Remaining 2.2 Breach of Contract Claims

                          1. AZ Materials and PZ Materials

          As discussed, the parties have stipulated to GLF’s entitlement to receive payment of the

   reasonable costs that it incurred in its efforts to drive the AZ steel sheet piling materials for 38

   days before FEDCON’s decision not to proceed with the AZ materials, switch to the specified PZ

   materials, and remove the AZ materials. Further, the parties stipulate that FEDCON prepared and

   submitted a recovery schedule that revised the sequencing and logic for the work activities and

   reflected a revised plan to complete within the prime contract duration. The parties also agree that

   these revisions mitigated a portion of the prior delays to the 2.2 Project and all of the delays

   associated with the change from AZ steel sheet piling to PZ steel sheet piling. FEDCON has

   stipulated that it will pay GLF the reasonable costs associated with attempts to drive and remove

   the AZ material. As part of the stipulation, FEDCON has objected to portions of GLF’s costs.

   Therefore, the Court must determine the proper amount of this claim.

          GLF’s AZ-PZ claim is in the amount of $469,453.06, which includes GLF’s direct costs

   of labor, equipment, supervision, and reasonable mark-up, in connection with GLF’s attempts to

   drive the AZ materials and FEDCON’s subsequent direction to remove and stack the AZ materials.

   Although Mr. Ellis did not prepare this claim, he was involved in gathering information for the




                                                   161
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 162 of 192 PageID 44966




   claim, he provided input for the claim, and he reviewed the claim. The Court generally finds Mr.

   Ellis’ testimony regarding the details of this claim to be credible.

          FEDCON contends that this claim must be reduced to only $139,801.80. First, David

   Boland testified that this claim should be reduced because, in preparing this claim, GLF utilized

   Blue Book equipment rates for the equipment, rather than EP 1110 rates. The Court agrees. Mr.

   Ellis testified that the equipment rates in this claim “are Blue Book rates.” Testimony of Lorenzo

   Ellis, Doc. 240 at 173:18–25. A review of the claim reveals that Blue Book rates are included in

   the supporting materials for the claim. See generally Doc. 218-772. However, the Court previously

   advised that it would utilize the EP 1110 rates. Thus, GLF’s use of the Blue Book rates in

   calculating this claim is improper. GLF has not provided any EP 1110 rates for this claim. The

   total cost of equipment included in this claim is $198,754.35. Mr. Boland testified that Blue Book

   rates are three times higher than EP 1110 rates. Testimony of David Boland, Doc. 233 at 161:14–

   25, 162:1–6. FEDCON submitted into evidence Mr. Boland’s adjustments, which he testified were

   in conformity with EP 1110, to the Blue Book equipment rates. Doc. 220-24 at 26–44. Mindful

   that the Court maintains “reasonable discretion” in making awards of damages in those instances

   where damages cannot be “precisely and mathematically determined,” John Hancock Mut. Life

   Ins. Co. v. Mark-A, Inc., 324 So. 2d 674, 674 (Fla. 2d DCA 1975), and in the absence of GLF’s

   provision of EP 1110 rates for this claim, the Court will substitute Mr. Boland’s equipment

   calculations for the Blue Book calculations utilized by GLF, with the exception of the week of

   10/25/2014 – 11/1/2014, in which Mr. Boland inexplicably reduced all of GLF’s incurred costs to

   $0. The sum of equipment costs for this claim, as calculated by Mr. Boland, is $53,951.36. The

   Court adds $5,495.92 to this amount, which represents one-third of GLF’s claimed $16,487.75




                                                    162
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 163 of 192 PageID 44967




   equipment costs for the week of 10/25/2014 – 11/1/2014. As such, the Court will award only

   $59,447.28 in equipment costs for this claim.

          Next, Mr. Boland testified, based on his review, that the labor claim amounts were not

   supported by GLF’s certified payrolls and should be reduced because the certified payrolls were

   more reliable than daily reports. This is the only claim in which FEDCON mentioned looking to

   certified payrolls and challenged labor on the basis of certified payrolls. Mr. Boland conceded that

   the changes resulting from examination of the certified payrolls were “relatively minor.”

   Testimony of David Boland, Doc. 232 at 186:23. FEDCON has not sufficiently articulated, through

   testimony or otherwise, the basis for making reductions based on certified payrolls. As such, the

   Court declines to make any reductions based on certified payrolls.

          Third, to the extent that any damages resulting from the AZ-PZ substitution may be deemed

   damages under Paragraph 12.B, FEDCON’s unilateral substitution of the materials constitutes

   active interference, thereby allowing the claim to proceed.

          Finally, Mr. Boland testified that he eliminated the delay-related damages, such as

   extended field overhead amounts, on the basis of the “no damage for delay” clause in Paragraph

   12.B. As mentioned above, the parties have stipulated that the revised schedule mitigated all of the

   delays associates with the change from AZ steel sheet piling to PZ steel sheet piling. Both Mr.

   Boland and Dr. Sist testified that delays attributed to FEDCON resulting from the use of the AZ

   materials were originally determined to be 45 days, but that revisions in the logic and sequencing

   in the schedule submitted by FEDCON reduced this delay by 39 days. However, Mr. Boland

   testified that the costs incurred by GLF during that over-thirty-day period constitute delay

   damages, notwithstanding the recognition that no delay resulted to the 2.2 Project. Testimony of

   David Boland, Doc. 233 at 164:14–22. Mr. Boland vaguely identified a “three-week period” when



                                                   163
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 164 of 192 PageID 44968




   GLF purportedly “refused” FEDCON’s directive to remove the AZ piling materials, resulting in

   GLF not removing the AZ piling materials until the PZ materials arrived. In light of the parties’

   stipulation, FEDCON’s failure to identify the specific “three-week period,” and FEDCON’s initial

   decision to substitute the AZ materials for the PZ materials, this argument fails.

          Thus, the Court will award GLF only $59,447.28 in equipment costs for this claim, which

   represents a $139,307.07 reduction in equipment costs as a result of the provided equipment costs

   conforming to Blue Book rates. Accordingly, the Court will award GLF a total of $330,145.99 for

   this claim.

                          2. Low Profile Work

          Here, GLF seeks its costs for the rental of the specialty equipment for use on the low profile

   work from March 1, 2015 through August 22, 2015, as well as costs for its preparation to perform

   the low profile work, including labor costs, equipment modification costs, and the costs of

   preparing the sheet and pipe pile materials. This claim fails because the damages are barred by the

   no-damages-for-delay provision of the subcontract agreements.

          As explained above, GLF alleges in its complaint for the 2.2 Project that FEDCON

   materially breached the 2.2 Project Subcontract Agreement by: (1) failing to compensate GLF for

   the additional costs incurred due to FEDCON’s failures to comply with the requirements of the

   2.2 Project Subcontract Agreement, thereby resulting in additional costs; and (2) impacting GLF’s

   ability to timely perform the work through its active interference with GLF’s performance, thereby

   causing GLF to incur additional costs in the performance of the work. As such, the Court construes

   the breach of contract claim relevant to the low profile work as alleging that FEDCON materially

   breached the 2.2 Project Subcontract Agreement by: (1) failing to compensate GLF for the

   additional costs incurred as a result of FEDCON’s failure to comply with the requirements of the



                                                   164
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 165 of 192 PageID 44969




   2.2 Project Subcontract Agreement for the low profile work; and (2) impacting GLF’s ability to

   timely perform the work through its active interference with GLF’s performance of the low profile

   work, which caused GLF to incur additional costs.

          Again, to establish a breach of contract claim under Florida law, GLF must show: (1) the

   existence of a contract; (2) material breach of that contract; and (3) damages resulting from the

   breach. Vega, 564 F.3d at 1272. Here, the parties agree that the 2.2 Project Subcontract Agreement

   is valid and enforceable. Next, even if the Court assumes that GLF has established, by a

   preponderance of the evidence, that FEDCON materially breached the 2.2 Project Subcontract

   Agreement by either failing to compensate GLF for the additional costs incurred as a result of

   FEDCON’s failure to comply with contractual requirements relative to the low profile work or by

   impacting GLF’s ability to timely perform the work through its active interference with GLF’s

   performance of the low profile work, the damages for this claim fall within the no-damages-for-

   delay provision of the 2.2 Project Subcontract Agreement.

          The central premise to this claim is that FEDCON failed to degrade the levee at Monolith

   75 and Monolith 79 to elevation 8. Mr. Ellis testified that, although GLF had procured and

   modified the equipment and cut the materials, the equipment was idle throughout the spring and

   summer up until August 7, 2015, because FEDCON never degraded the levee to elevation 8. When

   the Mississippi River rose, none of the low profile work was able to begin after July 9, 2015.

   Consequently, according to Mr. Ellis, GLF was required to continue renting the specialty

   equipment for an extended period of time. Mr. Ellis testified that the claim is premised upon GLF’s

   costs for rental of the specialty equipment from March 1, 2015 through August 22, 2015, and for

   its preparation to perform the low profile work, with costs including labor costs, the costs of

   modifying the equipment, the costs of preparing the sheet pile and pipe pile materials, and the rent



                                                   165
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 166 of 192 PageID 44970




   paid to the equipment suppliers for the specialty equipment required to perform the low profile

   pile driving work. Therefore, GLF brings this claim for the costs associated with the idle equipment

   as a result of work it was unable to perform due to FEDCON’s failure to perform the requisite

   predecessor work.

          This claim is barred by the language of Paragraph 12.B because GLF seeks to recover

   damages that it incurred as a result of being held back, slowed down, or otherwise prevented from

   performing the work. As previously stated, GLF may avoid the language of Paragraph 12.B if the

   evidence demonstrates active interference. However, the evidence does not show any active

   interference on behalf of FEDCON. While the evidence demonstrates that FEDCON did not

   degrade the levee, the evidence does not demonstrate that such failure rose to the level of active

   interference. For example, the evidence does not demonstrate that such failure constituted a

   ‘knowing delay’ which is ‘sufficiently egregious.’” David Boland, Inc., 2006 WL 2683304, at *4

   (M.D. Fla. Sept. 18, 2006). “Bureaucratic bungling” is insufficient to overcome a no damages-for-

   delay clause. David Boland, Inc., 2006 WL 2683304, at *4.

          Accordingly, because Paragraph 12.B bars this claim and the evidence does not

   demonstrate active interference on behalf of FEDCON, GLF will not recover for this claim.

                          3. Multiple Material Handling

          Turning to GLF’s claim for multiple material handling, the parties agree that the only issue

   for the Court to resolve here is the amount of damages to award GLF. This claim was submitted

   to the Corps, and FEDCON negotiated and settled the claim with the Corps for $89,562.78, which

   FEDCON credited to GLF in its damage claim on the 2.2 Project. As previously explained, GLF

   has provided two summaries of damages, the latter in the amount of $111,953.47, which utilizes




                                                   166
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 167 of 192 PageID 44971




   EP 1110 rates, rather than Blue Book rates. As such, the Court will treat this latter amount as

   GLF’s summary of damages for this claim.

            The damages for this claim span from April 26, 2015 through July 11, 2015. GLF has

   provided supporting materials and evidence, including the testimony of Mr. Ellis, who discussed

   the nature of the claim and the bases for the incurred costs. The Court finds Mr. Ellis’ testimony

   regarding the claim to be credible. Although there may be some difficulty proving the exact amount

   of damages here, it is clear that substantial damages were suffered and a reasonable basis in the

   evidence exists for awarding the damages. Centex-Rooney Constr. Co., 706 So. 2d at 28.

            FEDCON has countered that any additional recovery beyond the $89,562.78 amount

   should not be permitted because GLF did not provide information upon request. First, FEDCON

   has pointed to Paragraph 10.D, which provides: “All documentation or supporting data required

   by the Owner to substantiate any claim made by the Subcontractor shall be promptly furnished by

   the Subcontractor. The Subcontractor agrees to be responsible for the preparation, pursuit, and

   prosecution of its request for equitable adjustment and claims to the extent permitted . . . .” Doc.

   216-116 at 6. Similarly, Paragraph 13.A, which pertains to claims for which the Owner may be

   responsible, provides that “[t]he Subcontractor agrees to be responsible for preparation and active

   prosecution of the claims to the extent permitted . . . .” Id. at 7. The evidence presented by

   FEDCON revealed only that FEDCON had requested information for substantiation purposes from

   GLF after GLF had submitted the claim. There is no evidence that the Owner required such

   information. Further, there is no evidence that GLF, by failing to provide such information to

   FEDCON, failed to prepare or pursue the claim. As such, this argument fails.

            Accordingly, the Court will award $111,953.47 to GLF for the multiple material handling

   claim.



                                                   167
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 168 of 192 PageID 44972




                 iii. Improper Termination and Directives to Proceed

          GLF alleges that FEDCON materially breached the 2.2 Project Subcontract Agreement by

   “improperly default terminating the [2.2 Project] Subcontract [Agreement] due to its failure to

   perform the contractually required predecessor work,” thereby making GLF’s work thereunder

   unavailable. GLF II, Doc. 1 ¶51. GLF has successfully established this claim.

          Florida law requires GLF to plead and establish: “(1) the existence of a contract; (2)

   material breach of that contract; and (3) damages resulting from the breach.” Vega, 564 F.3d at

   1272. The parties agree that the 2.2 Project Subcontract Agreement is a valid contract. Turning to

   FEDCON’s material breach, the facts established above demonstrate that FEDCON failed to

   provide GLF with the contractually required predecessor work. GLF has argued that FEDCON’s

   performance of the predecessor work activities served as conditions precedent to GLF’s

   performance under the 2.2 Project Subcontract Agreement. Regardless of how the predecessor

   activities are labeled, the parties stipulate that, in accordance with FEDCON’s coordination and

   scheduling of the work to be performed by its subcontractors, construction of the access road,

   construction of the TFP, degrading of the levee, and construction of the work constituted

   predecessor work activities to GLF’s performance of its work activities. In turn, FEDCON

   contracted with HDB to perform this work.

          GLF has demonstrated, by a preponderance of the evidence, that FEDCON failed to

   perform predecessor work activities. The facts set forth above establish that, in the fall of 2015,

   FEDCON placed the Corps on notice of a differing site condition, which Mr. Boland identified as

   beginning at approximately Monolith 060 and continuing south to approximately Monolith 090 or

   Monolith 095. Specifically, “investigation into the layout of the work platform and access road”

   led FEDCON to conclude that the Chevron fence at water pipeline encroached into the temporary



                                                  168
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 169 of 192 PageID 44973




   work area easement. Doc. 221-168 at 1–2. The Corps rejected FEDCON’s claim, advising that

   FEDCON was responsible for constructing the contract work within the project site’s physical

   limitations. When FEDCON thereafter advised GLF in November of 2015 that FEDCON was

   ready to proceed with the work at Monoliths 075 and 079, GLF emphasized that access had not

   been established under the 2.2 Project Subcontract Agreement. GLF had already demobilized, and

   the levee had not been degraded to elevation 8 at Monolith 075 or Monolith 079.

          FEDCON’s February 3, 2016 access plan, issued to GLF on February 10, 2016, pertained

   to access for Monoliths 072 through Monolith 118. This access plan provided that an engineer

   would be engaged to supply information regarding the design and construction of the work

   platform where the platform had less than a 3:1 slope and was less than 30 linear feet wide. Further,

   this access plan provided for use of K street, inside Chevron, for delivery of pipe piles, sheet piles,

   and rebar for portions of the work. The access plan therefore provided for a change to the work

   under the 2.2 Project Subcontract Agreement.

          On February 12, 2016, FEDCON directed GLF to mobilize and begin the work

   immediately, as the access road had been “upgraded” for access, the area “appropriately graded,”

   and the levee “degraded from Monolith 072 through Monolith 080.” However, Mr. Ellis and Mr.

   Boland identified Monolith 072 as being in the area where FEDCON had ended the access road at

   the work platform, leaving just the work platform. Indeed, the February 3 access plan provided

   that deliveries “will come from the north to the south on the combined work platform/temporary

   access road.” Doc. 217-178 at 3. However, as repeatedly emphasized, the 2.2 Project Subcontract

   Agreement required GLF to be provided with a temporary access road “approximately 12’ wide

   and extending the length of the levee, located adjacent to the temporary work platform on the

   protected side of the levee.” Doc. 216-117 at 1. And, although FEDCON has argued that GLF



                                                    169
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 170 of 192 PageID 44974




   should have proceeded because GLF previously utilized a combined work platform and access

   road, the levee was not degraded to elevation 8 at Monolith 075. Thus, FEDCON was seeking to

   change the work in the 2.2 Project Subcontract Agreement, and the predecessor work under the

   2.2 Project Subcontract Agreement had not been performed. When FEDCON directed GLF again

   to proceed with the work at work front two and advised that GLF was in default for failing to

   recommence the work on work front two, GLF again reiterated that the lack of access prevented

   GLF from proceeding. Indeed, FEDCON subsequently admitted that the access road extended only

   “to the work front” because the pipe bridges at Monolith 075 and Monolith 079 limited the

   available width to place the work platform and temporary access road. Doc. 222-42 at 2.

          Once the Corps recognized the differing site condition on April 7, 2016, FEDCON issued

   the April 11, 2016 letter. Therein, FEDCON directed GLF to proceed with the work at Monolith

   072. However, as explained, FEDCON had not completed the predecessor work. This conclusion

   is further bolstered by the language of the April 11, 2016 letter. First, the letter explained that,

   from Monolith 072 to approximately Monolith 085, delivery of steel and pipe piles, concrete, and

   reinforcing steel would be delivered by way of a “temporary access road leading to the work front.”

   Doc. 217-130 at 2. Notably, this language does not specify whether the temporary access road

   would extend the length of the levee and be located adjacent to the temporary work platform, as

   called for in the 2.2 Project Subcontract Agreement. Second and relatedly, the April 11, 2016 letter

   stated that it “reiterated” the access plan that had been “previously provided,” presumably in

   reference to the February 3, 2016 access plan. Id. Thus, as the February 3, 2016 access plan had

   called for deliveries for Monolith 072 through Monolith 095 to be made on the “combined work

   platform/temporary access road,” the April 11, 2016 letter suggested the use of a combined work

   platform and access road. Third, the letter stated that access to equipment on the work fronts would



                                                   170
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 171 of 192 PageID 44975




   be made by way of the temporary access road where it was adjacent to the work platform or by

   the temporary access road leading to the work platform.

           Significantly, the April 11, 2016 letter explained that a minimum 28 foot wide engineered

   work platform to support the construction operations and equipment would be provided where

   space limitations prevented the 30 foot wide work platform. David Boland testified that, by this

   letter, FEDCON committed to providing engineering where there was inadequate space. As such,

   FEDCON pursued engineering solutions through the First Terracon Report and the Revised

   Terracon Report. Under the April 11, 2016 letter, FEDCON would also take over responsibility

   for delivering the steel pipe piling to the work front for GLF to drive.

           FEDCON issued Change Order No. 15 in May of 2016. FEDCON did not send Change

   Order No. 15 to GLF for several days; GLF still had not received it when it responded to the Notice

   of Default on May 24, 2016. Change Order No. 15 directed GLF to recommence the work at

   Monolith 076, not Monolith 072, because the hurricane restriction would go into effect on June 1,

   2016.

           However, the preponderance of the evidence demonstrates that, notwithstanding any

   subsequent modification of the 2.2 Project Subcontract Agreement, FEDCON had not performed

   the predecessor work activities at Monolith 076, either. The 2.2 Project Subcontract Agreement

   required the two temporary work platforms, another component of the predecessor work, to be

   located “on the protected side of the levee” and “approximately 30’ wide x 600’ long, located 10’

   from the centerline of the steel sheet pile . . . .”Id. Words must be given their natural, ordinary

   meaning in determining the plain meaning of words in the course of contract interpretation. Hirsch,

   232 F. Supp. 3d at 1251. Courts often use dictionary definitions for guidance to determine common

   usage or ordinary meaning of a term. CBS Inc., 245 F.3d at 1223. “Approximate” is defined as



                                                   171
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 172 of 192 PageID 44976




   “nearly correct or exact: close in value or amount but not precise.” Merriam-Webster Dictionary,

   Approximate, https://www.merriam-webster.com/dictionary/approximate (last visited January 20,

   2021). Thus, the temporary work platforms had to be nearly correct or exact to 30 feet in width.

          The evidence shows that this was not the case. In December of 2015, the Chustz survey of

   the work platform at Monolith 076 demonstrated that the outer edge of the work platform was 28.2

   feet from 10’ off of the centerline of the sheet pile wall at one measured point, and 28.7 feet at

   another measured point. Therefore, the provided work platform was not nearly correct or exact to

   30 feet in width, but more than an entire foot short. This deficiency arises in the context of the

   work platforms’ intended purpose: to provide a platform for cranes. Mr. Ellis testified that he

   measured the width of the work platform in this area as 28.2 feet in December of 2015 and in the

   spring of 2016. Mr. Senis testified that the width was approximately 22.5 feet in the spring of 2016,

   and he also testified that he did not observe any compaction, which the subcontract agreement

   between HDB and FEDCON required. Both Mr. Ellis and Mr. Senis testified that FEDCON had

   not undertaken to perform any additional work on the work platform at Monolith 076 after the

   issuance of the April 11, 2016 letter, the First Terracon Report, or the Revised Report by May 27,

   2016. There is no evidence that the work platform was prepared in accordance with the terms of

   the 2.2 Project Subcontract Agreement between December of 2015 and April of 2016, either.

   FEDCON never analyzed the width of the platform from Monolith 076 to Monolith 078. David

   Boland testified generally that the work platform in the area of Monolith 071 needed additional

   degrading, which could be done within a day. Even if this testimony pertained to Monolith 076, it

   only highlights that the work platform was not ready for GLF.




                                                   172
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 173 of 192 PageID 44977




          Given FEDCON’s issuance of Change Order No. 15, the Court takes this opportunity to

   address GLF’s argument in its responses to FEDCON’s letters that the 2.2 Project Subcontract

   Agreement required a change order under Paragraph 10.A. Paragraph 10.A provides:

                  Without invalidating this Subcontract Agreement, the Contractor
                  and/or Owner . . . may at any time, by written order, and without
                  notice to the Subcontractor or the sureties on the Subcontractor’s
                  bonds, make changes to the Contract Documents and/or terms or
                  conditions of the Prime Contract. The Contractor may, by reason of
                  such changes or otherwise, add to or reduce the Work herein without
                  limitation and without invalidating this Subcontract Agreement. The
                  Contractor shall furnish the Subcontractor with written notice of any
                  such change, addition, or reduction in the Work. The Contractor
                  may also issue change orders for unilateral deductions arising out of
                  backcharges for which the Subcontractor is determined to be
                  responsible by the Contractor. All backcharges shall include in
                  addition to all costs, ten percent (10%) overhead and five percent
                  (5%) profit. If any such change causes an increase or decrease in the
                  Subcontractor’s cost of or time required for the performance of this
                  Subcontract Agreement, an equitable adjustment shall be made and
                  this Subcontract Agreement modified in writing accordingly. In no
                  case shall any adjustment or change in the Subcontract price or time
                  of performance be binding on the Contractor for changes initiated
                  by the Owner unless approved by the Owner . . . .

   Doc. 216-116 at 5 (emphasis added).

          In turn, the 2.2 Project Subcontract Agreement also provides that any “modification of this

   Subcontract Agreement must be made in writing and executed by the parties to this Subcontract

   Agreement, except as otherwise provided in this Subcontract Agreement.” Id. at 12. Additionally,

   Paragraph 10.D provides, in relevant part:

                  Except as otherwise provided in this Subcontract Agreement, no
                  charge for any change in the Work will be allowed unless issued by
                  written change order. No charges by the Subcontractor for
                  omissions, discrepancies, or inadequacies in the plans,
                  specifications or drawings shall be binding upon the Contractor
                  unless accepted or approved by the Owner, and the Contractor shall
                  not be liable to the contractor on account of such changes unless and
                  until the Contractor shall receive payment therefor from the Owner,
                  and then only to the extent of the Subcontractor’s share of such
                  payment.
                                                  173
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 174 of 192 PageID 44978




   Id. at 8.

           Thus, by reason of changes to the Contract Documents or terms or conditions of the Prime

   Contract, FEDCON may add or reduce the Work in the 2.2 Project Subcontract Agreement.

   FEDCON must furnish GLF with written notice of that change, addition, or reduction in the work.

   If such change results in an increase or decrease in GLF’s cost of or time required for the

   performance of the 2.2 Project Subcontract Agreement, an equitable adjustment must be made and

   the 2.2 Project Subcontract Agreement must be modified in writing accordingly. The written

   modification must be agreed to by FEDCON and GLF. And a charge for change in the work will

   not be allowed unless issued by change order.

           In its March 4, 2016 letter, in reference to the February 3, 2016 access plan and prior to the

   Corps’ recognition of the differing site condition, GLF claimed that a change order was needed

   because the work had changed. Indeed, the February 3, 2016 access plan had changed the nature

   of the work. For example, in accessing the site, GLF would need to proceed through a

   petrochemical plant. By issuing the February 3, 2016 access plan, FEDCON had issued notice of

   a change in the work. This change undoubtedly would result in an increase or decrease in GLF’s

   cost, rather than the cost not changing, as the access plan called for part of the work to proceed

   through Chevron and the access plan would impact the use of equipment. As such, under the

   language of Paragraph 10.A, an equitable adjustment was needed and the 2.2 Project Subcontract

   Agreement needed to be modified in writing. Thus, GLF sought a change order.

           The same reasoning applies to GLF’s subsequent assertions that a change order was needed

   following FEDCON’s issuance of the April 11, 2016 letter. Like the February 3, 2016 access plan,

   the April 11, 2016 letter changed the work and undoubtedly would have resulted in an increase or

   decrease in GLF’s cost for the same reason as above. David Boland admitted during trial that the



                                                    174
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 175 of 192 PageID 44979




   changes to the access road and work platform were changes to the 2.2 Project Subcontract

   Agreement. Additionally, FEDCON’s July 6, 2016 letter to GLF, following the Notice of

   Termination, admitted that, as a result of the differing site condition, the temporary access road

   could not be provided as contemplated under the 2.2 Project Subcontract Agreement and

   “deliveries for the materials for Monoliths 072 through 085 must be made by way of the work

   platform as outlined in the [April 11, 2016 letter] that included FEDCON’s access plan for the

   work from Monolith 072 south.” Doc. 222-155 at 3.

          Although a written modification to the 2.2 Project Subcontract was required, whether any

   modification regarding the April 11, 2016 letter was made by the parties is unclear. Indeed, GLF’s

   responses to FEDCON’s letters reveal an assumption that the April 3, 2016 access plan validly

   modified the 2.2 Project Subcontract Agreement, as GLF argued that the work platform was less

   than 30 feet, thereby requiring engineering under FEDCON’s commitment in the letter. Even if

   the 2.2 Project Subcontract Agreement was modified by, or to account for, the terms of the April

   11, 2016 letter, FEDCON still failed to perform the predecessor work because it did not provide

   engineered platforms. For example, although Change Order No. 15 advised GLF that it needed to

   begin work at Monolith 076, the evidence discussed above shows that Monolith 076 was less than

   30 feet and, therefore, required an engineered work platform. However, FEDCON did not provide

   an engineered platform.

          On May 23, 2016, FEDCON issued the Notice of Default, in which it: (1) advised that GLF

   continued to remain in default under the 2.2 Project Subcontract Agreement for failing to

   recommence the work south of Monolith 072; and (2) demanded GLF to provide a written plan

   that demonstrated and committed to the recommencement of the work at Monolith 076 at the

   earliest reasonable time. As already detailed, FEDCON had not performed the predecessor work



                                                  175
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 176 of 192 PageID 44980




   at Monolith 072 or Monolith 076. At this time, GLF had not received Change Order No. 15. GLF

   responded that it had not received an acceptable engineered plan demonstrating how FEDCON

   intended to address the changed condition. GLF advised that it was ready, willing, and able to re-

   commence and complete the work once an “acceptable engineering plan for the performance of

   the work that is the subject of the changed condition” was issued and an appropriate change order

   for the same was received. Doc. 217-136 at 3. FEDCON again requested GLF to commit in writing

   to recommence the work beginning at Monolith 076 at the earliest reasonable time. GLF

   responded, in relevant part, that FEDCON had “yet to properly plan for or construct the temporary

   structures that it is required to provide pursuant to our Subcontract.” Doc. 217-197 at 2. GLF stated

   that it would recommence the work at the earliest reasonable time conditioned upon FEDCON

   fulfilling its contractual responsibilities. Also, now that it had finally received Change Order No.

   15, GLF rejected the change order because GLF construed it as FEDCON’s attempt to force GLF

   to bear the expense and submit a claim for equitable adjustment after-the-fact instead of receiving

   payment as the work progressed. Indeed, as drafted, Change Order No. 15 indicated $0.00 as the

   “Total Change Order Amount” and provided that, by signing, GLF would agree that Change Order

   No. 15 fully compensated GLF for the described changes and any and all claims for additional

   time, delay, impact, or disruption incurred by GLF as a result of Change Order No. 15 individually,

   and the cumulative impact collectively, with prior change orders.

          FEDCON terminated the 2.2 Project Subcontract Agreement on May 27, 2016, explaining

   that, “[d]espite repeated directives from FEDCON, GLF has failed and refused to recommence the

   work south of Monolith 071.” Doc. 217-194 at 1. FEDCON claimed that GLF’s refusal to

   recommence the work as directed by FEDCON constituted a material breach of the 2.2 Project

   Subcontract Agreement and had resulted in a significant delay to the project schedule.



                                                   176
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 177 of 192 PageID 44981




           FEDCON has asserted that the 2.2 Project Subcontract Agreement required GLF to proceed

   with the work under Paragraph 10.B, which stated, in relevant part, “If the Owner or the parties

   fail to agree upon the adjustment to be made, the dispute shall be determined as provided in

   Paragraph 13 hereof; but nothing provided in this clause shall excuse the Subcontractor from

   proceeding with the prosecution of the Work as changed or as directed or required by the

   Contractor. The Subcontractor shall proceed with prosecution of any portion of the Work which is

   the subject of a claim or dispute under this paragraph.” Doc. 216-116 at 5–6. However, this

   argument is unavailing because the predecessor work, which had not been completed, was not the

   responsibility of GLF. Because the predecessor work had not been completed, the work was

   unavailable to GLF.

           Based on the foregoing, FEDCON materially breached the 2.2 Project Subcontract

   Agreement. 1042 Further, GLF has established that it incurred damages as a result of FEDCON’s

   breach. GLF seeks $375,197.30 in accelerated demobilization costs. GLF also seeks $118,854.78

   for Application for Payment No. 34 and $880,000.00 for reimbursement of demobilization costs

   and expenses. First, upon consideration of Mr. Ellis’ testimony regarding the $118,854.38 amount

   in Application for Payment No. 34, including his representation that the Corps approved the

   amount after removal of an amount for demobilization of pipe driving equipment, the Court will




   1042
       Relying on a line of cases from the United States Court of Federal Claims regarding termination due to timeliness
   of performance or scheduling, GLF has also argued that FEDCON improperly terminated the 2.2 Project Subcontract
   Agreement because it was aware at the time of termination that it would receive time extensions and additional
   compensation from the Corps. The Court previously distinguished this line of cases in its Order on summary judgment.
   Doc. 177 at 24. Here, FEDCON terminated the 2.2 Project Subcontract for GLF’s failure to recommence the work
   after repeated directives. As such, this line of cases is distinguishable. Further, GLF has argued that FEDCON’s
   termination of the 2.2 Project Subcontract Agreement was improper because GLF cured the default. In response to
   FEDCON’s requests for written confirmation that GLF would recommence the work at the earliest reasonable time,
   GLF agreed to recommence the work at the earliest reasonable time, but conditioned this upon FEDCON’s fulfillment
   of its contractual responsibilities. GLF’s argument that its responses cured the defaults is unavailing. For the same
   reason, the Court need not address FEDCON’s arguments regarding the adequacy or sufficiency of GLF’s responses
   to the Notice of Default or the Notice of Termination.

                                                           177
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 178 of 192 PageID 44982




   award the $118,854.78. Next, according to Mr. Ellis, the $375,197.30 amount represents incurred

   costs for accelerated demobilization from the 2.2 Project. According to Mr. Ellis, the damages here

   were damages that GLF sustained through its demobilization of its equipment from the 2.2 Project,

   as well as the costs for renting the interim storage location. A review of the supporting materials

   reveals that Blue Book rates were used. Doc. 218-784 at 2–24. No EP 1110 rates have been

   provided. David Boland previously testified that Blue Book rates were three times higher. As such,

   the Court will award only $50,031.57 for the equipment portion of this claim, rather than

   $150,094.72. The remaining portions are reasonable. It is clear that “substantial damages were

   suffered and there is a reasonable basis in the evidence” for the amounts. Centex-Rooney Constr.

   Co., Inc., 706 So. 2d at 28 (original emphasis removed). Accordingly, the Court will award

   $275,134.15 for accelerated demobilization costs.

          Mr. Ellis testified that the $880,000 amount represents an agreed-upon amount, located in

   the schedule of values, that GLF was to be paid for demobilizing the equipment, with such amount

   to be paid to cover the cost of the actual demobilization to the next location of each item of

   equipment. Based on Mr. Ellis’ testimony, the Court will award this amount.

          Therefore, the Court will award $1,273,988.93 for this claim.

          C. GLF’s Miller Act Claims

          In each of its claims under the Miller Act, GLF alleges that FEDCON’s breaches of the

   respective subcontract agreement constitute breaches of the Miller Act bonds. Under the Miller

   Act:

                  Every person that has furnished labor or material in carrying out
                  work provided for in a contract for which a payment bond is
                  furnished under section 3131 of this title and that has not been paid
                  in full within 90 days after the day on which the person did or
                  performed the last of the labor or furnished or supplied the material
                  for which the claim is made may bring a civil action on the payment

                                                  178
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 179 of 192 PageID 44983




                  bond for the amount unpaid at the time the civil action is brought
                  and may prosecute the action to final execution and judgment for the
                  amount due.

   40 U.S.C. § 3133(b).

          In turn, Section 3131 provides: “Before any contract of more than $100,000 is awarded for

   the construction, alteration, or repair of any public building or public work of the Federal

   government, a person must furnish to the Government” a payment bond and a performance bond,

   as specified under the statute. Id. § 3131(b).

          The Miller Act is “highly remedial in nature.” United States f/u/b/o Krupp Steel Prods.,

   Inc. v. Aetna Ins. Co., 831 F.2d 978, 980 (11th Cir. 1987) (internal quotation marks omitted). “A

   surety’s liability under the Miller Act is measured by the general contractor’s liability under the

   construction contract.” United States ex rel. Ragghianti Founds. III, LLC v. Peter R. Brown Constr.

   Inc., 49 F. Supp. 3d 1031, 1054 (M.D. Fla. 2014). “Four elements must be proven by a plaintiff in

   order to collect under the Miller Act: (1) that materials were supplied for work in the particular

   contract at issue; (2) that the supplier is unpaid; (3) the supplier has a good faith belief that the

   materials were for the specified work; and (4) that jurisdictional requisites are met.” United States

   f/u/b/o Jack Daniels Constr., Inc. v. Liberty Mut. Ins. Co., No. 8:12-cv-2921-T-24TBM, 2015 WL

   9460115, at *4 (M.D. Fla. Dec. 28, 2015) (citing Krupp Steel Prods., Inc., 831 F.2d at 979.

   “Because lost profits are not out-of-pocket expenditures for labor and materials, however, they are

   not within the scope of remedies provided under the Miller Act.” Id.

          “A damage claim against a surety that does not flow directly and immediately from actual

   performance is barred by the Miller Act.” Ragghianti Founds. III, LLC, 49 F. Supp. 3d at 1053.

   “A Miller Act plaintiff is entitled to recover under the bond the out-of-pocket labor and expenses

   attributable to delays.” Id. at 1052. “Further, a subcontractor can recover from the Miller Act surety

   for labor and material furnished despite non-payment by the government to the contractor.” Id.
                                                    179
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 180 of 192 PageID 44984




   But, a subcontractor cannot recover on a payment bond under the Miller Act for the cost of labor

   and materials provided after the termination of work under a government construction project. Id.

   at 1054.

          As noted, in accordance with the Miller Act, 40 U.S.C. § 3131, FEDCON, as principal,

   and Western, as surety, executed and delivered a payment bond to the Corps for the 2.2 Project

   and a payment bond for the 1.2a Project. The payment bonds provided:

                  We, [FEDCON and Western], are firmly bound to the United
                  States of America (hereinafter called the Government) in the
                  above penal sum, for payment of the penal sum, we bind
                  ourselves, our heirs, executors, administrators, and successors,
                  jointly and severally. However, where the Sureties are
                  corporations acting as co-sureties, we, the sureties, bind
                  ourselves in such sum “jointly and severally” as well as
                  “severally” only for the purpose of allowing a joint action or
                  actions against any and all of us. For other purposes, each surety
                  binds itself jointly and severally with [FEDCON], for the
                  payment of the sum shown . . . . If no limit is indicated, the limit
                  of liability is the full amount of the penal sum.

   Doc. 38-2 at 1; GLF II, Doc. 1-1 at 1.

          Here, GLF has failed to carry its burden in proving the elements of its Miller Act

   claims. Despite providing extensive testimony and evidence regarding its damages, GLF has

   not sought to delineate which costs it seeks to recover under the Miller Act and the bases for

   entitlement to those costs under the Miller Act. The caselaw above demonstrates that a Miller

   Act claim is not simply a tag-along claim to a breach of contract claim, but instead a claim

   that provides for qualified remedial relief. As such, these claims fails.

          D. GLF’s Unjust Enrichment Claims

          GLF also brings claims for unjust enrichment for the 2.2 Project and the 1.2a Project. Docs.

   38 at ¶¶45–50; GLF II, Doc. 1 ¶¶54–59. Because GLF has succeeded on its breach of contract

   claims and these claims are brought in the alternative, the Court need not devote much analysis to


                                                  180
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 181 of 192 PageID 44985




   these claims. The Court also notes that, under Florida law, “a plaintiff cannot pursue a quasi-

   contract claim for unjust enrichment if an express contract exists concerning the same subject

   matter.” 1021018 Alberta Ltd. v. Netpaying, Inc., No. 8:10-cv-568-T-27MAP, 2011 WL 1103635,

   at *5 (M.D. Fla. Mar. 24, 2011) (internal quotation marks omitted) (quoting Diamond “S” Dev.

   Corp. v. Mercantile Bank, 989 So. 2d 696, 697 (Fla. 1st DCA 2008)). Here, the parties have

   stipulated that the 1.2a Project Subcontract Agreement and the 2.2 Project Subcontract Agreement

   are valid and enforceable contracts. As such, these claims fail.

           E. FEDCON’s Breach of Contract Claims

           FEDCON brings two claims for breach of contract in its counterclaims: one for the 2.2

   Project and one for the 1.2a Project. 1043 In its breach of contract claim for the 2.2 Project, FEDCON

   alleges that GLF materially breached the 2.2 Project Subcontract Agreement “in a number of ways,

   including but not limited to failing to maintain the Project schedule and failing or refusing to abide

   by proper directives to recommence performance of work when so directed by FEDCON.” GLF

   II, Doc. 66 ¶31. Similarly, in its breach of contract claim for the 1.2a Project, FEDCON alleges

   that GLF materially breached the 1.2a Project Subcontract Agreement “in a number of ways,

   including, but not limited to, failing to maintain the Project schedule and causing various

   miscellaneous defaults thereby causing FEDCON to incur damages to correct the same.” Doc. 13

   ¶22. For the reasons set forth below, these claims fail.

           “For a breach of contract claim, Florida law requires the plaintiff to plead and establish:

   (1) the existence of a contract; (2) material breach of that contract; and (3) damages resulting from

   the breach.” Vega, 564 F.3d at 1272. “To constitute a vital or material breach, a party’s

   nonperformance must ‘go to the essence of the contract.’” MDS (Can.) Inc., 720 F.3d at 849. The


   1043
      The Court previously recognized that GLF’s amended complaint for the 1.2a Project did not moot FEDCON’s
   counterclaim. Doc. 177 at 7 n.3.

                                                     181
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 182 of 192 PageID 44986




   parties agreed that the 2.2 Project Subcontract Agreement and the 1.2a Project Subcontract

   Agreement are valid and enforceable. Through these claims, FEDCON asserts delay damages

   clams against GLF and F&D, in which it seeks to recover its extended field office overhead and

   other delay related costs and expenses due to delays allegedly caused by GLF in the performance

   of its work on both projects. As for FEDCON’s efforts to establish that GLF breached the 2.2

   Project Subcontract Agreement by refusing to perform the work when directed, the Court

   addressed the viability of these claims above. Thus, the Court will focus on GLF’s purported

   material breach of the subcontract agreements by failing or refusing to abide by the project

   schedules.

           Paragraph 7.A of the subcontract agreements provided that “Subcontractor acknowledges

   that it has been informed that the Contractor must complete the Prime Contract on or before the

   Prime Contract completion date (including adjustments thereto) and in accordance with the project

   Schedule (including any adjustments thereto).” Docs. 216-116 at 4; 216-132 at 4. “It is, therefore,

   understood and agreed that the Work set forth herein shall be entirely completed in accordance

   with the Project Schedule, and any adjustments thereto . . . and it shall be the responsibility of the

   Subcontractor to be aware of the progress of the Project and the Project Schedule including any

   adjustments thereto.” Id. Thus, GLF was required to complete the work in accordance with the

   Project Schedule. 1044 Neither subcontract agreement expressly defined the “Project Schedule.”

   However, Exhibit D to each subcontract agreement provides that the Project Schedule “represents

   the Contractor’s plan for controlling the performance of the work, and it is developed in order to



   1044
       Paragraph 6.A required GLF to complete the work with diligence, without delay, and “in such manner and
   sequence that the Contractor and other subcontractors can complete the work in accordance with the progress schedule
   including any adjustments thereto and without delay to the Project as a whole.” Docs. 216-116 at 3; 216-132 at 3
   (emphasis added). Because “Project Schedule” is a defined term, as opposed to “progress schedule,” the Court
   construes these terms as different terms and does not interpret the “progress schedule” as referring to the “Project
   Schedule.”

                                                          182
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 183 of 192 PageID 44987




   benefit all parties involved in the Project by ensuring that the work is completed at the earliest

   reasonable time that is consistent with the orderly and efficient manner of construction.” Docs.

   216-117 at 8; 216-133 at 6. Thus, the Project Schedule represented the Contractor’s plan for

   controlling the work.

          The evidence clearly demonstrates that neither subcontract agreement had specific

   schedules attached thereto or referenced therein. Indeed, at the time when GLF entered into the

   subcontract agreements with FEDCON, there was not a developed schedule that had been

   reviewed or approved. Therefore, despite the subcontract agreements’ reference to a “Project

   Schedule,” a “Project Schedule” did not exist for either project.

          FEDCON subsequently developed the early completion schedules and sought to use these

   early completion schedules for the projects, even though they differed from the schedules approved

   by the Corps. However, the subcontract agreements provide that any modification thereto “must

   be made in writing and executed by the parties” to the subcontract agreement, except as otherwise

   provided. Docs. 216-116 at 12; 216-132 at 12. FEDCON has failed to demonstrate by a

   preponderance of the evidence that the parties ever modified either subcontract agreement in

   writing to incorporate the early completion schedules, which were developed after the parties

   entered into the subcontract agreements. Indeed, the only evidence that one could construe as an

   agreement to the use of the early completion schedules by GLF is the testimony of Mr. Boland and

   Mr. Whitworth that GLF did not object to FEDCON’s discussion of using different schedules at a

   meeting in February of 2014. But, although Mr. Beaird could not recall the details of the meeting

   or whether he expressed disagreement with the early completion schedules, Mr. Yerk credibly

   testified that he first learned of this purported meeting, at which he was alleged to be present, in a

   July 28, 2014 meeting. Regardless, even if the meeting occurred and GLF verbally agreed to the



                                                    183
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 184 of 192 PageID 44988




   use of these schedules, there is no evidence that the parties modified the subcontract agreements

   in writing to include the early completion schedules. Therefore, FEDCON’s reliance on the early

   completion schedules to establish GLF’s purported delays of the projects is unavailing because the

   early completion schedules were not part of the subcontract agreements. 1045

            Even if the early completion schedules should be used, FEDCON still fails to establish

   these claims in light of the many flaws in Dr. Sist’s analysis. As stated above, Dr. Sist testified that

   she used the early completion schedules as the basis for her delay analysis. FEDCON relied upon

   this analysis in arguing that GLF delayed the projects. However, the Court, as trier of fact, rejects

   Dr. Sist’s testimony for the many reasons addressed by Mr. Brannon. Mr. Brannon credibly

   testified regarding these deficiencies in Dr. Sist’s analysis. The Court need not rehash those

   deficiencies here, as they are discussed in the extensive findings above. Therefore, FEDCON has

   failed to prove, by a preponderance of the evidence, that GLF materially breached the subcontract

   agreements by failing to maintain the project schedule. 1046

            Based on the foregoing, FEDCON has failed to carry its burden for each of its breach of

   contract claims.

            F. FEDCON’s Breach of Bond Claims




   1045
        To the extent that FEDCON relies on other purported instances of delays by GLF outside of the schedules for
   performance established by the early completion schedules, it has failed to establish such delays by a preponderance
   of the evidence.
   1046
        FEDCON has also argued that GLF acquiesced to FEDCON’s use of the early completion schedules to manage
   the projects and GLF’s arguments to the contrary are barred by waiver and estoppel. “Waiver is the voluntary and
   intentional relinquishment of a known right, or conduct that implies the voluntary and intentional relinquishment of a
   known right.” Major League Baseball v. Morsani, 790 So. 2d 1071, 1077 n.12 (Fla. 2001). Here, however, the
   evidence shows that GLF did not know about the early completion schedules when it entered into the subcontract
   agreements and, upon learning about them, immediately voiced its objections. Further, while GLF continued to
   perform, the Court does not find that this continued performance waived any right to object to the use of the early
   completion schedules in light of the contractual requirements on GLF for performance. Next, equitable estoppel
   “presupposes a legal shortcoming in a party’s case that is directly attributable to the opposing party’s misconduct. The
   doctrine bars the wrongdoer from asserting that shortcoming and profiting from his or her own misconduct.” Id. at
   1077. FEDCON has not demonstrated this by a preponderance of the evidence.

                                                            184
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 185 of 192 PageID 44989




          FEDCON brings two claims for breach of bond in its counterclaims, one for the 2.2 Project

   and one for the 1.2a Project, in each of its counterclaims. Docs. 13 ¶¶25–29, GLF II, Doc. 66 ¶¶34–

   39. These claims fail.

                   i. 2.2 Project

          For the 2.2 Project, FEDCON alleges that F&D materially breached the terms of the

   performance bond by failing to complete the performance of the work under the 2.2 Project

   Subcontract Agreement following the termination for default of GLF. GLF II, Doc. 66 ¶¶37.

   FEDCON alleges that failure to fulfill the obligations under the bond constitutes a material breach

   of the bond. Id. at ¶38. The performance bond provided that GLF and F&D were bound to

   FEDCON in the amount of $10,517.859.50. Doc. 216-351 at 37. The bond’s stated purpose was

   to provide protection to FEDCON, as the contractor, in the event of a default by GLF, as the sub-

   contractor, under the 2.2 Project Subcontract Agreement. Id. The bond also addressed the event of

   such default:

                   [T]here shall be no liability on the part of [GLF] or [F&D] under
                   this bond to [FEDCON], or either of them, unless [FEDCON] shall
                   make payments to [GLF], or to [F&D] in case it arranges for
                   completion of the [2.2 Project] Subcontract Agreement upon default
                   of [GLF], in accordance with the terms of said Subcontract
                   Agreement as to payments, and [FEDCON] shall perform all the
                   other obligations required to be performed under said Subcontract
                   Agreement at the time and in the manner therein set forth.

   Id.

          Under the bond, the obligation was null and void if GLF:

                   1. Shall promptly and faithfully perform all of the undertakings,
                   covenants, terms, conditions, and agreements of said [2.2 Project]
                   Subcontract Agreement during the original term of the Subcontract
                   Agreement and any extensions thereof; and during the life of any
                   warranty, guaranty, and indemnification required under the
                   Subcontract Agreement; and

                   2. Shall promptly pay [FEDCON] all losses, costs, and damages

                                                  185
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 186 of 192 PageID 44990




                  (including, without limitation, damages resulting from delay in the
                  performance of the Subcontract Agreement and damages from
                  failure to discharge warranty, guaranty, and indemnity obligations),
                  including all litigation-related costs and attorneys’ fees that
                  [FEDCON] may suffer by reason of [GLF’s] default, and shall
                  further fully reimburse and repay [FEDCON] for all outlays and
                  expenses that [FEDCON] may incur in curing any default or alleged
                  default.

   Id.

          Otherwise, however, the obligation remained in full force, but subject to the following

   relevant condition:

                  2. Whenever [GLF] shall be, or declared by [FEDCON] to be, in
                  default under the [2.2 Project] Subcontract Agreement, [FEDCON]
                  having performed [FEDCON’s] obligation thereunder, [F&D] shall
                  promptly cause the default to be remedied; or shall (a) complete the
                  Subcontract Agreement in accordance with its terms and conditions;
                  or (b) promptly obtain a bid or bids for submission to [FEDCON]
                  for completing the Subcontract Agreement in accordance with its
                  terms and conditions, and upon the determination by [FEDCON]
                  and [F&D] of the lowest responsible bidder, arrange for a
                  Subcontract Agreement, herein after called “Subcontract of
                  Completion,” between such bidder, hereinafter called
                  “Subcontractor,” and [FEDCON], and [F&D] shall make available
                  as such work progresses (even though there should be a default or a
                  succession of defaults under the Subcontract or Subcontracts of
                  Completion arranged under this paragraph) sufficient funds to pay
                  the costs of completion under the terms of said Subcontract of
                  Completion less the balance of the subcontract price and taking into
                  consideration other costs and damages for which [F&D] may be
                  liable hereunder.

   Id.

          The bond also incorporated the 2.2 Project Subcontract Agreement. In turn, Paragraph 8 of

   the 2.2 Project Subcontract Agreement, entitled “Default by Subcontractor,” is part of the bond.

          Thus, the stated purpose of the bond is to provide FEDCON with protection in the event of

   GLF’s default under the 2.2 Project Subcontract Agreement, in which event there shall be no

   liability on the part of GLF or F&D under the bond, unless FEDCON makes payments to GLF, or


                                                  186
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 187 of 192 PageID 44991




   to F&D if it arranges for completion of the 2.2 Project Subcontract Agreement upon GLF’s default,

   in accordance with the terms regarding payments under the 2.2 Project Subcontract Agreement

   and performs all other obligations required to be performed under the 2.2 Project Subcontract

   Agreement at the time and manner therein set forth. As a condition to the bond’s obligation

   remaining in full force, the bond provides that, whenever GLF is, or is declared by FEDCON to

   be, in default under the 2.2 Project Subcontract Agreement, with FEDCON having performed its

   obligations thereunder, F&D must either promptly cause the default to be remedied, or (a)

   complete the 2.2 Project Subcontract Agreement, or (b) promptly obtain a bid or bids for

   submission to FEDCON for completion of the 2.2 Project Subcontract Agreement in accordance

   with its terms and conditions and, upon the determination by both FEDCON and F&D of the lowest

   responsible bidder, arrange for a subcontract agreement between such bidder and FEDCON, with

   F&D making available as the work progresses sufficient funds to pay the costs of completion under

   such subcontract agreement.

          Based on the analysis above, however, FEDCON did not perform its obligations under the

   2.2 Project Subcontract Agreement. Further, the facts above demonstrate that GLF maintained its

   obligation to: (1) promptly and faithfully perform the undertakings, terms, and conditions of the

   2.2 Project Subcontract Agreement during its original term, extensions thereof, and during the life

   of any warranty, guarantee, and indemnification required under the 2.2 Project Subcontract

   Agreement; and (2) promptly pay FEDCON all losses, costs, and damages, including all litigation-

   related costs and attorneys’ fees that FEDCON may suffer by reason of a default by GLF, as well

   as fully reimburse and repay FEDCON for all outlays and expenses that FEDCON may have

   incurred. F&D is relieved of any obligations to FEDCON under the bond for the 2.2 Project.




                                                  187
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 188 of 192 PageID 44992




   Accordingly, this claim fails. 1047

                     ii. 1.2a Project

            For the 1.2a Project, FEDCON alleges that, by reason of GLF’s breach and default on the

   terms and conditions of the 1.2a Project Subcontract Agreement and F&D’s obligations under the

   bond to cure such breaches and defaults, F&D is liable to FEDCON for the payment of the delay

   costs and miscellaneous costs incurred as a result of GLF’s default. Doc. 13 ¶28. According to

   FEDCON, F&D’s failure to fulfill its obligations under the bond constitutes a material breach of

   the bond, which directly and proximately caused damages to FEDCON.

            The performance bond for the 1.2a Project is identical to the performance bond for the 2.2

   Project, save for the difference in the penal sum: the performance bond for the 1.2a Project was in

   the amount of $7,765,009.00. Doc. 222-319 at 1. This claim is premised upon FEDCON’s

   argument that GLF breached the 1.2a Project Subcontract Agreement. However, as discussed

   above, GLF did not breach the 1.2a Project. Therefore, this claim fails.



   1047
        Even if FEDCON performed its obligations under the 2.2 Project Subcontract Agreement and the bond remained
   in full force under the above-specified terms of the condition regarding GLF’s performance and payment, FEDCON
   deprived F&D of its ability to protect itself pursuant to the performance options under the bond. The purpose of a
   performance bond, such as the bond here, “is to guarantee the completion of the contract upon default by the
   contractor.” Am. Home Assurance Co. v. Larkin Gen. Hosp., Ltd., 593 So. 2d 195, 198 (Fla. 1992). However, “[a]n
   obligee’s action that deprives a surety of its ability to protect itself pursuant to the performance options granted under
   a performance bond constitutes a material breach, which renders the bond null and void.” Sch. Bd. of Escambia Cnty.
   v. TIG Premier Ins. Co., 110 F. Supp. 2d 1351, 1354 (N.D. Fla. 2000). As set forth above, whenever GLF is, or is
   declared by FEDCON to be, in default under the 2.2 Project Subcontract Agreement, with FEDCON having performed
   its obligations thereunder, F&D must either promptly cause the default to be remedied, or (a) complete the 2.2 Project
   Subcontract Agreement, or (b) promptly obtain a bid or bids for submission to FEDCON for completion of the 2.2
   Project Subcontract Agreement in accordance with its terms and conditions and, upon the determination by both
   FEDCON and F&D of the lowest responsible bidder, arrange for a subcontract agreement between such bidder and
   FEDCON, with F&D making available as the work progresses sufficient funds to pay the costs of completion under
   such subcontract agreement. Here, however, F&D emphasized on May 26, 2016, that FEDCON’s letter lacked the
   requisite information. F&D’s subsequent May 31, 2016 letter emphasized the significance of its receipt of information
   in its May 31, 2016 letter to FEDCON. Although David Boland testified that Mr. Kriss informed him that F&D “would
   not be proceeding,” this testimony was not credible, given F&D’s subsequent actions, the lack of any documentation
   regarding this provision, and Mr. Boland’s prior failure to recall. The evidence clearly shows that FEDCON’s filing
   of the lawsuit deprived F&D of its ability to protect itself. For example, Ms. Gualdron testified that the lawsuit resulted
   in F&D’s inability to conduct its investigation per usual and that FEDCON personnel were not asked to speak with
   F&D personnel. Further, FEDCON hired the replacement contractors without any notice to F&D.

                                                              188
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 189 of 192 PageID 44993




   IV.    CONCLUSION

          Based on the foregoing, GLF is entitled to damages on its breach of contract claim for the

   1.2a Project in Case No. 8:17-cv-1932-T-36AAS in the amount of $614,487.14 (access road),

   subject to the reductions calculated below.

          Likewise, GLF is entitled to damages on its breach of contract claim for the 2.2 Project in

   Case No. 8:17-cv-2650-T-36TGW for the following amounts: $768,591.49 (access road), plus

   $330,145.99 (AZ-PZ), plus $111,953.47 (multiple material handling), plus $1,273,988.93

   (improper termination), less GLF’s $67,881.17 reduction for four days on the access road claims

   utilizing EP 1110 rates. The subtotal of these amounts is $2,416,798.71.Thus, GLF is entitled to

   $2,416,798.71 on its breach of contract claim for the 2.2 Project in Case No. 8:17-cv-2650-T-

   36TGW.

          GLF has offered two additional reductions to its claims. First, GLF has offered a reduction

   of $67,974.19 for project management and supervision for all “claims distributed over both

   projects” because there were “parts or fractions of days that [Mr. Ellis] attributed to supervision of

   any given claim on any given day” and, on some days, “there was more than one impact on a

   particular project in a day.” Testimony of Lorenzo Ellis, Doc. 241 at 6:7–21. Mr. Ellis accordingly

   added up the “fractions” that exceed 1.0 for any particular day over the course of the claims.

   Similarly, GLF has offered a reduction of $6,506.25 for crane hours. In calculating this reduction,

   GLF sought to identify “the fractions of days or numbers of hours per day on any given piece of

   equipment across all claims on both jobs where the crane hours exceed eight hours in one day.”

   Id. at 241:10–19. Thus, both of these reductions, which were offered through demonstrative

   exhibits and Mr. Ellis’ testimony, are composed of subtotals added up across all claims on both

   projects. However, GLF has successfully established only some of its claims. GLF has not broken



                                                    189
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 190 of 192 PageID 44994




   down these reductions by claim or by project, nor has GLF offered any methodology for the Court

   to determine how to apply these reductions in the event that GLF did not recover for each claim.

          The Court maintains “reasonable discretion” in making awards of damages in those

   instances where damages cannot be “precisely and mathematically determined,” John Hancock

   Mut. Life Ins. Co., 324 So. 2d at 674. GLF initially brought ten claims, and Mr. Ellis testified that

   he calculated these sums by evaluating all claims. GLF will recover on five claims: the 1.2a access

   road, the 2.2 access road, the multiple material handling, the AZ-PZ sheet piling, and the wrongful

   termination. As such, for each reduction, the Court will exercise its discretion and divide the

   reduction by ten to arrive at an equal sum per claim, add five of these equal sums together, and

   then reduce GLF’s award by that amount. For the project management and supervision reduction,

   this process results in an amount of $33,987.09, which will be applied as a reduction against GLF’s

   recovery. For the crane hours reduction, this process results in an amount of $3,253.12, which will

   be applied as a reduction against GLF’s recovery. Since both reductions applied to all claims,

   whether the Court applies these reductions to GLF’s recovery for the 1.2a Project or the 2.2 Project

   is immaterial. The Court will apply the deductions to the total for the 1.2a Project, resulting in a

   total recovery for the breach of contract claim in the 1.2a Project in Case No. 8:17-cv-1932-T-

   36AAS in the amount of $577,246.93.

          Accordingly, it is now ORDERED AND ADJUDGED:

      1. Plaintiff GLF Construction Corporation takes nothing on its claim under the Miller Act

          (Count I) in Case No. 8:17-cv-1932-T-AAS.

      2. Plaintiff GLF Construction Corporation is entitled to judgment in its favor and against only

          Defendant FEDCON Joint Venture, Defendant David Boland, Inc., and Defendant JT




                                                   190
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 191 of 192 PageID 44995




         Construction Enterprise Corporation on Plaintiff’s breach of contract claim (Count II) in

         Case No. 8:17-cv-1932-T-36AAS in the amount of $577,246.93.

      3. Plaintiff GLF Construction Corporation takes nothing on its claim for unjust enrichment

         (Count III) in Case No. 8:17-cv-1932-T-36AAS.

      4. Plaintiff GLF Construction Corporation takes nothing on its claim under the Miller Act

         (Count I) in Case No. 8:17-cv-2650-T-36TGW.

      5. Plaintiff GLF Construction Corporation is entitled to judgment in its favor and against only

         Defendant FEDCON Joint Venture, Defendant David Boland, Inc., and Defendant JT

         Construction Enterprise Corporation on Plaintiff’s breach of contract claim (Count II) in

         Case No. 8:17-cv-2650-T-36TGW in the amount of $2,416,798.71.

      6. Plaintiff GLF Construction Corporation takes nothing on its unjust enrichment claim

         (Count III) in Case No. 8:17-cv-2650-T-36TGW.

      7. Defendant FEDCON Joint Venture takes nothing on its claim for breach of contract (Count

         I) within its counterclaim in Case No. 8:17-cv-1932-T-36AAS.

      8. Defendant FEDCON Joint Venture takes nothing on its claim for breach of bond (Count

         II) within its counterclaim in Case No. 8:17-cv-1932-T-36AAS.

      9. Defendant FEDCON Joint Venture takes nothing on its claim for breach of contract (Count

         I) within its counterclaim in Case No. 8:17-cv-2650-T-36TGW.

      10. Defendant FEDCON Joint Venture takes nothing on its claim for breach of bond (Count

         II) within its counterclaim in Case No. 8:17-cv-2650-T-36TGW.

      11. The Clerk is directed to enter judgment accordingly as to Case No. 8:17-cv-1932-T-36AAS

         and as to Case No. 8:17-cv-2650-T-36TGW.

      12. The Clerk is further directed to close these cases.



                                                  191
Case 8:17-cv-01932-CEH-AAS Document 262 Filed 01/28/21 Page 192 of 192 PageID 44996




          DONE AND ORDERED in Tampa, Florida on January 28, 2021.




   Copies to:
   Counsel of Record and Unrepresented Parties, if any




                                                192
